        Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 1 of 117




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

RENEE RICHARDSON                                     §
Plaintiff                                            §
                                                     §
vs.                                                  §        CIVIL ACTION NO. 5:18-cv-00151-FB
                                                     §
THE MEDICAL TEAM, INC., d/b/a                        §
THE MED TEAM, INC.                                   §
Defendant

                PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE FRED BIERY:

            Comes now RENEE RICHARDSON ("Ms. Richardson"), Plaintiff in the above entitled

and numbered action against Defendant THE MED TEAM, INC. ("Med Team"), alleging

discrimination and retaliation based on race, and files this Motion for Partial Summary Judgment

as to liability for retaliation based on a protected complaint of discrimination. This Motion for

Summary Judgment demonstrates that Plaintiff Richardson is entitled to summary judgment on

her claims for retaliation and on Defendant waived affirmative defenses, and for cause shows unto

the Court the following:

                                                   I. PARTIES

I. Plaintiff RENEE RICHARDSON is a former employee of Defendant The Med Team

employed as a Branch Manager over a New Braunfels branch of Defendant. She had been a faithful

employee of Defendant for over a year and a half and was promoted within four months of being

hired by Defendant. The decision to terminate her employment was made on January 20, 2017 the

same day she complained of race discrimination in an email sent to HR Representative Sarah

Gogo. 1 Plaintiff was the only black branch manager and the only branch manager to complain of


1 Exhibit   A: January 20, 2017 email from Renee Richardson to Sarah Gogo



PLAINTIFF'S MOTION FOR PARTIAL SUl\1MARY JUDGMENT                                     PAGE!
          Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 2 of 117




    race discrimination.2 5 of the 7 branch managers worked at branches with falling census numbers,

    but none were disciplined for census except for Plaintiff. The decision to te1minate Plaintiff was

made the same day she sent an email to HR complaining of race discrimination.

2. Defendant THE MEDICAL TEAM, INC., d/b/a THE MED TEAM, INC., is a cmporation

that provides home healthcare provider services and operates home healthcare agencies.

Defendant had a census that tracked the retention of billable patients or growth in the number of

billable patients. 3

                               II.RELEVANT FACTUAL BACKGROUND

3. It is against federal law for a company to terminate an employee for complaining of or repmting

to human resources race discrimination. Defendant terminated Plaintiff Richardson for

performance, an employee with excellent performance history for performance, making the

decision to terminate Plaintiff the same day she complained ofrace discrimination. Defendant does

not have a written retaliation policy. Defendant's corporate representatives testified that it made

the decision to terminate Plaintiff for two years of bad performance related solely to low census

numbers on the same day she sent an email to human resources complaining of race discrimination.

Plaintiffs evaluations demonstrate that she was receiving 4 out of 5, or "commendable"

evaluations. Defendant testified they have never fired a branch manager for the census besides

Plaintiff. Defendant testified that five of seven branches in the State of Texas had problems with

the census. Defendant testified that per the nature of their business there are always issues with

census. Defendant testified that census is not in Plaintiffs job description. Defendant testified

that other employees responsible for the census at Plaintiffs branch were not disciplined nor

terminated. Prior to Plaintiffs termination, Defendant was "looking for an email" that they claim


2   Ex. C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg. 44 Ln. 22-25 to Pg. 45 Ln. 6
3
    Ex. C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg. 44 Ln. 4-14



PLAINTIFF'S MOTION FOR PARTIAL SUMl\'IARY JUDGi\1ENT                                                PAGE2
           Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 3 of 117




they never received and had no notice of, which on it's face lacks credence.                       It was not HR

Representative Sarah Gogo's birthday, so she was not sitting by her email anticipating an email

from Ms. Richardson emanating well wishes, nor was there any scheduled email from Ms.

Richardson on that day.

7. Pursuant to Federal Rule of Civil Procedure Rule 30(b)(6), Richardson asked for the deposition

of a corporate representative to testify on behalf of Defendants regarding a nnmber of separate

areas relevant to her claims and the Defendants' asserted defenses. On November 28, 2018,

Defendant Produced Corporate Representatives Human Resources Manager Tia Jackson and Chief

Financial Officer Ryan Grisard. HR Manager Jackson was produced to speak on corporate

representative topics to include the employee personnel file and the employee handbook,

guidelines, policies, and practices, including those that apply to complaints of and investigations

into discrimination, harassment, and retaliation. CFO Ryan Grisard testified about Plaintiffs

termination, job performance, the decision makers related to tennination, the corporate structure,

and Plaintiffs job duties and performance of the branch where she worked. Their testimony, along

with that of Plaintiff and former HR Representative Sarah Gogo, provides in relevant part the

following:

Testimony ofHuman Resources Manager Tia Jackson

    a. Defendant has a discrimination and anti-harassment policy, but Defendant does not have a

        written policy against retaliation for employees making protected complaints. 4

    b. HR Manager Jackson testified that it is important to protect employees who complain of

        discrimination and to have a thorough investigation of complaints of discrimination. 5




4   Ex. B: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Tia Jackson, Pg. 20 Ln. 2-7
5   Ex. B: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Tia Jackson, Pg. 23 Ln. 25 to Pg. 24 Ln. 7



PLAINTIFF'S MOTION FOR PARTIAL SUMI\tIARY JUDGMENT                                                   PAGE3
         Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 4 of 117




    c. HR Manager Jackson testified that the appropriate time period to respond to a written

       complaint of discrimination is within 24 hours. She further testified that witness statements

       should be gathered in an investigation. 6 Defendant never responded to Plaintiffs opposition

       to race discrimination, instead pretending it never received the email opposing discrimination.


    d. HR Manager Jackson testified that Defendant gave performance evaluations annually to

       apprise employees of how they are performing and to let them know where they can improve.

       The scale rating was I to 5, with 5 being the best performance possible. A 3 indicates the

       employee is meeting expectations. There is a comment box for additional comments by the

       supervisor or manager rating the employee. Plaintiff Richardson received predominately 4's,

       which indicated her performance was "commendable." HR Manager Jackson testified that

       Ms. Richardson's performance was commendable based on her performance evaluations and

       she WOULD NOT have had performance issues as an employee and also had the scores she

       received in her evaluations. 7 On 9 areas she received a 4 out of 5, or commendable, and on 3

       out of 5 she met expectations. 8


    e. Ms. Richardson was promoted within four months of being employed by Defendant.

       Employees are promoted after consideration of several "factors" to include not only their

       actual credentials and skills, but also their overall performance, character, and initiative as an

       employee. Jackson confirmed that an employee who was hired then promoted within four

       months after hire had proven to their employer they are excelling in these "factors."            9




6 Ex. B: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Tia Jackson, Pg. 26 Ln. l-24
7 Ex. B: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Tia Jackson, Pg. 28 Ln. 6 to Pg. 29 Ln. 15; Ex. B: Nov.
28, 2018 Deposition Testimony of Corp. Rep. Tia Jackson, Pg. 33 Ln. 22-25 to Pg. 34 Ln. 8; Ex. B: Nov. 28, 2018
Deposition Testimony of Corp. Rep. Tia Jackson, Pg. 44 Ln. 8-14
8 Ex. B: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Tia Jackson, Pg. 39 Ln. 14-25 to Pg. 40 Ln. I

'Ex. B: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Tia Jackson, Pg. 30 Ln. 14-25 to Pg. 31 Ln. 1



PLAINTIFF'S MOTION.FOR PARTIAL SUMMARY JUDGMENT                                                    PAGE4
            Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 5 of 117




     f.   Defendant has a progressive discipline policy. If an employee is performing below par or not

          to Defendant's satisfaction, they are first provided a verbal notice, then written notice, then a

                                                 10
          perfo1mance improvement plan.               Defendant's Corp Repo Grisard claimed there were

          attempts to provide verbal warnings to Plaintiff, but this is in the face of Defendant's

          responses to discovery and the evidence in the record.


             Testimony offormer Human Resources Representative Sarah Gogo

     a. Former HR Representative Sarah Gogo said that she never received Plaintiffs complaint of

          discrimination via email.


     b. Sarah Gogo testified that CFO Grisard showed up to her office to search for the email she

                                                                                           11
          alleges she never received prior to Plaintiff Richardson's termination.


             Testimony of Chief Financial Officer Ryan Grisard

     a.   CFO Grisard testified he wasn't aware that Plaintiff complained of discrimination via e-mail

                                                                                                               12
          until after Plaintiff was terminated, in direct conflict with the testimony of Sarah Go go.


     b. CFO Grisard testified he did not know about the January 20, 2017 email complaining of race

          discrimination, but that the decision to terminate Plaintiff was made either the same day, or

          the day before or after. 13 Specifically he testified:


                 Q. And based on the testimony provided by
                 25 Ms. Jackson, she -- in fact, the only evidence of her
                 Page 15
                  I performance, at least in her evaluations, is that she
                  2 was commendable as an employee, cmTect?
                  3    A. Sure.
                  4    Q. Okay. So, she's got commendable performance,

10 Ex.    B: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Tia Jackson, Pg. 36 Ln. 20-25 to Pg. 37 Ln. 22
11
   Ex.    D: Deposition Testitnony of Sarah Gogo
12 Ex.    C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg. 13 Ln. 18-25
13 Ex.    C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan G1isard, Pg. 14 Ln. 1-20



PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDG~ffiNT                                                     PAGC5
         Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 6 of 117




                 5   she has no prior discipline, but around the same day she
                 6   complains about being treated differently for being a
                 7   black woman, the decision is made to terminate her,
                 8   correct?
                      9     A. Correct.

     c. Grisard testified that Plaintiff Richardson was terminated for performance. 14                     He later

        specified that although there is not a single word about census in her job description 15 ,

        Plaintiff was in fact terminated solely for a lowering of the census. 16 He further testified that

        no similarly situated comparator or branch manager had ever been te1minated for census

        except for PlaintiffRichardson. 17 However, 5 of the 7 branches of Defendant in the State of

        Texas had a decline in census over the same time period that Ms. Richardson's branch had a

        decline in census. 18 During the entire time that Ms. Richardson and branch managers at four

        other branches were employed, there was a decline in census. However, there was never a

        decision to terminate Ms. Richardson until the same day she complained of discrimination

        in writing to HR. 19 No other branch managers have been terminated for census. 20 Any low

        numbers on the census would be the responsibility of the entire team at the branch, including

        Rea Cazares, whose job responsibilities included marketing directly related to increasing the

        census. 21 However, none of the employees responsible for the census that worked with Ms.

        Richardson at her branch were disciplined in any capacity. Alan Garza, one of the decision

        makers in terminating Plaintiff, would have also been responsible for the low census at the

        New Braunfels' branch. 22 Additionally, Branch Manager Christina Luna's branch had low


14 Ex. C: Nov.   28, 2018 Deposition Testimony of Corp. Rep.   Ryan Grisard, Pg. 14 Ln. 21-23
15
   Ex. C: Nov.   28, 2018 Deposition Testimony of Corp. Rep.   Ryan Grisard, Pg. 20 Ln. 7-21
16 Ex. C: Nov.   28, 2018 Deposition Testimony of Corp. Rep.   Ryan Grisard, Pg. 20 Ln. 22-25 to Pg. 21 Ln. 7
17 Ex. C: Nov.   28, 2018 Deposition Testimony of Corp. Rep.   Ryan Grisard, Pg. 19 Ln. 13-16
18 Ex. C: Nov.   28, 2018 Deposition Testimony of Corp. Rep.   Ryan Grisard, Pg. 22 Ln. 23-25 to Pg. 23 Ln. 10
19 Ex. C: Nov.   28, 2018 Deposition Testimony of Corp. Rep.   Ryan Grisard, Pg. 23 Ln. 11-13
20 Ex. C: Nov.   28, 2018 Deposition Testimony of Corp. Rep.   Ryan Grisard, Pg. 3 8 Ln. 9-15
21 Ex. C: Nov.   28, 2018 Deposition Testimony of Corp. Rep.   Ryan Grisard, Pg. 68 Ln. 14-25 to Pg. 69 Ln. 4
22 Ex. C: Nov.   28, 2018 Deposition Testimony of Corp. Rep.   Ryan Grisard, Pg. 69 Ln. 5-17



PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT                                                       PAGE6
             Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 7 of 117




            census, but she never received any discipline related to the census. Instead, Branch Manager

            Luna was placed on a PIP related to her repeated failures to follow unrelated policies of

            Defendant. 23


     d. Plaintiff complained that Alan Garza discriminated against her because she was a black

            woman in her email to HR. Alan Garza was one of the decision makers involved in the

            decision to terminate Ms. Richardson. 24


     e. Defendant represents that all other emails transmitted between Plaintiff and Sarah Gogo

            before and after January 20, 2017 25 (the email opposing and complaining of discrimination)

            except for one other email complaining of a hostile work environment. 26


     f.    Defendant testified that turnover is high in their industry and that there were always issues

           with the census. 27 He confirmed that, as a result of high turnover, Defendant needed to work

           with Plaintiff to improve any issues with the census, indicating they had in fact tried to help

           her. 28 There is nothing in the record to corroborate that Defendant attempted to help Plaintiff

           with performance nor that she needed help with performance.


                                     III. THE STANDARD OF REVIEW


8. Under Rule 56(a), this Court must grant summary judgment "if the movant shows that there is

          no genuine dispute as to any material fact and the movant is entitled to judgment as a matter

          of law." In In re Texas EZPawn Fair Labor Standards Act Litigation, 633 F. Supp. 2nd 395,




23 Ex. C: Nov.    28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg. 39 Ln. 3-25 to Pg. 40 Ln. 9
24
   Ex. C: Nov.    28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg 26 Ln. 15-25 to Pg. 27 Ln. 1
25
   Ex. C: Nov.    28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg 32 Ln. 21-25 to Pg. 33 Ln. 11
26 Ex. C: Nov.    28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg. 29 Ln. 4-10
27 Ex. C: Nov.    28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg. 35 Ln. 14-25 to Pg. 36 Ln. 7
28
   Ex. C: Nov.    28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg 35 Ln. 18-25 to Pg. 36 Ln. 7



PLAINTIFF'S MOTION FOR PARTIAL SUMi\1ARY JUDGMENT                                                    PAGE7
       Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 8 of 117




    398 (W.D. Tex. 2008), this Court described the nonmovant's burden on summary judgment as

    follows:

        "[T]he nonmovant must respond to the motion for summary judgment by setting forth
        particular facts indicating that there is a genuine issue for trial." Caboni v. Gen. Motors
        Corp., 278 F .3d 448, 451 (5th Cir.2002). The nonmovant may not rely on mere allegations
        in the pleadings. Id. Unsupported allegations or affidavit or deposition testimony setting
        forth ultimate or conclus01y facts and conclusions of law are insufficient to defeat a proper
        motion for summary judgment. DuJJY v. Leading Edge Prods., Inc., 44 F.3d 308, 312 (5th
        Cir.1995). Rather, the nonmoving party must set forth specific facts showing the existence
        of a "genuine" issue concerning every essential component of its case. Lusk v. Foxmeyer
        Health Corp., 129 F.3d 773, 777 (5th Cir.1997). The standard of review "is not merely
        whether there is a sufficient factual dispute to permit the case to go forward, but whether a
        rational trier of fact could find for the non-moving party based upon the record before the
        court."

James v. Sadler, 909 P.2d 834, 837 (5th Cir.1990) (citing Matsushita Elec. Indus. Co. v. Zenith
Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 89 L.Ed.2d 538 (1986)).

9. When Plaintiff moves for summary judgment on its own cause of action, she must prove she

    is entitled to summary judgment by establishing each element of her claim as a matter of law.

   MMP, Ltd. v. Jones, 710 S.W.2d 59, 60 (Tex.1986). Defendant's evidence must be sufficient

    to allow reasonable and fair-minded people to differ in their conclusions on whether the

   challenged fact exists; evidence that raises only a speculation or surmise is insufficient. If less

   than a scintilla of evidence is produced, the Plaintiff is entitled to a summary judgment on

    liability. Summary judgment is appropriate when the pleadings, affidavits, and other summary

   judgment evidence show that no genuine issue of material fact exists and the moving party is

   entitled to judgment as a matter oflaw. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).


I 0. Employment-discrimination cases employ a unique burden-shifting analysis.            Plaintiff is

   entitled to a presumption of discrimination if she meets the minimal initial burden of

   establishing a prima facie case of discrimination. McDonnell Douglas Co1p. v. Green, 411

   U.S. 792, 802-05 (1973). Although the precise elements of the prima facie showing vary




PLAINTIFF'S MOTION FOR PARTIAL SUMi'\IIARY JUDGMENT                                     PAGES
       Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 9 of 117




    depending on the circumstances, the plaintiffs burden at this stage of the case "is not onerous."

    Mission Consolidated Independent School District v. Garcia, 372 S.W.3d 629, 634

    (Tex.2012) (internal citation omitted). "The McDonnell Douglas presumption is 'merely an

    evidence producing mechanism that can aid the plaintiff in [her] ultimate task of proving illegal

    discrimination by a preponderance of the evidence."' Id. "The prima facie case raises an

    inference of discrimination only because we presume these acts, if otherwise unexplained, are

    more likely than not based on the consideration of impermissible factors." Id.


11. If a plaintiff successfully demonstrates a prima facie case, the burden of production shifts to

    the defendant employer to show a legitimate and non-discriminatory basis for the adverse

   employment decision. McDonnell Douglas, 411 U.S. at 802. "If the defendant employer

    demonstrates a non-discriminatory reason for its employment action, the plaintiff must show

    that the defendant's proffered reason is merely a pretext." Id. at 804. Here, Defendant cannot

   provide a reason for te1mination that is not pretextual.


12. Because there are no genuine issues of material fact as to whether Defendant's reasons for

   termination are pretextual and as to each and every element of Plaintiffs prima facie case,

    Plaintiffs motion should be granted.


13. Plaintiff believes there are no questions of fact to be determined in the issues pursuant to this

   motion. Purely legal issues that can be resolved by summary judgment on undisputed facts

   include the Interpretation of unambiguous contract. See Constitution State Ins. v. !so-Tex Inc.,

   61F.3d405, 407 (5th Cir. 1995). Defendant must prove, by a preponderance of the evidence,

   that there is a legitimate, non-discriminatory reason for termination. Defendant cannot do so.

   Plaintiffs summary judgment must be granted.




PLAINTIFF'S MOTION FOR PAltTIAL SUM1\.1ARY JUDGMENT                                     PAGE9
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 10 of 117




                                    IV. METHOD OF PROOF


14. Direct evidence is rare in employment cases. As one court once put it, "[ e]mployers rarely

    leave concrete evidence of their retaliatory purposes and motives." Nowlin v. Resolution Trust

    Corp., 33 F.3d 498, 508 (5th Cir. 1994). Another court put it this way:

       Unless the employer is a latter-day George Washington, employment
       discrimination is as difficult to prove as who chopped down the cherry tree.
       (Citation omitted). Employers are rarely so cooperative as to include a notation in
       the personnel file, fired due to age, or to inform a dismissed employee candidly that
       he is too old for the job.Thornbrough v. Columbus & Greenville R.R. Co., 760
       F .2d 633, 640-41 (5th Cir. 1985).
15. As a result, and "to ease the evidentiary burden on employment plaintiffs, most employment

   cases turn on circumstantial evidence, which is not only sufficient, but may also be more

   cettain, satisfying and persuasive than direct evidence." Desert Palace v. Costa, 539 U.S. 90,

    100 (2003). The present case follows this trend. In our case, however, there is evidence of an

   email complaining of discrimination based on race the same day that the decision to terminate

   was made.


                    V. PLAINTIFF'S SUMMARY JUDGMENT EVIDENCE
16. Plaintiff relies upon and incorporates herein the pleadings on file with the court (and requests

   the court take judicial notice of the co mt file), and Plaintiffs exhibits attached to her Appendix,

   EX. 1, filed with this response, including the deposition of Defendant's Corporate

   Representatives and former HR Representative Sarah Gogo.


                             VI. ARGUMENTS AND AUTHORITIES

A. PLAINTIFF ESTABLISHES EACH ELEMENT OF HER PRIMA FACIA CASE
17. Defendant took an adverse employment action against Plaintiff because of her opposition in

   writing to race discrimination in violation of Title VII of the Civil Rights Act of 1964 as




PLAINTIFF'S MOTION FOR PARTIAL SU1\1MARY JUDGMENT                                        PAGE10
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 11 of 117




    amended and the Texas Commission on Human Rights Act codified as Chapter 21 of the Texas

    Labor Code.

18. Following the framework for a Title VII or Chapter 21 claim, Plaintiff must first establish her

   prima facie case ofretaliation. To establish a claim of retaliation, an employee must establish

    the following three elements:

   (I )Thats/he engaged in activity protected by the applicable statutes; (2) thats/he suffered from

   an adverse employment action; and (3) that there is a causal connection between the taken

   protected activity and the adverse employment action. See City of Waco v. Lopez, 259 S.W.3d

    147, 150 (Tex.2008) (protected activity under the TCHRA includes: (I) opposing a

   discriminatory practice; (2) making or filing a charge; (3) filing a complaint; or (4) testifying,

   assisting, or participating in any manner in an investigation, proceeding, or hearing). See also

   Lopez v. Tex. State Univ., 368 S.W.3d 695,703 (Tex. App.-Austin 2012, pet. denied). So

   long as a Plaintiff meets the "minimal" initial burden of establishing a prima facie case, she is

   entitled to a presumption of retaliation. Mission Consolidated Independent School District,

   372 S.W.3d at 634, citing Texas Dep't ofCmty. Affairs v. Burdine, 450 U.S. 248, 254, 101

   S.Ct. 1089, 67 L.Ed.2d 207 (1981 ).The causal link required by the third prong does not rise to

   the level of a "but for" standard at the prima facie stage.

   It is undisputed that Ms. Richardson sent an email on January 20, 2017 alleging she was being

   discriminated against because of her race, meeting her first element. Defendant instead tries to

   dispute this email by saying that it was not received, the only email never sent or received to

   not reach its destination between Sarah Go go and Plaintiff besides one other email alleging

   hostile work environment. Defendant's assertions lack credence.




PLAINTIFF'S MOTION FOR PAilTIAL SUMMARY JUDGMENT                                       PAGEll
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 12 of 117




19. Additionally, it is undisputed that Ms. Richardson meets her second element: an adverse

    employment action occurred when the decision to terminate Ms. Richardson was made the

    same day she complained ofrace discrimination. Ms. Richardson was terminated within one

    week of complaining of race discrimination.

20. Thus, Ms. Richardson must show whether a causal nexus exists between Richardson's

    protected activity and her te1mination. Temporal proximity between a protected activity and

    an adverse employment action may be sufficient circumstantial evidence to justify an inference

    of retaliatory motive. Martin v. Kroger Co., 65 F. Supp. 2d 516 (S.D. Tex. 1999). Temporal

    proximity between an employer's knowledge of protected activity (Complaint to HR or EEOC

    Charge of Discrimination) and an adverse employment action (termination) suffice as

    sufficient evidence of causality to establish a prima facie case, particularly where, as in this

    case, there is other evidence of factors evidencing pretext. Clark Cnty. Sch. Dist. v. Breeden,

    532 U.S. 268, 273 (2001). In Ms. Richardson's case, the same day she complained of

    discrimination is the same day a decision to terminate was made.

21. In Bregon v. Autonation USA Corp., 128 Fed. Appx. 358, 361-362 (5th Cir. 2005), the district

    court concluded that Bregon had not made a prima facie case for retaliatory te1mination.

    Specifically, it found that he failed to show that Athere was a causal connection between the

   participation in the protected activity ... and the adverse employment action. However, Bregon

   was fired only a week after he filed his complaint and he offered evidence that people at work

   were likely aware of his complaint. The appellate comt recognized that it had held that the

   combination of temporal proximity and possibility of knowledge of the complaint is sufficient

   to satisfy a defendant's prima facie burden for a retaliation claim. Therefore, the court held




PLAINTIFF'S MOTION FOR PARTIAL SUMJ\IIARY J1JDGMENT                                    PAGEJ2
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 13 of 117




    that Bregon satisfied his burden of proof.      In evaluating the "causal link" element of a

    retaliation claim, the court may consider the following:

22. "Close timing between an employee's protected activity and the adverse action can provide the

    causal connection required for a prima facie case" of retaliation under the TCHRA and Title

    VII. Johnson, 203 S.W.3d at 11; Tex. State Office ofAdmin. Hearings v. Birch, No. 04---12-

    00681-CV, 2013 WL 3874473, at *23 (Tex.App.-San Antonio July 24, 2013, pet. denied)

    (mem.op.). Periods oftlu·ee months, four months, and twenty months between an employee's

   protected activity and the adverse action, however, have been deemed insufficient without

   other evidence. Clark County Sch. Dist. v. Breeden, 532 U.S. 268, 273-74 (2001). Alamo

   Heights Indep. Sch. Dist. v. Clark, 04-14-00746-CV, 2015 WL 6163252, at *7 (Tex. App.--

   San Antonio Oct. 21, 2015).

23. Plaintiff has established each and every element of her prima facie case.


Defendant lacks a legitimate reason for termination


24. Once the claimant makes a prima facie showing, the burden shifts to the employer to articulate

   a legitimate, non-retaliatory reason for the adverse employment action. If the employer meets

   this burden of production, then the burden shifts back to the Claimant to show that the

   employer's proffered explanation is a pretext for retaliation. See Dutton v. Univ. Healthcare

   Sys., L.L.C., 136 Fed. App. 596, 599-600 (5th Cir. 2005). Plaintiff believes Defendant fails to

   even establish a legitimate non-discriminatory reason for termination. Defendant failed to

   follow it's own progressive discipline policy in terminating the only branch manager that has

   ever been terminated for low census. At the time Plaintiff was terminated, there were four

   other branch managers with low census at their branches, and none had received as much as a

   single write up. This argument goes not only to a lack of legitimate reasons for termination



PLAINTIFF'S MOTION FOR PARTIAL SUMl\1ARY JUDGMENT                                    PAGEl3
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 14 of 117




    but also that this reason is clearly pretextual, addressed below. Plaintiffs motion should be

    granted.


Plaintiff establishes that the alleged reasons for termination are pretextual


25. A plaintiff may establish pretext either through demonstrating evidence that there is evidence

    of disparate treatment, by showing that the employer's proffered explanation is false or

    "unwotihy of credence" or that an inference of discrimination is reason for adverse

   employment action; Reeves, 530 U.S. at 143, 120 S.Ct. at 2106. Laxton v. Gap Inc., 333 F.3d

    572, 578 (5th Cir. 2003). De Luna v. Cheers, Inc., SA06CV525WRF, 2007 WL 708561, at

    *5 (W.D. Tex. Feb. 2, 2007). It has been established that Plaintiff was treated differently than

   other branch managers in discipline and that employees at her branch that were also responsible

   for census were not disciplined in any capacity.

26. Pretext can fwther be shown in a variety of ways (although not all are relevant and there are

   additional ways of showing pretext):

27. Suspicious Timing. Close timing alone may be sufficient to provide not only a causal

   connection but also pretext, when the adverse action happens in close proximity to the

   discrimination complaint. "Close timing between an employee's protected activity and an

   adverse action against [her] may provide the 'causal connection' required to make out a prima

   facie case of retaliation." Swanson v. Gen. Servs. Admin., 110 F. 3d 1180, 1188 (5th Cir.

   1997), cert. denied, 529 U.S. 948 (1998); see also Armstrong v. City ofDallas, 997 F. 2d 62,

   27 (5th Cir. 1993) (finding the causal link prong established where "[t]he only evidence

   available to support an inference of discrimination ... is the temporal proximity" of the

   protected activity and the adverse employment action). In numerous cases the Fifth Circuit has

   recognized that close temporary proximity alone sufficed to establish a causal connection. In



PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGI\fENT                                     PAGEJ4
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 15 of 117




    the instant case, the Plaintiff was terminated within the same day of sending an email to HR

    complaining of discrimination

28. Lack of Investigation in violation of Defendant's procednres and/or policies. Defendant

   failed to conduct any form of a reasonable investigation that would be expected ifthe allegations in the

    direct face of what the HR Manager believed was appropriate. Plaintiffs complaints of discrimination

    were never once looked into, which is further evidence of pretext. 0. C v. Chevron Phillips Chemical

   Co., LP, 570 F.3d 606, 624-625 (5th Cir. 2009) (')my could find alleged misrepresentation was a

   pretext because neither decision maker had read the questionnaire or made any effort to investigate

   whether their medical assumptions were incorrect, even though the plaintiff had given them info that

   did not support the assumption; jury reasonably could find that employer first decided to fire plaintiff

   because of her disability or accommodation requests, "and only afterwards developed the pmely

   pretextual reasons they advanced for their actions." Fmiher, a company's deviation from its own policy

   or procedure may be evidence of pretext. Quezada v. Earnhardt El Paso Motors, LP, 592 F.Supp.2d

   915, 923 (W.D. Tex. 2009) (citing Macltinchick v. PB Power, 398 F.3d 345, 355 n.29 (5th Cir. 2005));

   Mercer v. Arbor E & T, LLC, 1 l-CV-3600, 2013 WL 164107, at *12 (S.D. Tex. Jan. 15, 2013).

   Defendant failed to follow it's own progressive discipline policies, and didn't even have a retaliation

   policy in place.

29. More Favorable Treatment of Employees not Opposing Discrimination and Failnre to

   Apply a Neutral Policy on Discipline and Failure to Follow Procedures. A lack of a

   uniformly applied disciplinary process, combined with a lack of a uniformly implemented

   process for rules regarding the census allows Defendant to pick and choose which employee

   to use policies against as weapons as opposed to neutral implementations of practice, or

   altematively, shows a grave departure from Defendant's alleged normal policies, which is

   fmther evidence of pretext, paiiicularly when there is a double standard in the application of

   the policy. For exainple, Defendant failed to discipline any other branch managers for low



PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT                                             PAGE)5
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 16 of 117




    census.    Defendant failed to follow it's own progressive discipline policy.         Defendant

    repeatedly indicated to Plaintiff her performance was commendable and above average. Only

    when she complained of discrimination was she now not doing her job. And regardless of

    lower census numbers the question still arises, why, ifthere are months oflow census, was the

    decision to terminate her made when she complained of discrimination? When decision

    making criteria is entirely subjective, it forces the court to make improper credibility

    determinations in the summary judgment context See Medina v. Ramsey Steel Co., 238 F. 3d

    674, 681-82 (5th Cir. 2001). Plaintiffs motion should be granted.


                                              VII.PRAYER


        WHEREFORE, PREMISES CONSIDERED, Richardson respectfully prays that

judgment be entered for the Plaintiff Richardson against Defendants for her claims of retaliation

based on race and/or for damages in an amount within the jurisdictional limits of the Court,

damages, including past and future lost wage damages, past and future compensatory damages,

attorneys' fees and expert fees, together with interest, including pre and post judgment interest, as

allowed by law; costs of court; and such other and fmiher relief to which the Plaintiff may be

entitled at law or in equity.




PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT                                         PAGE]6
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 17 of 117




                                                     Respectfully submitted,

                                                     BY: Isl Thomas N. Cammack, III

                                                           ADAM PONCIO
                                                           State Bar No. 16109800
                                                           salawfa:!msn.com
                                                           THOMAS N. CAMMACK, III
                                                           State Bar No. 24073762
                                                           team ma ckfa:!po n cio law .com
                                                           ALAN BRAUN
                                                           State Bar No. 24054488
                                                           abrann@ponciolaw.com

                                                     PONCIO LAW OFFICES
                                                     A Professional Corporatiou
                                                     5410 Fredericksburg Road, Suite 109
                                                     San Antonio, Texas 78229-3550
                                                     Telephone: (210) 212-7979
                                                     Facsimile:   (210) 212-5880

                                                     ATTORNEYS FOR PLAINTIFF




PLAINTIFF'S MOTION FOR PARTIAL SUMl\tIARY JUDGMENT                                PAGE17
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 18 of 117




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was fotwarded to

the following counsel of record by the court's filing system on this the 20 111 day of March, 2019:




Richard G. Garza                              VIAEFILE
Jackson Walker LLP
State Bar No. 07737200
rgarza@jw.com
112 E. Pecan, Suite 2400
San Antonio, Tx 78205
210-978-7734 Telephone
210-242-4606 Facsimile

Judy Bennett Gamer                            VIAEFILE
Jackson Walker LLP
State Bar No. 24092403
jgamer@jw.com
2323 Ross Avenue, Suite 600
Dallas, Tx 75201
214-953-6000 Telephone
214-953-5822 Facsimile




                                                      Isl Thomas N. Cammack, III
                                                      Thomas N. Cammack, III




PLAINTIFF'S MOTION FOR PARTIAL SUM!\1ARY JUDG1\1ENT                                  PAGE18
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 19 of 117




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

RENEE RICHARDSON                            §
Plaintiff                                   §
                                            §
VS.                                         §       CIVIL ACTION NO. 5:18-cv-00151-FB
                                            §
THE MEDICAL TEAM, INC., d/b/a               §
THE MED TEAM, INC.                          §



                         ORDER REGARDING PLAINTIFF'S
                    MOTION FOR PARTIAL SUMMARY JUDGMENT

       Before the Court Is Plaintiffs Partial Motion for Summary Judgment. After due

consideration of this motion the Court orders that Plaintiffs Motion for Partial Summary Judgment

is GRANTED in favor of Plaintiff as to liability for her claims of retaliation. It is therefore

ORDERED that Plaintiffs Motion is GRANTED.



       Signed on   ~~~~~~~~~
                                            2019



                                            FRED BIERY
                                            UNITED STATES DISTRICT JUDGE




PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT                                     PAGE19
  Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 20 of 117




              IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TEXAS
                      SAN ANTONIO DIVISION

RENEE RICHARDSON                 §
Plaintiff                        §
                                 §
vs.                              §CIVIL ACTION NO. 5:18-cv-00151-FB
                                 §
THE MEDICAL TEAM, INC., d/b/a    §
THE MED TEAM, INC.               §
Defendant
             APPENDIX FOR PLAINTIFF'S RESPONSE TO
          DEFENDANT'S MOTION FOR SUMMARY JUDGMENT




                                 Respectfully Submitted,

                                 PONCIO LAW OFFICES
                                 A Professional Corporation
                                 5410 Fredericksburg Road, Suite 109
                                 San Antonio, Texas 78229-3550
                                 Telephone:(210) 212-7979
                                 Facsimile:(210) 212-5880


                                 BY: ls/Thomas N. Cammack. III
                                        ADAM PONCIO
                                        State Bar No. 16109800
                                        THOMAS N. CAMMACK, III
                                        State Bar No. 24073762

                                 ATTORNEYS FOR PLAINTIFF
                                 RENEE RICHARDSON
     Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 21 of 117




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was forwarded to

the following counsel of record by the court's filing system on this the 19th day of March, 2019:




Richard G. Garza                            VIA EFILE
Jackson Walker LLP
State Bar No. 07737200
rgarza@jw.com
112 E. Pecan, Suite 2400
San Antonio, Tx 78205
210-978-7734 Telephone
210-242-4606 Facsimile

Judy Bennett Garner                         VIAEFILE
Jackson Walker LLP
State Bar No. 24092403
jgarner@jw.com
2323 Ross Avenue, Suite 600
Dallas, Tx 75201
214-953-6000 Telephone
214-953-5822 Facsimile




                                                   Isl Thomas N. Cammack, III
                                                    Thomas N. Cammack, III
 Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 22 of 117




                             TABLE OF CONTENTS

1. EXHIBITS IN SUPPORT OF PLAINTIFF'S MOTION FOR SUMMARY
   JUDGMENT
      a. January 20, 2017 Email from Renee Richarson to Sarah Gogo (Exhibit "A");

       b. Deposition Transcript of Corporate Representative Tia Jackson (Exhibit "B");

       c. Deposition Transcript of Corporate Representative Ryan Grisard (Exhibit "C");

       d. Deposition Transcript of Sarah Go go (Exhibit "D");
Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 23 of 117




                    Exhibit A
                          Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 24 of 117
j
                      ___ ..
                  t   c
                                                                                                                        . '

              Renee Richardson

     ,-., From:                               Renee Richardson
          Sent                                Friday, January 20, 2017 7:39 AM
              To:                             Sarah Goga
              Subject:                        NB Situation

              Importance: .                   High   .


              Good Morning Sarah,

             I want to update you on the situation I emailed you about Wednesday, January 18, 2017. I met with Christina
             and Ms. Harvey in person; and Alan by speaker phone on Wednesday regarding the situation I emailed you
             about.

             The situation remains unresolved until Ms. Harvey meets with Elka. Sarah, given the current situation and past
             instances, I have always felt like Alan has never supported me or respected me in this position because I am a
             black woman. The reason I am expressing it now is because of the bias in this situation with Elka and another
             incident Christina informed me of recently, which I will discuss in the closing of my email.

             Although, I have not worked closely with Ms. Harvey, I have always respected her and held her in high regard.
             However, after meeting with Ms. Harvey on Wednesday, I am still troubled by the handling of the situation and
             the allegations Elka has made against the staff in the NB office. Ms. Harvey's questions to me, "Is it because
    r--..    she's out of the office most of the time, the reason they don't want to work with her"? This type of questioning
             without proof, nor having witnessed her being treated inappropriately by others is something I cannot answer.
             1bis entire situation has defeated me and has created a hostile work environment, which has made me very
             uncomfortable. I am using the "open door communication policy'' to communicate with you, the HR Corporate
             Director, or someone who is willing to take an unbiased approach in resolving this matter.

             The last concern I have is regarding a written counseling against me regarding a self-reported incident that
             incurred a monetary fine against the company. I consulted with Christina regarding a case for guidance on how
             to handle what I considered to be Medicaid Fraud. After Christina reviewed the case, she instructed me to file
             an APS report which I did immediately. According to Christina, Alan informed her that I will be written up,
             despite her telling him that she gave me directions on how to handle my findings. I did the responsible thing by
             obtaining guidance from my superior on an issue. I should not be punished for instructions given to me by my
             direct boss. I only want to be treated fairly. Based on Alan's insistence that Ibe written up despite being aware
             that my actions were based on instructions given to me, reinforces my beliefregarding his treatment towards
             me.

             I am following company policy regarding the open door policy. Also, I am only asking that the employees,
             including myself, to be treated with fairness, dignity, and respect.

             Respectfully,

             Renee
    r""°'I
             Renee Richardson                                                                       I        eze1r
             Branch Manager
             MED TEAM, INC.                                                                         I   ---,._=::,__;______
             1423 N. Walnut Ave. # 102                                                              ~




                                                                      1
                                                                                  RICHARDSON, L. - 000484
                           Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 25 of 117


                      -1
       New'-.--
             Braunfels, TX 76130
       Office: 830-626-3525
       Fax: 630-629-2465
       E-mail: RRlchardson@medteam.com
     ~ Visit our new website: www.medicalteam.com

          THE
          MEDICAL
          TEAM·~'- Care that matters, where It counts.
            "' a At home.
                  J
         CONFIDENTIALITY NOTICE: This eteofJ'tJnfc message and all contents contain lnfo11T1ation which may be privileged, conndenlisl or athstwlse protected
         from dlscfosum. The information Is Intended to be for the addressee only. If you are not the addressee, any disclosure, copying, distribution or use of the
         contents of this message ls piohlblted. Ifyou have received this e/eolronlc message in error, please notify us Immediately and destroy the original
         message without rotafnlng any copies. Any views or opinions presented In this emall are solely those of tho author and do not necessarily represent
         those of THE MEDICAL TEAM, INC. - MED TEAM, INC. - THE MEDICAL TEAM Personal Caro Sawlces - Gstasftophlc CSro Solutions.




·'




                                                                                      2
                                                                                                          RICHARDSON, L. - 000485
Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 26 of 117




                     Exhibit B
Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 27 of 117




           Transcript of the Testimony of
                       Tia Jackson


                            Date:

                    November 28, 2018



                            Case:

   RENEE RICHARDSON vs MEDICAL TEAM, et al
     Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 28 of 117


Tia Jackson                                                           November 28, 2018



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION


 RENEE RICHARDSON,                        )
          Plaintiff                       )
                                          )
 vs.                                      ) NO.    5:18-CV-151-FB
                                          )
 THE MEDICAL TEAM, INC.                   )
 d/b/a THE MED TEAM, INC.,                )
          Defendant                       )

 ********************************************************
                        VIDEOTAPED DEPOSITION OF

                                   TIA JACKSON

    A CORPORATE REPRESENTATIVE OF THE MEDICAL TEAM,                      INC.

                        d/b/a THE MED TEAM,           INC.

                              NOVEMBER 28,        2018

 ********************************************************
              VIDEOTAPED DEPOSITION of TIA JACKSON,               a

 CORPORATE REPRESENTATIVE OF THE MEDICAL TEAM,                   INC. d/b/a

 THE MED TEAM,        INC., produced as a witness at the

 instance of the Plaintiff, and duly sworn, was taken in

 the above-styled and numbered cause on the 28th day of

 November,      2018,   from 9:35 a.m. to 10:42 a.m.,            before

 Naomi R.     Peltier, CSR in and for the State of Texas,

 reported by machine shorthand, at the offices of JACKSON

 WALKER, LLP,       112 East Pecan Street, Suite 2400,                San

 Antonio,     Texas, pursuant to the Federal Rules of Civil

 Procedure.


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900   San Antonio, Texas 78232
210-697-3400                                                             210-697-3408
          Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 29 of 117


Tia Jackson                                                                                                                                            November 28, 2018
                                                                                                                                                            Pages 2 to s
                                                                                         Page 2                                                                     Page4
 1                                 APPEARANCES                                                                      THE VIDEOGRAPHER: Today's date is
 2                                                                                                     2 November 28, 2018. We're on the record at approximately
     FOR THE PLAINTIFF: RENEE RICHARDSON
 3       THOMAS N. CAMMACK, III                                                                        3 9:35 a.m. to take the oral video deposition of corporate
         and LORNA GRIFFIN                                                                             4 representative of The Medical Team, Tia Jackson, in the
 4       PONCIO LAW OFFICES
         5410 Fredericksburg Road, Suite 103                                                           5 case styled Renee Richardson versus The Medical Team,
 5       san Antonio, Texas 78229                                                                      6 Incorporated, d/b/a The Med Team, Incorporated. By
          (210) 212-7979
                                                                                                       7 previous agreement, we are forgoing the formal federal
 6       tcammack@ponciolaw.com
 7   FOR THE DEFENDANT: THE MEDICAL TEAM, INC. D/B/A THE MED                                           8 preamble. If the attorneys would introduce themselves,
     TEAM, INC.
                                                                                                       9 and the court reporter can swear in the witness, please.
 8       RICK GARZA
         JACKSON WALKER, LLP                                                                           10           MR. CAMMACK: Yes, my name is Thomas
 9       112 E. Pecan Street, suite 2400                                                               11 Cammack. I'm taking this deposition - or the Poncio
         San Antonio, Texas 78205
10       (210) 978-7700                                                                                12 Law Offices, taking this deposition, and we are here on
         rgarza@jw.com                                                                                 13 behalf of the Plaintiff, Renee Richardson.
11
                                                                                                       14           MR. GARZA: Rick Garza, with Jackson
     THE VIDEOGRAPHER:
12       NEAL CASTILE                                                                                  15 Walker, on behalf of The Medical Team.
13   ALSO APPEARING:
                                                                                                       16           THE VIDEOGRAPHER: Thank you.
         RYAN GRISARD
                                                                                                       17           MR. CAMMACK: All right. I'm sorry. Go
                                            ******                                                     18 ahead.
15
16                                                                                                     19                TIA JACKSON,
17                                                                                                     20   A CORPORATE REPRESENTATIVE OF THE MEDICAL TEAM, INC.
18
                                                                                                       21            d/b/a THE MED TEAM, INC.,
19
20                                                                                                     22 having been first duly sworn, testified as follows:
21
                                                                                                       23                 EXAMINATION
22
23                                                                                                     24    Q.    (BY MR. CAMMACK) Okay. And Ms. Jackson, could
24                                                                                                     25 you please state your job title with The Med Team?
25

                                                                                        Page 3                                                               Page 5
 1                                             I N D E X                                               1      A. Human resources manager.
 2
                                                                                                        2     Q. And what's your full name?
                                                                                             PAGE
 3   Appearances . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
                                                                                                        3     A. Tia Alisa Jackson.
 4                                          EXAMINATIONS                                                4     Q. Okay. And Ms. Jackson, you currently have been
                                                                                             PAGE       5 designated as a corporate representative to testify on
 5   TIA JACKSON                                                                                        6 their behalf; is that correct?
           Examination By Mr. Cammack . . . . . . . . . . . . . . . . . . . . . . . 4
                                                                                                        7     A. That's correct.
 6
 7                                             EXHIBITS                                                 8           MR. CAMMACK: Okay. And now, as far as
                                                                                      FIRST             9 Rick and l were briefly having a discussion, we also
 8   NO.                DESCRIPTION                                               REFERENCED           10 have another corporate representative that's actually in
 9    1      Deposition Notice . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
                                                                                                       11 the room right now. Usually, if I'm garnishing
10    2      Administrative Employee Handbook . . . . . . . . . . . . . . 16
11    3      Employee Guide to Workforce HR Self Service                                               12 testimony, I would invoke the Rule, and I would say,
                 and Performance Management . . . . . . . . . . . . . . . . . . 32                     13 11 Any other witnesses that aren't essential would need to
12                                                                                                     14 leave the room," and my understanding there's a
      4       Performance Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
                                                                                                       15 disagreement related to that.
13
14                                               -o-0-o-
                                                                                                       16           MR. GARZA: Yes, there is a disagreement,
15                                                                                                     17 because what we have done is -- and we've -- we've --
16                                                                                                     18 we -- we -- you and I have spoken about the topics that
17
                                                                                                       19 Ms. Jackson is going to testify. And Mr. Grisard, who
18
                                                                                                       20 is the other person present, he is the CFO of The
19
20                                                                                                     21 Medical Team. He's not a -- not a -- a lower level
21                                                                                                     22 employee. He is going to testify regarding the
22
                                                                                                       23 remaining items to be discussed.
23
                                                                                                       24           MR. CAMMACK: So, if I'm clarifying, the
24
25                                                                                                     25 understanding you-all have of the Rule is that if


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                                                                San Antonio, Texas 78232
210-697-3400                                                                                                                                          210-697-3408
        Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 30 of 117


Tia Jackson                                                                                                November 28, 2018
                                                                                                                Pages 6 to 9
                                                         Page 6                                                                Page 8
 1 someone is a higher level employee, they're allowed to           1 calling the Court about, but I think it's essential that
 2 stay in the room while I'm taking deposition testimony           2 we go through the process. And the process is that
 3 of the other employees?                                          3 she's here, she's the corp rep, she's allowed to have
 4            MR. GARZA: It is -- It is -- My                       4 counsel here, but there's not supposed to be other
 5 understanding of the Rule is that a -- at each                   5 people here. Let's say you had five corporate reps here
 6 deposition, the corporation has a right to have a                6 that were all going to testify today. Is -- Is it my
 7 corporate rep -- corporate representative at, and attend         7 understanding that you're saying all five could sit in,
 8 that deposition.                                                 8 based on the fact they're corporate reps and they'd be
 9            MR. CAMMACK: And what is --                           9 providing testimony today?
10             MR. GARZA: And so --                                10               MR. GARZA: No.
11             MR. CAMMACK: -- Ms. Jackson's role?                 11               MR. CAMMACK: Okay.
12             MR. GARZA: Her role here is to testify              12               MR. GARZA: No, not necessarily. I mean,
13 regarding certain aspects of the corporate                      13 if -- if -- if those individuals are providing
14 representative deposition. And so, my position is, is           14 additional testimony regarding aspects different from
15 that Mr. Grisard can stay in and -- and watch this              15 what Ms. Jackson is going to testify about, then the
16 deposition to the extent that Ms. Jackson is being              16 corporation has a right to have a representative -- a
17 examined.                                                       17 corporate representative. It doesn't mean that we can
18             MR. CAMMACK: And -- And I think the whole           18 bring in a hundred people in -- nor can we bring other
19 purpose of the Rule is to get the individuals' testimony        19 witnesses in -- in this deposition to act as the
20 one by one. She's been designated on specific topics --         20 corporate representative. I can't bring in a branch
21 in fact, we just went over it. It's 3, 8, 12, 38, 39,           21 manager of The Medical Team to sit in on this deposition
22 40, 41, and 42, as a corporate representative, which she        22 when Mr. Grisard is the CFO upper management and is --
23 just testified she is a corporate representative.               23 I -- in my -- in my contention, allowed to be present
24            MR. GARZA: Yes.                                      24 during this particular deposition.
25            MR. CAMMACK: So, her role is fulfilling              25               MR. CAMMACK: Okay. I mean, I just
1---~~~~~~~~~-~~~~~~~~·~~~~t-~~--~~~~~~~~-~~~~~~~---~


                                                          Page 7                                                            Page 9
 1   the role of a corporate representative in her capacity.        1 disagree that -- that he's allowed to be here, and I
 2   Why does he need to be present -- or why is he even            2 think -- you know, part of the purpose of the rule is
 3   allowed to be present, pursuant to the Rules, if he's          3 that -- so there's not a parroting of testimony by
 4   not being asked questions about those -- those specific        4 individuals that will be testifying.
 5   parameters?                                                    5           MR. GARZA: Understood.
 6             MR. GARZA: She testifying regarding those            6           MR. CAMMACK: And --
 7   particular topics, and at every deposition a -- the            7           MR. GARZA: And -- I'm sorry. Go ahead.
 8   corporation has a right to have a corporate                    8           MR. CAMMACK: Go ahead.
 9   representative attend the deposition.                          9           MR. GARZA: I understand that. And the --
10             MR. CAMMACK: But she is the corporate               10 the -- the topics -- and that's why we've designated
11    rep.                                                         11 Ms. Jackson to testify regarding certain aspects of
12             MR. GARZA: She's testifying regarding               12 those topics. And -- And Mr. Grisard is going to answer
13    certain aspects.                                             13 questions regarding the other topics that have been --
14             MR. CAMMACK: As the corporate                       14 that have been listed in your deposition notice.
15    representative.                                              15            MR. CAMMACK: Okay. I mean, I don't
16             MR. GARZA: Well, certainly. As -- She is            16 see --
17    going to testify on behalf of the corporation, but it is     17            MR. GARZA: So, I don't -- I don't see a
18    a separate question as to whether or not the -- the          18 doubling up of -- of the questions. And if that's what
19    corporation has a right to have a corporate                  19 you're -- If that's the intent, then we need to have
20    representative present to watch that deposition and to       20 another discussion. You're not going to ask Ms. Jackson
21    be present during the deposition.                            21 questions and then ask Mr. Grisard the same questions --
22             MR. CAMMACK: I mean, I -- I disagree with           22            MR. CAMMACK: Well, I'm not --
23    the understanding of it. I've never heard it put that        23            MR. GARZA: -- I assume.
24    way either. I think this is something -- you know, I         24            MR. CAMMACK: -- going to ask -- I'm --
25    don't want to start off so early getting a ruling on or      25 I'm not here to ask the same questions, but I am going


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                      San Antonio, Texas 78232
210-697-3400                                                                                                210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 31 of 117


Tia Jackson                                                                                              November 28, 2018
                                                                                                            Pages 10 to 13
                                                      Page 10                                                            Page 12
 1 to, obviously, have some overlap. I have a                       1 representative. Could you turn to the second page with
 2 discrimination/harassment/retaliation case. If she's             2 me?
 3 going to talk about policies and he's going to talk              3    A. Okay.
 4 about investigations pursuant to those policies, there's         4    Q. My understanding is, one of the topics you've
 5 going to be some overlap. Let's say I say, hey --                5 been designated on is number 3, the employee handbook
 6           MR. GARZA: Sure. And I -- And I -- I --                6 and guidelines.
 7 That, I understand. I -- I -- I can see that there               7    A. Yes.
 8 would be some overlap, but it's not as if you're asking          8    Q. Are you prepared to speak about that today?
 9 Ms. Jackson the exact same questions as you're asking            9    A. Yes.
10 Mr. Grisard. So -- So, although there may be some               10     Q. Okay. And number 8, the employee's personnel
11 overlap, there's -- there are vast differences, in my --        11 file and prior attendance and discipline and prior leave
12 You're going to be in control of the questions. There           12 requests?
13 are vast differences in what Ms. Jackson is going to            13     A. Yes.
14 testifying about as opposed to what Mr. Grisard is going        14     Q. Are you prepared to speak on that today?
15 to test about --                                                15     A. Yes.
16           MR. CAMMACK: Okay.                                    16     Q. And number 12, the Defendant's policies related
17           MR. GARZA: -- testify about.                          17 to discipline, including of management and policies of
18           MR. CAMMACK: Can we -- So, do you think,              18 progressive discipline?
19 then, that we -- Because my -- my position, I think, is         19     A. Yes.
20 that she can sit here as a representative. You're               20     Q. Are you prepared to speak on that today, as
21 saying absolutely not, you disagree with that. There's          21 well?
22 not a way we could agree that he could just not sit in          22    A. Yes.
23 during her testimony? I don't -- I don't see what the           23     Q. Okay. If you could turn a couple of pages with
24 point of him would be to be here, in any event.                 24 me to the second to the last page until you see topic
25           MR. GARZA: Well, I -- I think that -- The             25 number 38.

                                                         Page 11                                                        Page 13
 1 point is, is that the corporation has the right to --            1   A. I'm there.
 2 to -- to a corporate representative at every deposition.         2    Q. Okay. And number 38, the policies and/or
 3 My contention, even at the corporate -- at a corporate           3 guidelines of Defendant regarding the appropriate or
 4 representative's deposition. You know, once again, I             4 expected manner of conduct between male and female
 5 mean, there may be some -- some small overlap, but               5 employees.
 6 Ms. Jackson is designated to testify regarding certain           6   A. Yes.
 7 aspects of this case and Mr. Grisard is -- is going to           7   Q. Okay. Number 39, the policies, guidelines, and
 8 testify regarding other aspects of the case.                     8 procedures of Defendant regarding the reporting by
 9            MR. CAMMACK: Okay. Do you mind if we go               9 employees of sexual harassment or other inappropriate
10 off the record and then I make a phone call real quick?         1O sexual conduct, or of harassment based on race or
11            MR. GARZA: Sure.                                     11 national origin?
12            MR. CAMMACK: Okay.                                   12    A. Yes.
13            THE VIDEOGRAPHER: We're off the record at            13    Q. Okay. Number 40, the policies, guidelines, and
14 9:43.                                                           14 procedures of Defendant regarding the documentation of
15            (Recess 9:43 a.m. to 10:05 a.m.)                     15 employees' reports of sexual harassment or other
16            THE VIDEOGRAPHER: We're back on the                  16 inappropriate sexual conduct, or the documentation of
17 record at 10:05.                                                17 reports of harassment based on race or national origin?
18     Q. (BY MR. CAMMACK) All right. And I'm sorry,               18    A. Yes.
19 again, could you please state your full name again?             19    Q. Number 41, the policies, guidelines, and
20     A. Tia Alisa Jackson.                                       20 procedures of Defendant regarding the investigation of
21            (Exhibit No. 1 marked.)                              21 claims made by employees of sexual harassment, or other
22     Q. (BY MR. CAMMACK) Okay, Ms. Jackson. You've               22 inappropriate sexual conduct, or of harassment based on
23 been designated to speak on some topics, and you have           23 race or national origin?
24 before you Exhibit Number 1. And Exhibit Number 1 is            24    A. Yes.
25 the notice of intent to take the deposition of corporate        25    Q. And number 42, the policies, guidelines, and


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                    San Antonio, Texas 78232
210-697-3400                                                                                                   210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 32 of 117


Tia Jackson                                                                                            November 28, 2018
                                                                                                          Pages 14 to 17
                                                      Page 14                                                           Page 16
 1 procedures of Defendant regarding the documentation of         1    A. Yes.
 2 the investigation of claims made by employees of sexual        2    Q. And if you provide an answer and don't ask me
 3 harassment, or other inappropriate sexual conduct, or of       3 to clarify, can we assume that you understood my
 4 harassment based on race or national origin.                   4 question?
 5    A. Yes.                                                     5    A. Yes.
 6    Q. Okay. Have you ever provided a deposition                6    Q. And at the end, I'm going to ask you if you
 7 before?                                                        7 need to clarify any of your testimony, but feel free to
 8    A. No.                                                      8 do it on the spot if you need to, you know, make a
 9    Q. Okay. I'm going to go over some of the ground            9 clarification or change to your testimony.
10 rules of the deposition, a lot of them will make her job      10    A. Okay.
11 a little bit easier today.                                    11    Q. Okay. Thank you.
12     A. Okay.                                                  12             (Exhibit No. 2 marked.)
13     Q. You're doing a good job today so far. She              13    Q. (BY MR. CAMMACK) I'm going to hand you -- So,
14 can't record nonverbal responses, or "uh-huhs" or             14 we'll be skipping back and forth between Exhibit Number
15 "huh-uhs" aren't clear on the record, so if you can           15 1, but I'm going to hand you Plaintiff's Exhibit
16 continue to provide a "yes," "no," or whatever your           16 Number 2. Are you familiar with this document?
17 answer is, so we can have a clear record.                     17    A. Yes.
18     A. Okay.                                                  18    Q. And what is this document?
19     Q. And then, she also can't record anytime where          19    A. Employee handbook.
20 we're talking over each other. You may know where I'm         20    Q. And when did you first become familiar with the
21 going with a question, I may think I know where you're        21 employee handbook?
22 going with an answer, but if you could wait until I           22    A. When I was hired in September of 2017.
23 finish my question, and I'll extend you the same              23    Q. Okay. And when you were hired, what did you
24 courtesy.                                                     24 say your job title was? I'm sorry.
25    A. Absolutely.                                             25    A. Human resources manager.

                                                       Page 15                                                         Page 17
 1     Q. And then, I don't mean you any disrespect by            1    Q. And you said September of 2017?
 2 this question. I ask this of every witness. And I know         2    A. That's correct.
 3 it's early in the morning, but have you had anything to        3    Q. And were you promoted or was this the first
 4 drink today?                                                   4 time you were hired with The Med Team?
 5     A. Like alcohol?                                           5    A. That's the first time I was hired with The Med
 6     Q. Correct.                                                6 Team.
 7     A. No.                                                     7    Q. Okay. And do you have prior experience as an
 8     Q. All right. And have you taken any medication            8 HR manager?
 9 that would affect your memory?                                 9    A. Yes.
10      A. No.                                                   10     Q. Where is your prior experience?
11      Q. Is there any reason you couldn't give full and        11     A. Do you want it all, or my last previous job?
12 truthful testimony today?                                     12     Q. Your previous job.
13      A. No.                                                   13     A. I worked for Padgett Stratemann, also known as
14      Q. And even though we're in a conference room, is        14 RSM at this point.
15 it your understanding that your testimony has the same        15     Q. Okay. And how long were you with them?
16 weight as it would in a trial?                                16     A. Twoyears.
17      A. Yes.                                                  17     Q. Okay. I haven'tprintedoutthewholemanual,
18      Q. And you understand that, in the state of Texas,       18 I printed out a couple of pages relevant to our case.
19 it's a third degree felony to purger yourself?                19 If you could turn to the second page of Exhibit Number 2
20      A. Yes.                                                  20 with me.
21      Q. Okay. Now, sometimes I get in a rush or I may         21           MR. GARZA: Just for clarification, would
22 be trying to think of a question and I word it a little       22 you -- Jet's designate it by the --
23 strange.• If you have a problem understanding my              23           MR. CAMMACK: The Bates?
24 question or if I word it in a way that doesn't quite          24           MR. GARZA: -- designation number, please,
25 make sense, could you please ask me to clarify?               25 yeah.


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                  San Antonio, Texas 78232
210-697-3400                                                                                            210-697-3408
       Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 33 of 117


Tia Jackson                                                                                                  November 28, 2018
                                                                                                                Pages 18 to 21
                                                       Page 18                                                      Page 20
 1            MR. CAMMACK: Oh, perfect.                             1
                                                                  A. I believe it's a separate document.
 2           MR. GARZA: That might make it easier.                Q. Okay. And is -- is there also a separate one
                                                                    2
 3    Q. (BY MR. CAMMACK) And that's -- that's another       3 for retaliation, as well -- an anti-retaliation policy?
 4 thing I didn't go over today. So, at the bottom of the    4    A. No.
 5 page, you'll see "Richardson, L," and then a dash and     5    Q. Do you have an anti-retaliation policy that
 6 some numbers. That means that this document was           6 you're aware of?
 7 produced in discovery. This particular designation        7    A. Not that I'm aware of.
 8 means that our office produced it. You'll see some that   8    Q. Okay. And is it -- So, it's your understanding
 9 say "Med Team" and some numbers, and that means that The 9 that the employees are not instructed on retaliation if
10 Med Team produced those documents.                       10 they report discrimination?
11            But for frame of references, Rick has         11     A. They are, but I don't know that it's a separate
12 pointed out there's-~ there's numbers to which document  12 policy.
13 page it is, and so this page in particular is 000421.    13     Q. Okay. So, they are instructed on it, but
14 And on this page is the Equal Employment Opportunity     14 there's not a written policy indicating who they can
15 policy. What's your understanding of this policy?        15 report to or how to go about reporting it?
16    A. That we don't discriminate against any employee    16     A. Separate from the anti-harassment policy.
17 based on race, creed, color, national origin, sex, age,  17     Q. And I didn't understand your answer. You're
18 or gender, or disability.                                18 saying there is or isn't one separate?
19     Q. Okay. And when you say you don't discriminate,    19    A. So, there isn't a specific policy on
20 does that mean in making any employment-related          20 retaliation, but a policy on anti-harassment which
21 decisions?                                               21 should include retaliation.
22    A. Correct.                                           22    Q. Okay. And is that harassment specific to
23    Q. So, if you were to determine whether or not to     23 sexual harassment?
24 discipline an employee, your -- this policy prevents it  24    A. All harassment.
25 from being done based on their race?                     25    Q. Okay. So, when an employee says, "I've been

                                                         Page 19                                                            Page 21
 1   A. Correct.                                                   1 harassed in the workplace," that policy says, based on
 2   Q. And if you were to discipline an employee based            2 their complaint of harassment, retaliation is
 3 on their race, that would be a violation of this policy,        3 prohibited?
 4 correct?                                                        4   A. Correct.
 5    A. Correct.                                          5    Q. And are you aware of whether or not
 6    Q. And if you were to suspend an employee based on 6 Ms. Richardson would have signed or reviewed that
 7 their race, that would be a violation of this policy?   7 policy?
 8   A. Yes.                                               8   A. I am not aware.
 9   Q. And to terminate an employee based on their        9   Q. Okay. Currently, what kind of training is
10 race would be a violation of this policy?              10 provided to employees related to the retaliation policy?
11    A. Yes.                                             11    A. Each employee is provided an employee handbook
12    Q. Now, this-- this policy particularly-- or        12 and some policies when they are onboarded. There's also
13 specifically prohibits discrimination. Do you know if  13 orientation that they go through. I can only speak to
14 there's a separate policy that prohibits harassment or 14 from the time that I was hired to the present. So, as
15 retaliation?                                           15 far as orientation when Ms. Richardson was hired, I
16    A. We have an anti-harassment policy.               16 cannot speak to that.
17    Q. Okay. Is that also in the handbook or in         17    Q. Okay. So, currently, employees, they're handed
18 another location?                                               18 a handbook and they're supposed to review it?
19    A. There -- I'm not sure if it's in the handbook.            19    A. Yes. And they sign an acknowledgment that they
20 I know that there is another policy.                            20 have reviewed it.
21    Q. Okay. Do -- Do you know the name of the policy            21    Q.   And then, during their initial hiring,
22 that prohibits harassment retaliation?                          22 there's -- there's an orientation checklist they go
23    A. It's called anti-harassment.                              23 through?
24    Q. Okay. So, is it a separate document or a                  24    A. Yes. Now --
25 separate policy book?                                           25    Q. And --


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                       San Antonio, Texas 78232
210-697-3400                                                                                                 210-697-3408
       Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 34 of 117


Tia Jackson                                                                                           November 28, 2018
                                                                                                         Pages 22 to 25
                                                    Page 22                                                            Page24
 1     A. -- from September 2017 to present, again, I          1 harmed, if they believe they have been discriminated
 2   can't speak on.                                           2 against, correct?
 3      Q. Oh, sure, sure. So, from September 2017 to          3    A. Correct
 4   present, there's an orientation process. Now, you're      4    Q. And do you think if an employee reports
 5   saying you can't speak onto it Is that because that's     5 discrimination, it's important to thoroughly investigate
 6   a new policy, or you're just not aware of prior --        6 that, pursuant to this policy?
 7      A. I'm not aware to prior.                             7    A Absolutely.
 8      Q. Okay.                                               8    Q. Why is it important to have a thorough
 9             MR CAMMACK: Am I talking too fast?              9 investigation related to complaints of discrimination?
10              THE REPORTER: Yes.                            1O A. Because we don't -- Well, it's -- it's a strict
11              MR CAMMACK: Okay. Sorry.                      11 rule that we don't allow it to happen in the
12      Q. (BY MR CAMMACK) What all is covered in the         12 organization, so we need to do our due diligence to make
13   orientation as it relates to discrimination retaliation? 13 sure an employee feels comfortable when they're working
14      A. We talk about our anti-harassment policy, we       14 in -- in our agency -- or, period.
15   talk about -- Off the top of my head, I can't remember   15    Q. Now, if an employee -- And I don't know if
16   everything that's in the orientation. I'm actually not   16 you're designated --
17   the one that gives it on a daily -- on a weekly basis.   17           MR CAMMACK: Is she designated to talk
18      Q. Okay. Beyond the handbook and this                 18 about, kind of, policies related to the investigation,
19   orientation, though, is there any additional training    19 Rick, or is that going to be more ...
20   provided regarding compliance with discrimination        20           MR GARZA: That's going to be
21   retaliation policies?                                    21 Mr. Grisard, I believe.
22      A. Not unless we do a separate -- if -- if there      22           MR CAMMACK: Say again? I'm sorry.
23   was an issue in the office and we did, like, a separate  23           MR GARZA: I think that's going to be
24   training on it There are annual in-services that         24 Mr. Grisard --
25   they -- that employees take, provided through our HRIS 25              MR CAMMACK: Okay. I'll -- I'll --
f-------------------------if-------"-·------------------j
                                                    Page 23                                                            Page 25
 1 system. It's not a classroom training.                      1          MR. GARZA: -- I believe.
 2   Q, Now, what is an annual in-service? You're              2          MR CAMMACK: I'll skip over that then.
 3 saying it's online, they go onto --                         3    Q. (BY MR. CAMMACK) If you could turn to the next
 4    A. They -- For our agency, we are required to have       4 page, and that's going to be Richardson 425.
 5 employees sign off on certain policies on an annual         5    A Okay.
 6 basis, so that's an in-service.                             6          MR. CAMMACK: I knocked off my microphone.
 7    Q. Okay. So, annually, an employee, to continue          7          MR GARZA: And Thomas, I'm assuming you
 8 their employment with The Med Team, will go on and click    8 were -- you were going to go down the -- Pertaining to
 9 yes that they reviewed the policy?                          9 the investigation, you were going to talk -- question
10    A Yes.                                                  1O about Richardson, any investigation of any complaints by
11     Q. Okay. ls there any other additional training        11 Richardson, or anyone?
12 that's provided regarding compliance with the              12             MR. CAMMACK: I was going to ask her her
13 discrimination retaliation policy?                         13   understanding of just the investigation policies related
14    A Not that I'm aware of.                                14   to complaints of discrimination, in genera!.
15     Q. Why do you think it's important to have the         15             MR. GARZA: Okay. I mean, I -- I think --
16 Equal Employment Opportunity policy?                       16   I think she can -- she can answer that question.
17    A Well, the employee needs to know their rights         17             MR. CAMMACK: Okay.
18 and the company needs to have something to stand on, to    18       Q. (BY MR. CAMMACK) Now, if an employee makes a
19 allow the employee to know that these are our rules, and   19   complaint of discrimination, let's say they say, "I've
20 its state regulation or federal regulation.                20   been discriminated because -- against because of my race
21    Q. Do you think it's also important to protect          21   or my gender," what -- what is the process pursuant to
22 those employees from any type of discrimination in the     22   the policy of investigating that complaint?
23 workplace?                                                 23      A. A verbal statement of what happened, any
24    A Absolutely.                                           24   witnesses that were present when the situation happened,
25    Q. And if!s also to prevent them from being             25   and then a full investigation of the complaint.


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                San Antonio, Texas 78232
210-697-3400                                                                                                210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 35 of 117


Tia Jackson                                                                                       November 28, 2018
                                                                                                     Pages 26 to 29
                                                   Page 26                                                       Page 28
 1    Q. And so, if I'm understanding you, the first       1    A. To allow them to -- To allow the supervisor and
 2 step is to get a verbal statement of the complainant?   2 the employee to see where they are performing, whether
 3    A. From the person complaining, yeah.                3 or not, you know, they need to work on some things, to
 4    Q. And then, to get witness statements?              4 pat them on the back if they're doing a good job, set
 5    A. Not necessarily witness statements, but           5 some goals for the next year.
 6 investigate -- or talk to the witnesses. A written      6    Q. Okay. And -- And my understanding is, is that
 7 statement can be requested, yes.                        7 there's an -- someone giving an appraisal, someone -- a
 8    Q. Okay. And then, any-- just gather facts, in       8 manager or supervisor, correct?
 9 general, about what did or didn't happen?               9    A. Yes.
10    A. Correct.                                         10     Q. And first, they give a numerical score, a 1 to
11    Q. Now, let's say that witness makes a complaint 11 a 57
12 to HR specifically, sends an email, sends a letter,    12     A. Yes.
13 makes a phone call. Is that process still the same for 13     Q. And a 1 being as bad as it can be, and a 5
14 processing the investigation?                          14 being as good as the employee can be scored?
15    A. Well, if they've written an email, that would    15    A. Correct.
16 be a written statement already, so then a conversation 16     Q. And then, after that, there's a comment box for
17 would need to happen after that.                       17 the supervisor to further evaluate the employee?
18    Q. Okay. Do you know what the timeline would be 18 A. Yes.
19 for, I guess, escalating their complaint or -- or      19     Q. Okay. And is it your understanding that a 3
20 responding to their complaint?                         20 meets expectations, under that grading system?
21    A. Not written, but no more than 24 hours.          21    A. Without looking at the document, I believe so,
22    Q. So, 24 hours is an appropriate timeline for      22 but off the top of my head, I can't say that that's -- 3
23 responding to a complaint of discrimination?           23 is -- meets expectations. I don't --
24    A. In my opinion.                                   24     Q. Okay. But if 5 is the best you can get, a 4
25    Q. Okay. Do you think that more than 48 hours       25 would be a high score on the scale?

                                                  Page 27
                                                                                                                      -
                                                                                                                Page 29
 1 would be way too long to follow up with that               1   A. Right.
 2 complainant?                                               2   Q. And 3 is the mid-point between 1 and 57
 3   A. Yes.                                                  3   A. So --Yes.
 4   Q. How about a week, would that be way too long to       4   Q. Okay. Now, if an employee is -- is not doing
 5 respond to a complaint?                                    5 well, is it the policy to provide specific -- a
 6   A. Yes.                                                  6 numerical reflection of their scores? For instance,
 7   Q. And why is that too long to respond to that           7 something to indicate they need improvement or they're
 8 complaint?                                                 8 not doing their job?
 9   A. Because it could still be happening, one; and         9   A. Yes.
10 depending on the situation, it may not be safe. So, as    10    Q. So, if they're not meeting their job
11 soon as possible is always better.                        11 performance duties, it would be reflected in the numbers
12    Q. Would you believe that taking a week to respond     12 as -- as a score, correct?
13 to that complaint would be a violation of the policies    13    A. That, as well as a comment --
14 of the company?                                           14    Q. Okay.
15    A. I can't say it's a violation if there's no          15    A. -- yes.
16 documentation that says it has to be done in 24 hours.    16    Q. So, a combination of both the numbers and the
17    Q. I got you. But you find that it's                   17 comments would say, "Here's an employee who needs to
18 inappropriate to take longer than 24 hours?               18 improve"?
19    A. Yes.                                                19    A. Yes.
20    Q. Okay. Now, back to Richardson 425, this is the      20    Q. Or, alternatively, "Here's an employee who's
21 performance reviews policy. Is that your understanding    21 doing what they need to do, here's our goals to getting
22 of this policy?                                           22 them better"?
23    A. Yes.                                                23    A. Yes.
24    Q. And what is the purpose of giving an employee       24    Q. Okay. Now, even if the employee would have
25 an annual performance review?                             25 predominantly 4s, there's always room for improvement


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                              San Antonio, Texas 78232
210-697-3400                                                                                            210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 36 of 117


Tia Jackson                                                                                             November 28, 2018
                                                                                                           Pages 3 o to 33
                                                       Page 30                                                           Page 32
 1 for an employee?                                               1 related to discrimination or harassment?
 2    A. Absolutely.                                              2     A. Not that I'm aware of.
 3    Q. And sometimes the room -- Is there ever                  3     Q. Okay. Now, if you could turn a couple more
 4 comments in the box that you're aware of that are              4 pages to Richardson 455, and towards the bottom of this
 5 saying, "Hey, this particular branch needs to grow, as         5 page it looks like there's a grievance policy. What's
 6 well as the employee, and here's how we can meet those         6 your understanding of the grievances policy?
 7 goals"?                                                        7     A. If an employee is feeling like they're
 8    A. Depending on the position, yes.                          8 treating -- treated unfairly in regards to policy,
 9    Q. Okay. If you could turn to the next page, it's           9 wages, or any unequal treatment, then they should report
10 Richardson 426. This is the opportunities for                 10 it.
11 advancement specific to promotions policy. Is that your       11     Q. And is it your understanding that an employee
12 understanding of this policy?                                 12 can try and use the grievance process to also complain
13    A. Yes.                                                    13 of discrimination and harassment?
14     Q. And it looks like, if you look at the third            14     A. If it's against a particular individual, yes.
15 paragraph down, it starts with "Factors," that an             15     Q. Okay. I'm going to hand you what's being
16 employee's-- not only their performance, but their            16 marked as Plaintiffs Exhibit Number 3.
17 actual credentials, their skills, their overall               17            (Exhibit No. 3 marked.)
18 initiative and character are factors that are considered      18            MR. GARZA: Thank you.
19 in whether or not to promote an employee, correct?            19            MR. CAMMACK: Uh-huh.
20    A. Correct.                                                20     Q. (BY MR. CAMMACK) Are you familiar with this
21    Q. Now, if an employee is hired, let's say in              21 document?
22 March, and then is promoted, you know, a few months           22     A. I have not actually seen it, no.
23 later, would you find that that's because it's been           23     Q. Do you-all still use a program called Workforce
24 evaluated that they are -- they are meeting all these         24 Employee Self Service?
25 factors?                                                      25     A. No.

                                                     Page 31                                                       Page 33
 1    A. Yes.                                                         Q. Okay. And since you were hired on, has that no
 2    Q. Okay. And what's your understanding of the               2 longer been something that's been used?
 3 reasons that people are provided promotions? Are they          3     A. Correct, because I have never seen it.
 4 handpicked? Do they apply for the jobs? How does that          4     Q. Okay. Do they have some type of program called
 5 usually work?                                                  5 a Performance Management Process, that you're aware of,
 6    A. Could be either/or, it depends on the -- the             6 still?
 7 situation. If we have an employee who works in that            7     A. No, not that I'm aware of.
 8 same department and we -- and they meet all these              8     Q. And have you ever heard them say that they set
 9 requirements, then it may be -- we may feel that it's a        9 SMART objectives, using SMART as an acronym?
10 good idea to push them into another position.                 10      A. I've seen it, yes.
11     Q. Okay. And if you could turn to Richardson 449,         11      Q. Okay. What -- What -- What's your
12 and this is the work environment policy. I believe this       12 understanding of the SMART objective set for a
13 may be the separate sexual harassment policy you              13 manager -- or by managers?
14 mentioned. Is this that one?                                  14      A. There's specific goals, there are measurable
15     A. Yes.                                                   15 goals, actions taken -- I can't remember the -- the
16     Q. Okay. So, this policy specifies that the work          16 definition -- I mean the --
17 environment is supposed to be free from any form of           17            THE VIDEOGRAPHER: Excuse me.
18 discrimination or sexual harassment, correct?                 18            THE WITNESS: -- what the acronym stands
19     A. Correct.                                               19 for.
20     Q. An employee who believes they have been a              20            THE VIDEOGRAPHER: -- could you push your
21 victim of discrimination or sexual harassment should          21 hair off? Thank you.
22 report immediately to HR?                                     22      Q. (BY MR. CAMMACK) Okay. If you could turn to
23     A. Yes.                                                   23 Richardson 396, it looks like, at the bottom, there's an
24     Q. Okay. Do you know if there's any other                 24 overall performance rating scale. And then, this looks
25 policies besides this one and the one we just observed        25 like the number system we discussed earlier, the 1 to 5?


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                   San Antonio, Texas 78232
210-697-3400                                                                                             210-697-3408
        Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 37 of 117


Tia Jackson                                                                                            November 28, 2018
                                                                                                          Pages 34 to 3 7
                                                        Page 34                                                       Page 36
 1    A. Yes.                                                      1 would you be able to say -- to be able to say, "Oh, yes,
 2    Q. It has 3 listed as proficient with, in                    2 I'm familiar with these performance evaluations," as we
 3 parentheses, work is thorough and complete. And a 4 as          3 went over it, or. ..
 4 commendable, meaning they regularly meet performance            4    A. Meaning, if you had her evaluation, would I be
 5 levels to ensure successful work completion. Is that            5 familiar with what's in her --
 6 your understanding that's still the -- the ranking              6    Q. Her specific one, yes.
 7 system for performance evaluations?                             7    A. No.
 8    A. Yes.                                                      8    Q. Okay. Would you be familiar with, kind of, her
 9    Q. Okay. Are you familiar with Ms. Richardson's              9 pay stubs and pay structure?
10 prior evaluations?                                             10    A. No, not specifics.
11    A. No. I mean, I wasn't there.                              11    Q. Okay. Do you know if she's ever been
12    Q. Okay. Well, the reason I ask is -- So, you've            12 disciplined prior to her termination?
13 been designated to testify as to the employee's                13    A. Off the top of my head, no.
14 personnel file, prior attendance, prior discipline, and        14    Q. Off the top of your head, you don't know or she
15 prior leave requests. So, as to her personnel file,            15 hasn't?
16 what -- what would you have knowledge of and be able to        16    A. No, I do not know.
17 testify about?                                                 17    Q. Okay. Do you know if she ever requested leave
18    A. What do you mean?                                        18 requests or had any request for time off from work?
19    Q. Sure. So, in her personnel file, or at least             19    A. I don't, no.
20 in theory, I assume would be any requests for time off,        20    Q. Okay. Do you know if the company has a
21 any discipline she's received, any evaluations of the          21 progressive discipline policy?
22 employee, any -- any performance improvement plans,            22    A. We do.
23 things of that nature, correct?                                23    Q. What's your understanding of the progressive
24    A. Correct.                                                 24 discipline policy?
25    Q. So, would her evaluations be separate to her             25    A. That it's up to -- it's up to management's

                                                      Page 35                                                         Page 37
 1 personnel file?                                                1 discretion on how they want to proceed with the -- the
 2       A. No. They would be in her personnel file.              2 employee, meaning that there's no specific "you must do
 3       Q. Okay. Are you familiar, then, with her                3 this, this, and this first."
 4   evaluations in her personnel file then?                      4    Q. Okay. So, there's a policy in place, though,
 5       A. Meaning, like, what they said or --                    5 for progressive discipline, correct?
 6       Q. Sure.                                                  6    A. Correct.
 7       A. No.                                                    7    Q. And that policy indicates that if an employee's
 8       Q. Okay. Is that more of a topic for the other            8 got deficiencies, they could at least help them to meet
 9   corporate representative?                                     9 their goals, correct?
10              MR. GARZA: Well, it may be a topic for--          10     A. Correct.
11    for Mr. Grisard, but -- but as far as the -- the -- the     11     Q. And so, if an employee is lacking in, let's
12    personnel file, the description wasn't as --didn't get      12 say, their performance overall, there's a way to give
13    into the content or the knowledge of the content --         13 them verbal notice of that, right?
14              MR. CAMMACK: Okay.                                14     A. Correct.
15              MR. GARZA: -- of the -- of the personnel          15     Q. And then give them a written notice of that?
16    file. So, if -- if you're asking for people who have        16     A. Right.
17    knowledge of the content that's in the evaluations or --    17     Q. And then put them on a performance improvement
18              MR. CAMMACK: I got --                             18 plan --
19              MR. GARZA: -- anything else --                    19    A. Yes.
20              MR. CAMMACK: -- what you're saying.               20     Q. -- so that not only they, but the company, can
21              MR. GARZA: -- I just -- we'll have to             21 both improve together?
22   find out who that would be.                                  22    A. Yes.
23              MR. CAMMACK: Okay.                                23     Q. Okay. And that's preferable when you have
24        Q. (BY MR. CAMMACK) So, let me ask you this. If I       24 someone that's been there for a while, you know, for a
25   were to review her performance evaluation with you,          25 lot of reasons, but also to include to get them in the

Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                  San Antonio, Texas 78232
210-697-3400                                                                                            210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 38 of 117


Tia Jackson                                                                                                November 28, 2018
                                                                                                              Pages 38 to 41
                                                          Page 38                                                         Page 40
 1 spot they need to be, correct?                                    1    A. Correct.
 2    A. Correct.                                                    2    Q. Okay. Now, you had mentioned that if an
 3    Q. And it's also expensive to get a new employee               3 employee reported to HR discrimination, that it had to
 4 in a position that's been fulfilled for a while, right?           4 be thoroughly investigated, correct?
 5    A. Yes.                                                        5    A. Correct.
 6    Q. Okay. I'm going to see if you have knowledge                6    Q. Besides taking witness statements, is there any
 7 of, otherwise we may ask the next corp rep on -- on her           7 other documentation that would be produced within that
 8 actual pertormance evaluation.                                    8 24- to 48-hour period of time regarding the
 9    A. Okay.                                                       9 investigation?
10     Q. You may -- Because I have actual -- Here, let             10    A. Not unless there was pictures or something of
11 me hand this to Rick first, and see what he ...                  11 that nature that -- No. I mean ...
12            MR. GARZA: Thank you.                                 12    Q. So, HR wouldn't put together a separate report?
13            (Exhibit No. 4 marked.)                               13    A. Oh, yes.
14     Q. (BY MR. CAMMACK) But here's Plaintiff's Exhibit           14    Q. Okay.
15 Number 4 that I've marked. Are you familiar with this            15    A. I'm sorry. I must have misunderstood.
16 format for the review of employees?                              16    Q. Okay. And I might have worded the question
17     A. Yes.                                                      17 strange. So, HR puts together documentation, and what
18     Q. Is this still the current format?                         18 kind of documentation do they put together?
19     A. Yes.                                                      19    A. Well, I write an investigative report, so
20     Q. And on the system, it looks like there's about            20 everybody that I've talked to will be on that -- when I
21 12 categories -- or not on the system -- on the page.            21 talked to them, what day I talked to them, what time I
22 I'm sorry.                                                       22 talked to them would be on that report.
23     A. Yes.                                                      23    Q. Okay. And then -- So, the whos, the whats, the
24     Q. And this is Med Team 311through313. And it                24 wheres, the whens, and the whys?
25 looks like this was given to Ms. Richardson on                   25    A. Correct.

                                                       Page 39                                                             Page 41
 1 April 8th, 2016.                                                       Q.   Okay. And then, from that, do you have a final
 2    A. This is to be completed by the appraiser only.              2 result or a final determination that you -- you also put
 3 There is a self evaluation form. So, this was given to            3 together?
 4 the manager.                                                      4    A. Yes.
 5    Q. Okay. So, this is not completed by Alan Garza?              5    Q. And who -- who are these documents put together
 6    A. Yes --                                                      6 for or on behalf of? And I can reword that.
 7    Q. It is --                                                    7    A. Yes, please.
 8   A. -- the manager.                                              8    Q. Sure. So, once you put together this report,
 9    Q. Okay.                                                       9 what's the next step? Who -- Who do you talk to next,
10    A. You said "Ms. Richardson."                                 10 who is it submitted to next?
11    Q. I'm sorry. But it is completed by Alan Garza,              11     A. I would usually submit it to the corporate
12 reviewing Ms. Richardson?                                        12 office, to have them review it.
13    A. Yes.                                                       13     Q. Okay.
14    Q. Okay. And Alan Garza went through, and it                  14     A. And, you know, see what their next step -- they
15 looks like besides two categories -- or Pm sorry --              15 wanted it to be, depending on the findings. So, if it
16 three categories, gave her 4 on nine of 12 categories.           16 was an unsubstantiated claim, then it doesn't need to go
17 Is that your understanding of this?                              17 any further than that.
18    A. That's what it looks like, yes.                            18     Q. Now, how soon, once you receive a complaint, do
19    Q. Okay. And then she got 3s on the other three.              19 you notify corporate from the receipt of a complaint?
20    A. Yes.                                                       20     A. I'm going to first do the investigation before
21    Q. Okay. Based on this numerical evaluation, like             21 I report it to them.
22 we just discussed, this would indicate that the employee         22     Q. Okay. How long would that investigation take?
23 was not only meeting expectations, but they were                 23    A. Depends on how many people are involved. So --
24 commendable in -- in meeting their performance and work          24 and whether or not they're there that day, you know,
25 completion, correct?                                             25 their attendance or not. So, it could take a few days,


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                      San Antonio, Texas 78232
210-697-3400                                                                                                210-697-3408
        Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 39 of 117


Tia Jackson                                                                                           November 28, 2018
                                                                                                         Pages 42 to 45
                                                         Page42                                                         Page 44
  1 depending on, you know, the availability of the other        1     A. Uh-huh.
  2 employees that I need to speak to.                           2     Q. But there's some mentions in the written part
  3    Q. Okay. So, if I say to you, on Monday, "Hey, I          3 about the office. And if you'd like, you can take the
  4 think this one individual discriminated against me,"         4 time to read that, and then I can ask questions about
  5 based on the fact that it's one individual I'm               5 it, or -- or I can just kind of keep with my line of
  6 complaining about and I haven't listed a bunch of            6 questioning. Which would you prefer?
  7 witnesses, does that change your time frame at all?          7     A. You can go on with your questions.
  8    A. Yeah. Maybe 48 hours, if I get to talk to all          8     Q. Okay, So, she's got -- she's been shown to
  9 the people involved.                                         9 have 4s, right --
 10     Q, And 48 hours within your report being complete 1O A. Uh-huh.
 11 and submitted to corporate?                                 11      Q. -- overall. If she was having personal
 12     A. Yeah.                                                12 performance issues, she wouldn't have predominantly 4s,
 13     Q. Okay. And then, what's -- Is --Are you aware         13 correct?
 14 of what the next step is, or is that corporate's job to     14     A. Correct
 15 then --                                                     15      Q. Okay. I don't believe I have any other
 16     A. They're going to -- We're going to discuss           16 questions for you. Did you understand my questions
 17 it-- Well, they'll discuss it between those two parties     17 today?
 18 in the corporate office, and then they'll discuss it        18     A. Yes.
 19 with me, and then that's it                                 19      Q. Is there any part of your testimony you'd like
 20     Q. Okay. And then, do you ever say to that              20 to clarify?
21 individual, "Here's our determination, we could or           21     A. No.
22 couldn't substantiate your claims"?                          22             MR CAMMACK: All right Thank you for
23     A. Yes.                                                  23 your time.
 24    Q. Besides your investigative report, does               24             THE WITNESS: All right Thank you.
 25 corporate put together a separate investigative report? 25                 MR GARZA: Take a break.
r-------------------------+----------------------------1
                                                         Page43                                                         Page45
 1    A. I do not know that                                      1             THE VIDEOGRAPHER: We're off the record at
 2    Q. Okay. Now, is it discretionary whether or not           2 10:42.
 3 you submit it to corporate, or is that something that         3             (Deposition concluded 10:42 a.m.)
 4 has to be done once the complaint is made?                   4              (Pursuant to FRCP 30(e)(1), request to
 5    A. I submit it                                             5              review the transcript was not made by
 6    Q. Okay. If you could look back at Exhibit Number          6              either deponent or party before the
 7 4, to the last page, or Med Team 313.                         7              deposition was completed.)
 8    A. Okay.                                                   8                  *****
 9     Q.   These are comments left by the manager related       9
 10 to what looks like, at least on my review, struggles        10
 11 that the New Braunfels office branch had in -- in           11
 12 general. I mean, without having read the whole thing,       12
 13 is that pretty common for them to discuss what the          13
 14 office is or isn't lacking, the appraiser?                  14
 15    A. I would say, depending on the person's                15
 16 position, and then her position as a branch manager,        16
17 yes.                                                     17
18   Q. Okay. Now, if I am an appraiser and I've given      18
19 someone predominantly 4s and a few 3s, if I had problems 19
20 with their individual performance and not necessarily        20
21 the branch, would I have reflected that in the numerical     21
22 evaluations?                                                 22
23     A.   Say that again. I'm sorry.                          23
24     Q.   Sure. So, she's got numbers to indicate             24
25 commendable overall.                                         25


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                  San Antonio, Texas 78232
210-697-3400                                                                                                 210-697-3408
           Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 40 of 117


Tia Jackson                                                                          November 28 1 2018
                                                                                        Pages 46 to 47
                                                                    Page 46
     1              IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
     2                     SAN ANTONIO DIVISION
     3
         RENEE RICHARDSON,                I
 4                                        I
                  Plaintiff               I
 5                                        I
         vs.                              } NO. 5:18-CV-151-FB
 6                                        I
         THE MEDICAL TEAM, INC.           I
 7       d/b/a THE NED TEAM, INC.,        I
                                          I
 a                Defendant               I
 9
10                        REPORTER'S CERTIFICATE
11                 VIDEOTAPED DEPOSITION OF TIA JACKSON
12         A CORPORATE REPRESENTATIVE OF THE MEDICAL TEAM, INC.
13                       d/b/a THE MED TEAM, INC.
14                           NOVEMBER 28, 2018

15
16                 I, NAOMI R. PELTIER, Certified Shorthand
17       Reporter in and for the State of Texas, do hereby
18       certify to the following:
19                 That the witness, TIA JACKSON, A CORPORATE
20       REPRESENTATIVE OF THE MEDICAL TEAM, INC. d/b/a THE MED
21       TEAM, INC., was duly sworn by the officer and that the
22       transcript of the oral deposition is a true record of
23       the testimony given by the Witness.
24                 I further certify that pursuant to FRCP Rule
25       30(e} (1) that the signature of the Deponent:

                                                                 Page47
 l                _ _ was requested by the Deponent or a party
 2       before the completion of the deposition and is to be
 3       returned within 30 days from date of receipt of the
 4       transcript.
 5                If returned, the attached Changes and Signature
 6       Page contains any changes and the reasons therefor;
 7                ~X~   was not requested by the Deponent or a
 8       party before the completion of the deposition.
 9                That the amount of time used by each party at
10       the deposition is as   follm~s:

11                Thomas N. Cammack, III - 1 hour 17 minutes
12                I further certify that I am neither attorney,
13       nor counsel for, related to, nor employed by any of the
14       parties to the action in which this testimony is taken.
15       Further, I am not a relative or employee of any attorney
16       of record in this cause, nor do I have a financial
17       interest in the action.
18                SUBSCRIBED AND SWORN TO on this _ _ _ day of
19                            2018.
20


21                                    Naomi R. Peltier, CSR, RPR
                                      Texas CSR 3672
22                                    Expiration:    10/31/21
                                      Kim Tindall & Associates, LLC
23                                    Firm No. 631
                                      16414 San Pedro, suite 900
24                                    San Antonio, Texas    78232
                                      (210) 697-3400
25



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                    San Antonio, Texas 78232
210-697-3400                                                                              210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 41 of 117


Tia Jackson                                                                                 November 28, 2018
                                                                                           Index: 000421 .. bad

                                        3s 39:19 43:19                      advancement 30: 11
                Exhibits
                                                                            affect 15:9
                                                          4
 Jackson, Tia Ex 01 11:21,24                                                age 18:17
  16:14, 15                                                                 agency 23:4 24:14
                                        4 28:24 34:3 38:13,15 39:16 43:7
 Jackson, Tia Ex 02 16:12,15,16                                             agree 10:22
                                        40 6:22 13:13
  17:19
                                        41 6:2213:19                        agreement 4:7
 Jackson, Tia Ex 03 32:16,17
                                        42 6:22 13:25                       ahead 4:18 9:7,8
 Jackson, Tia Ex 04 38:13,14,15
  43:6,7                                425 25:4 27:20                      Alan 39:5,11,14

                                        426 30:10                           alcohol 15:5
                    0                                                       Alisa 5:3 11 :20
                                        449 31:11
                                        455 32:4                            allowed 6:1 7:3 8:3,23 9:1
 000421 18:13
                                        48 26:2542:8,10                     alternatively 29:20
                    1                   48-hour 40:8                        and/or 13:2

                                        4s 29:25 43:1944:9,12               annual 22:24 23:2,5 27:25
 1 11:21,24 16:15 28:10,13 29:2 33:25
                                                                            annually 23:7
 10:05 11:15,17
                                                          5                 anti-harassment 19:16,23 20:16,
 10:42 45:2,3                                                                20 22:14
 12 6:2112:16 38:21 39:16               5 28:11,13,24 29:2 33:25
                                                                            anti-retaliation 20:3,5

                                                          8                 anytime 14:19
                    2
                                                                            apply 31:4
 2 16:12,16 17:19                       8 6:21 12:10                        appraisal 28:7
 2016 39:1                              8th 39:1                            appraiser 39:2 43:14,18
 2017 16:2217:1 22:1,3                                                      approximately 4:2
                                                          9
 2018 4:2                                                                   April 39:1
 24 26:21,22 27:16,18                   9:35 4:3                            aspects 6:13 7:13 8:14 9:1111:7,8
 24- 40:8                               9:43 11:14,15                       assume 9:23 16:3 34:20
 28 4:2                                                                     assuming 25:7
                                                          A
                                                                            attend 6:7 7:9
                    3
                                        a.m. 4:311:15 45:3                  attendance 12:1134:1441:25
 3 6:2112:5 28:19,22 29:2 32:16,17      absolutely 10:21 14:25 23:24 24:7   attorneys 4:8
  34:2                                   30:2
                                                                            availability 42:1
 30(e)(1) 45:4                          acknowledgment 21:19
                                                                            aware 20:6,7 21:5,8 22:6,7 23:14
 311 38:24                              acronym 33:9, 18                     30:4 32:2 33:5,7 42:13
 313 38:24 43:7                         act 8:19
                                                                                                B
 38 6:21 12:2513:2                      actions 33:15
 39 6:21 13:7                           actual 30:17 38:8,10                back 11:1616:14 27:20 28:4 43:6
 396 33:23                              additional 8:14 22:19 23:11         bad 28:13




Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                       San Antonio, Texas 78232
210-697-3400                                                                                 210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 42 of 117


Tia Jackson                                                                                    November 28, 2018
                                                                                       Index: based .. designation

 based 8:813:10,17,2214:418:17,            clarifying 5:24                          4,5 21 :4 24:2,3 26:1028:8,15 29:12
  2519:2,6,9 21:1 39:21 42:5                                                        30:19,20 31:18,19 33:3 34:23,24
                                           classroom 23:1
                                                                                    37:5,6,9,10,14 38:1,2 39:25 40:1,4,
 basis 22:17 23:6                                                                   5,25 44:13,14
                                           clear 14:15, 17
 Bates 17:23
                                           click 23:8                              counsel 8:4
 behalf 4:13,15 5:6 7:17 41:6                                                      couple 12:2317:18 32:3
                                           color 18:17
 believes 31 :20
                                           combination 29:16                       court 4:9 8:1
 bit 14:11                                                                         courtesy 14:24
                                           comfortable 24:13
 book 19:25
                                           commendable 34:4 39:24 43:25            covered 22:12
 bottom 18:4 32:4 33:23                                                            credentials 30:17
                                           comment 28: 1629:13
 box 28:16 30:4
                                           comments 29:17 30:4 43:9                creed 18:17
 branch 8:20 30:5 43:11,16,21                                                      current 38:18
                                           common 43:13
 Braunfels 43:11
                                           company 23:18 27:14 36:20 37:20
 break 44:25                                                                                          D
                                           complain 32:12
 briefly 5:9
                                           complainant 26:2 27:2                   d/b/a 4:6,21
 bring 8:18,20
                                           complaining 26:3 42:6                   daily 22:17
 bunch 42:6
                                           complaint 21 :2 25:19,22,25 26:11,      dash 18:5
                                            19,20,2327:5,8,13 41:18,19 43:4
                    c                                                              date 4:1
                                           complaints 24:9 25:10,14
                                                                                   day 40:21 41 :24
 call 11:1026:13                           complete 34:3 42:10
                                                                                   days 41:25
 called 19:23 32:23 33:4                   completed 39:2,5, 11 45:7
                                                                                   decisions 18:21
 calling 8:1                               completion 34:5 39:25
                                                                                   Defendant 13:3,8,14,2014:1
 Cammack 4:10,11,17,24 5:8,24 6:9,         compliance 22:20 23:12
                                                                                   Defendant's 12:16
  11, 18,25 7: 10, 14,22 8: 11,25 9:6,8,   concluded 45:3
  15,22,2410:16,1811:9,12,18,22                                                    deficiencies 37:8
  16:1317:23 18:1,3 22:9,11,12             conduct 13:4,10,16,2214:3
                                                                                   definition 33:16
  24:17,22,25 25:2,3,6, 12, 17, 18         conference 15:14
  32:19,20 33:2235:14,18,20,23,24                                                  degree 15:19
  38:14 44:22                              considered 30:18
                                                                                   department 31:8
 capacity 7:1                              content 35:13, 17
                                                                                   depending 27:10 30:8 41:15 42:1
 case 4:5 10:2 11 :7,8 17:18               contention 8:23 11 :3                    43:15
 categories 38:21 39:15, 16                continue 14:16 23:7                     depends 31:6 41:23
 CFO 5:20 8:22                             control 10:12                           deponent 45:6
 change 16:9 42:7                          conversation 26:16                      deposition 4:3, 11, 126:2,6,8,14, 16
                                                                                    7:7,9,20,21 8:19,21,24 9:14 11:2,4,
 character 30:18                           corp 8:3 38:7
                                                                                    2514:6,10 45:3,7
 checklist 21:22                           corporate 4:3,205:5,106:7,13,22,
                                                                                   description 35:12
                                            237:1,8,10, 14, 198:5,8,17,20 11 :2,
 claim 41:16                                3,25 35:941:11,1942:11,18,25 43:3      designate 17:22
 claims 13:2114:2 42:22                    corporate's 42:14                       designated 5:5 6:20 9:10 11:6,23
 clarification 16:9 17:21                                                           12:5 24:16,17 34:13
                                           corporation 6:6 7:8,17,19 8:1611:1
 clarify 15:25 16:3, 7 44:20                                                       designation 17:24 18:7
                                           correct 5:6,715:617:218:2219:1,



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                              San Antonio, Texas 78232
210-697-3400                                                                                              210-697-3408
     Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 43 of 117


Tia Jackson                                                                            November 28, 2018
                                                                             Index: determination .. Garza

 determination 41:2 42:21            easier 14:11 18:2
                                                                                               F
 determine 18:23                     either/or 31:6
 differences 10:11,13                email 26:12, 15                        fact 6:21 8:8 42:5
 diligence 24:12                     employee 5:22 6:1 12:516:19,21         factors 30:15, 18,25
                                      18:16,24 19:2,6,9 20:25 21:11 23:7,
 disability 18:18                                                           facts 26:8
                                      17, 1924:4,13, 15 25:18 27:24 28:2,
 disagree 7:22 9:1 10:21              14, 1729:4,17,20,2430:1,6,19,21       familiar 16:16,20 32:20 34:9 35:3
                                      31 :7,2032:7,11,24 34:2237:2,11         36:2,5,8 38:15
 disagreement 5:15,16                 38:3 39:22 40:3
                                                                            fast 22:9
 discipline 12:11,17,1818:2419:2     employee's 12:10 30:16 34:13 37:7
  34:14,21 36:21,24 37:5                                                    federal 4:7 23:20
                                     employees 6:3 13:5,9,21 14:2 20:9
 disciplined 36:12                    21:10,17 22:25 23:5,22 38:16 42:2     feel 16:7 31:9
 discovery 18:7                      employees' 13: 15                      feeling 32:7
 discretion 37:1                     employment 18:14 23:8,16               feels 24:13
 discretionary 43:2                  employment-related 18:20               felony 15:19
 discriminate 18:16,19               end 16:6                               female 13:4
 discriminated 24:1 25:20 42:4       ensure 34:5                            file 12:1134:14,15,1935:1,2,4,12,16
 discrimination 19:13 20:10 22:13,   environment 31:12,17                   final 41:1,2
  20 23:13,22 24:5,925:14,19 26:23
  31:18,21 32:1,1340:3               Equal 18:14 23:16                      find 27:17 30:23 35:22

 discrimination/harassment/          escalating 26:19                       findings 41: 15
 retaliation 10:2                    essential 5:13 8:1                     finish 14:23
 discuss 42:16,17,18 43:13           evaluate 28:17                         follow 27:1
 discussed 5:23 33:25 39:22          evaluated 30:24                        forgoing 4:7
 discussion 5:9 9:20                 evaluation 35:25 36:4 38:8 39:3,21     form 31:17 39:3
 disrespect 15:1                     evaluations 34:7, 10,21,2535:4,17      formal 4:7
 document 16:16,1818:6,1219:24        36:2 43:22                            format 38:16,18
  20:1 28:21 32:21                   event 10:24                            frame 18:11 42:7
 documentation 13:14,1614:1          exact 10:9
  27:1640:7,17, 18
                                                                            FRCP 45:4
                                     EXAMINATION 4:23                       free 16:7 31:17
 documents 18:10 41:5
                                     examined 6:17                          fulfilled 38:4
 doubling 9:18
                                     Excuse 33:17                           fulfilling 6:25
 drink 15:4
                                     exhibit 11:21,2416:12,14,1517:19       full 5:211:1915:1125:25
 due 24:12                            32:16,17 38:13,1443:6
 duly 4:22                           expectations 28:20,23 39:23                               G
 duties 29:11                        expected 13:4
                                                                            garnishing 5:11
                                     expensive 38:3
                    E                                                       Garza 4:14 5:166:4,10, 12,247:6,12,
                                     experience 17:7, 1o
                                                                             16 8:10,12 9:5,7,9,17,2310:6,17,25
 earlier 33:25                       extend 14:23                            11:1117:21,2418:224:20,2325:1,
                                                                             7,15 32:18 35:10,15,19,21 38:12
 early 7:25 15:3                     extent 6:16                             39:5,11,1444:25




Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                       San Antonio, Texas 78232
210-697-3400                                                                                       210-697-3408
     Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 44 of 117


Tia Jackson                                                                                   November 28, 2018
                                                                                           Index: gather .. lower

 gather 26:8                          hired 16:22,2317:4,5 21:14,15           investigations 10:4
                                       30:21 33:1
 gave 39:16                                                                   investigative 40: 19 42:24,25
                                      hiring 21 :21
 gender 18:18 25:21                                                           invoke 5:12
                                      hours 26:21,22,2527:16,1842:8,10
 general 25:14 26:9 43:12                                                     involved 41 :23 42:9
                                      HR 17:8 26:12 31:22 40:3,12,17
 give 15:1128:1037:12,15                                                      issue 22:23
                                      HRIS 22:25
 giving 27:24 28:7                                                            issues 44:12
                                      huh-uhs 14:15
 goals 28:5 29:21 30:733:14,15 37:9                                           items 5:23
                                      Human 5:1 16:25
 good 14:13 28:4,14 31:10
                                      hundred 8:18                                              J
 grading 28:20
 grievance 32:5, 12                                                           Jackson 4:4,14,19,24 5:3,4,19 6:16
 grievances 32:6                                                               8:15 9:11,20 10:9, 13 11 :6,20,22

 Grisard 5:19 6:15 8:22 9:12,21       idea 31:10                              Jackson's 6:11
  10:10,1411:7 24:21,24 35:11         immediately 31:22                       job 4:2514:10,1316:2417:11,12
 ground 14:9                                                                    28:429:8,10 42:14
                                      important 23:15,21 24:5,8
 grow 30:5                                                                    jobs 31:4
                                      improve 29:18 37:21
 guess 26:19                          improvement 29:7,25 34:22 37:17
                                                                                                K
 guidelines 12:613:3,7,13,19,25       in-service 23:2,6
                                      in-services 22:24                       kind 21:9 24:18 36:8 40:18 44:5
                   H                                                          knocked 25:6
                                      inappropriate 13:9,16,2214:3
                                       27:18                                  knowledge 34:16 35:13,17 38:6
 hair 33:21
                                      include 20:21 37:25
 hand 16:13,1532:1538:11
                                      including 12:17                                           L
 handbook 12:516:19,2119:17,19
  21:11,18 22:18                      Incorporated 4:6                        lacking 37:11 43:14
 handed 21:17                         indicating 20:14                        Law 4:12
 handpicked 31 :4                     individual 32:14 42:4,5,21 43:20        leave 5:1412:1134:1536:17
 happen 24:11 26:9,17                 individuals 8:13 9:4                    left 43:9
 happened 25:23,24                    individuals' 6: 19                      letter 26:12
 happening 27:9                       initial 21 :21                          level 5:21 6:1
 harassed 21 :1                       initiative 30:18                        levels 34:5
 harassment 13:9,10,15,17,21,22       instance 29:6                           listed 9:14 34:2 42:6
  14:3,419:14,22 20:22,23,24 21:2
                                      instructed 20:9,13                      location 19:18
  31:13,18,2132:1,13
                                      intent 9:1911:25                        long 17:15 27:1,4,7 41:22
 harmed 24:1
                                      introduce 4:8                           longer 27:18 33:2
 head 22:15 28:22 36:13,14
                                      investigate 24:5 26:6                   lot 14:10 37:25
 heard 7:23 33:8
                                      investigated 40:4                       lower 5:21
 hey 10:5 30:5 42:3
                                      investigating 25:22
 high 28:25
                                      investigation 13:2014:2 24:9,18
 higher 6:1
                                       25:9, 10, 13,25 26:14 40:9 41 :20,22


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                         San Antonio, Texas 78232
210-697-3400                                                                                          210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 45 of 117


Tia Jackson                                                                                    November 28, 2018
                                                                                             Index: made .. policy

                                      morning 15:3                              pages 12:23 17:18 32:4
                  M
                                                                                paragraph 30:15
                                                         N
 made 13:21 14:2 43:4 45:5                                                      parameters 7:5

 make 11:10 14:10 15:2516:818:2       national 13:11,17,2314:418:17             parentheses 34:3
  24:12                                                                         parroting 9:3
                                      nature 34:23 40:11
 makes 25:18 26:11,13                                                           part 9:2 44:2, 19
                                      necessarily 8: 12 26:5 43:20
 making 18:20                                                                   parties 42:17
                                      nonverbal 14:14
 male 13:4                                                                      party 45:6
                                      notice 9:1411:2537:13,15
 management 8:22 12:17 33:5                                                     pat 28:4
                                      notify 41:19
 management's 36:25                                                             pay 36:9
                                      November 4:2
 manager 5:1 8:21 16:25 17:8 28:8                                               people 8:5, 18 31 :3 35: 16 41 :23 42:9
                                      number 11:2412:5,10,16,2513:2,7,
  33:13 39:4,8 43:9,16
                                       13,19,2516:14,1617:19,24 32:16           perfect 18:1
 managers 33:13                        33:25 38:15 43:6
                                                                                performance 27:21,25 29:11 30:16
 manner 13:4                          numbers 18:6,9, 1229:11,16 43:24           33:5,24 34:4,7,22 35:25 36:2 37:12,
 manual 17:17                         numerical 28:10 29:6 39:21 43:21           17 38:8 39:24 43:20 44:12

 March 30:22                                                                    performing 28:2
                                                         0                      period 24:14 40:8
 marked 11:2116:12 32:16,17 38:13,
  15                                                                            person 5:20 26:3
                                      objective 33:12
 meaning 34:4 35:5 36:4 37:2                                                    person's 43:15
                                      objectives 33:9
 means 18:6,8,9                                                                 personal 44:11
                                      observed 31 :25
 measurable 33:14                                                               personnel 12:1034:14,15,1935:1,
                                      office 18:822:2341:1242:1843:11,
 Med 4:6,21,25 17:4,5 18:9, 1o 23:8                                              2,4,12,15
                                       14 44:3
  38:24 43:7                                                                    Pertaining 25:8
                                      Offices 4:12
 Medical 4:4,5,15,20 5:21 8:21                                                  phone 11:10 26:13
                                      onboarded 21 :12
 medication 15:8                                                                pictures 40:10
                                      online 23:3
 meet 30:6 34:4 37:8                                                            place 37:4
                                      opinion 26:24
 meet all 31:8                                                                  Plaintiff 4:13
                                      opportunities 30:10
 meeting 29:10 30:24 39:23,24                                                   Plaintiff's 16:15 32:16 38:14
                                      Opportunity 18:14 23:16
 meets 28:20,23                                                                 plan 37:18
                                      opposed 10:14
 memory 15:9                                                                    plans 34:22
                                      oral 4:3
 mentioned 31 :14 40:2                                                          point 10:2411:117:14
                                      organization 24:12
 mentions 44:2                                                                  pointed 18:12
                                      orientation 21: 13, 15,22 22:4, 13, 16,
 microphone 25:6                       19                                       policies 10:3,412:16,1713:2,7,13,
 mid-point 29:2                                                                  19,25 21:12 22:2123:524:18 25:13
                                      origin 13:11, 17,23 14:4 18:17
                                                                                 27:13 31 :25
 mind 11:9                            overlap 10:1,5,8,1111:5
                                                                                policy 18:15,2419:3,7,10,12,14,16,
 misunderstood 40:15                                                             20,21,25 20:3,5,12,14,16,19,20
                                                         p                       21:1,7,1022:6,1423:9,13, 16 24:6
 Monday 42:3
                                                                                 25:22 27:21,22 29:530:11,12 31:12,
 months 30:22                         Padgett 17:13                              13, 16 32:5,6,8 36:21,24 37:4,7



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                            San Antonio, Texas 78232
210-697-3400                                                                                      210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 46 of 117


Tia Jackson                                                                           November 28, 2018
                                                                            Index: Poncio .. Richardson 1 s

 Poncio 4:11                           purger 15:19                        relates 22:13
 position 6:14 10:19 30:8 31:10 38:4   purpose 6:19 9:2 27:24              relevant 17:18
  43:16
                                       pursuant 7:310:4 24:6 25:21 45:4    remaining 5:23
 preamble 4:8
                                       push 31:1033:20                     remember 22:15 33:15
 predominantly 29:25 43:19 44:12
                                       put 7:2337:1740:12,1841:2,5,8       Renee 4:5, 13
 prefer 44:6                            42:25
                                                                           rep 6:7 7:11 8:3 38:7
 preferable 37:23                      puts 40:17
                                                                           report 20:10,1531:2232:940:12,
 prepared 12:8,14,20                                                        19,22 41:8,21 42:10,24,25
                                                         Q
 present 5:20 7:2,3,20,21 8:23 21:14                                       reported 40:3
  22:1,4 25:24
                                       question 7:1814:21,2315:2,22,24     reporter 4:9 22:10
 pretty 43:13                           16:4 25:9,16 40:16                 reporting 13:8 20:15
 prevent 23:25                         questioning 44:6                    reports 13:15,17 24:4
 prevents 18:24                        questions 7:4 9:13,18,21,2510:9,    representative 4:4,20 5:5,10 6:7,
 previous 4:717:11,12                   12 44:4,7,16                        14,22,237:1,9,15,208:16,17,20
                                       quick 11:10                          10:2011:212:135:9
 printed 17:17, 18
                                                                           representative's 11 :4
 prior 12:1117:7,10 22:6,7 34:10,14,
  15 36:12                                               R                 reps 8:5,8

 problem 15:23                         race 13:10,17,2314:418:17,2519:3,   request 36:18 45:4
 problems 43:19                         7,10 25:20                         requested 26:7 36:17
 procedures 13:8,14,20 14:1            ranking 34:6                        requests 12:12 34:15,20 36:18

 proceed 37:1                          rating 33:24                        required 23:4
 process 8:2 22:4 25:2126:1332:12      read 43:12 44:4                     requirements 31 :9
  33:5                                 real 11:10                          resources 5:1 16:25
 processing 26:14                      reason 15:11 34:12                  respond 27:5,7, 12
 produced 18:7,8, 1o 40:7              reasons 31 :3 37:25                 responding 26:20,23
 proficient 34:2                       receipt 41:19                       responses 14:14
 program 32:23 33:4                    receive 41:18                       result 41 :2
 progressive 12:18 36:21,23 37:5       received 34:21                      retaliation 19:15,22 20:3,9,20,21
 prohibited 21 :3                                                           21:2,10 22:13,21 23:13
                                       recess 11:15
 prohibits 19:13,14,22                                                     review 21:18 27:25 35:25 38:16
                                       record 4:211:10,13,1714:14,15,17,
                                                                            41:1243:1045:5
 promote 30:19                          1945:1
                                       references 18:11                    reviewed 21 :6,20 23:9
 promoted 17:3 30:22
                                       reflected 29:11 43:21               reviewing 39:12
 promotions 30:11 31:3
                                       reflection 29:6                     reviews 27:21
 protect 23:21
                                       regularly 34:4                      reword 41:6
 provide 14:16 16:2 29:5
                                                                           Richardson 4:5,1318:5 21:6,15
 provided 14:6 21:10,11 22:20,25       regulation 23:20
                                                                            25:4,10,1127:2030:1031:1132:4
  23:12 31:3                           related 5:1512:16 21:10 24:9,18      33:23 38:25 39:10,12
 providing 8:9, 13                      25:13 32:1 43:9
                                                                           Richardson's 34:9




Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                      San Antonio, Texas 78232
210-697-3400                                                                                       210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 47 of 117


Tia Jackson                                                                          November 28, 2018
                                                                                 Index: Rick .. treating

 Rick 4:14 5:9 18:11 24:19 38:11     speak 11:2312:8,14,20 21:13,16
                                      22:2,542:2                                          T
 rights 23:17
                                     specific 6:20 7:4 20:19,22 29:5
 role 6:11,12,25 7:1                                                   taking 4:11, 12 6:2 27:12 40:6
                                      30:1133:1436:6 37:2
 room 5:11,146:215:1429:2530:3                                         talk 10:3 22:14,15 24:17 25:9 26:6
                                     specifically 19:13 26:12
 RSM 17:14                                                              41:9 42:8
                                     specifics 36:10
 rule 5:12,256:5,19 9:2 24:11                                          talked 40:20,21,22
                                     specifies 31:16
 rules 7:3 14:10 23:19                                                 talking 14:20 22:9
                                     spoken 5:18
                                                                       Team 4:4,5,6,15,20,21,25 5:21 8:21
 ruling 7:25
                                     spot 16:8 38:1                     17:4,618:9,10 23:8 38:24 43:7
 rush 15:21
                                     stand 23:18                       terminate 19:9
                                     stands 33:18                      termination 36:12
                     s
                                     start 7:25                        test 10:15
 safe 27:10                          starts 30: 15                     testified 4:22 6:23
 scale 28:25 33:24                   state 4:2511:1915:18 23:20        testify 5:5,19,22 6:12 7:17 8:6,15
 score 28:10,25 29:12                statement 25:2326:2,7,16            9:1110:1711:6,834:13,17

 scored 28:14                        statements 26:4,5 40:6            testifying 7:6,12 9:410:14

 scores 29:6                         stay 6:2,15                       testimony 5:126:2,198:9,149:3
                                                                         10:2315:12,1516:7,9 44:19
 sends 26:12                         step 26:2 41:9,14 42:14
                                                                       Texas 15:18
 sense 15:25                         strange 15:23 40:17
                                                                       theory 34:20
 separate 7:1819:14,24,25 20:1,2,    Stratemann 17:13
  11, 16, 18 22:22,23 31 :13 34:25                                     thing 18:4 43:12
  40:12 42:25                        strict 24: 1o
                                                                       things 28:3 34:23
 September 16:2217:1 22:1,3          structure 36:9
                                                                       Thomas 4:10 25:7
 Service 32:24                       struggles 43: 1O
                                                                       Tia 4:4,195:311:20
 set 28:4 33:8, 12                   stubs 36:9
                                                                       time 17:4,5 21:14 34:20 36:18 40:8,
 sex 18:17                           styled 4:5                          21 42:7 44:4,23

 sexual 13:9,10,15,16,21,2214:2,3    submit 41:1143:3,5                timeline 26:18,22
  20:23 31:13,18,21                  submitted 41:1042:11              title 4:25 16:24
 shown 44:8                          substantiate 42:22                today 8:6,912:8,14,2014:11,13
 sign 21:19 23:5                                                         15:4, 12 18:4 44:17
                                     successful 34:5
 signed 21:6                                                           Today's 4:1
                                     supervisor 28:1,8,17
 sit 8:7,21 10:20,22                 supposed 8:4 21:18 31:17
                                                                       top 22:15 28:2236:13,14
 situation 25:24 27:10 31 :7                                           topic 12:24 35:8,10
                                     suspend 19:6
 skills 30:17                                                          topics 5:186:207:79:10,12,13
                                     swear 4:9
                                                                         11 :23 12:4
 skip 25:2                           sworn 4:22
                                                                       training 21:9 22:19,24 23:1,11
 skipping 16:14                      system 23:1 28:20 33:25 34:7
                                                                       transcript 45:5
 small 11:5                           38:20,21
                                                                       treated 32:8
 SMART 33:9, 12
                                                                       treating 32:8



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                  San Antonio, Texas 78232
210-697-3400                                                                                  210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 48 of 117


Tia Jackson                                                                       November 28, 2018
                                                                          Index: treatment .. you-all

 treatment 32:9                       weight 15:16
 trial 15:16                          whats 40:23

 truthful 15:12                       whens 40:24
 turn 12:1,2317:1925:330:931:11       wheres 40:24
   32:3 33:22
                                      whos 40:23
 type 23:22 33:4
                                      whys 40:24
                                      witnesses 5:13 8:19 25:24 26:6
                   u                   42:7
               ----------
 Uh-huh 32:19 44:1,10                 word 15:22,24

 uh-huhs 14:14                        worded 40: 16

 understand 9:9 10:7 15:18 20:17      work 28:3 31:5,12,16 34:3,5 36:18
  44:16                                39:24

 understanding 5:14,25 6:5 7:23       worked 17:13
  8:7 12:415:15,2318:15 20:8 25:13    Workforce 32:23
  26:1 27:2128:6,1930:12 31:2 32:6,
  1133:1234:6 36:23 39:17             working 24:13

 understood 9:516:3                   workplace 21 :1 23:23

 unequal 32:9                         works 31:7

 unfairly 32:8                        write 40:19

 unsubstantiated 41:16                written 20:14 26:6,15,16,21 37:15
                                       44:2
 upper 8:22

                                                       y
                   v
                                      year 28:5
 vast 10:11,13
                                      years 17:16
 verbal 25:23 26:2 37:13
                                      you-all 5:25 32:23
 versus 4:5
 victim 31 :21
 video 4:3
 violation 19:3,7,10 27:13,15


                   w
 wages 32:9
 wait 14:22
 Walker 4:15
 wanted 41:15
 watch 6:15 7:20
 week 27:4, 12
 weekly 22:17



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                 San Antonio, Texas 78232
210-697-3400                                                                            210-697-3408
Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 49 of 117




                     Exhibit C
Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 50 of 117




           Transcript of the Testimony of
                      Ryan Grisard


                            Date:

                    November 28, 2018



                            Case:

      RENEE RICHARDSON vs MEDICAL TEAM
     Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 51 of 117


Ryan Grisard                                                         November 28, 2018



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION


 RENEE RICHARDSON,                         )
          Plaintiff                        )
                                           )
 vs.                                       ) NO.    5:18-CV-151-FB
                                           )
 THE MEDICAL TEAM, INC.                    )
 d/b/a THE MED TEAM, INC.,                 )
          Defendant                        )


 ********************************************************
                         VIDEOTAPED DEPOSITION OF

                                 RYAN GRISARD

    A CORPORATE REPRESENTATIVE OF THE MEDICAL TEAM,                     INC.

                         d/b/a THE MED TEAM,          INC.

                              NOVEMBER 28,         2018

 ********************************************************
               VIDEOTAPED DEPOSITION of RYAN GRISARD,               a

 CORPORATE REPRESENTATIVE OF THE MEDICAL TEAM,                   INC. d/b/a

 THE MED TEAM,        INC., produced as a witness at the

 instance of the Plaintiff, and duly sworn, was taken in

 the above-styled and numbered cause on the 28th day of

 November,      2018,    from 10:52 a.m.        to 12:45 p.m., before

 Naomi R.      Peltier, CSR in and for the State of Texas,

 reported by machine shorthand, at the offices of JACKSON

 WALKER, LLP,       112 East Pecan Street, Suite 2400,              San

 Antonio,      Texas, pursuant to the Federal Rules of Civil

 Procedure.


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900   San Antonio, Texas 78232
210-697-3400                                                             210-697-3408
          Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 52 of 117


Ryan Grisard                                                                                                                                                        November 28, 2018
                                                                                                                                                                         Pages 2 to 5
                                                                                          Page2                                                                                               Page4
 1                                 APPEARANCES                                                            1                                            I N D E X
 2                                                                                                                                                    (continued)
     FOR THE PLAINTIFF: RENEE RICHARDSON                                                                  2
         THOMAS N. CAMMACK, III                                                                           3                                            EXHIBITS
         and LORNA GRIFFIN                                                                                                                                                                FIRST
 4       PONCIO LAW OFFICES                                                                                                                                                             REFERENCED
                                                                                                          4     NO.                DESCRIPTION
         5410 Fredericksburg Road, Suite 103
                                                                                                          5     18      4/1/16 Email String Regarding New Braunfels
 5       San Antonio, Texas 78229
                                                                                                                          Client Count . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 59
          (210) 212-7979
 6       tcammack@ponciolaw com                                                                           6
 7   FOR THE DEFENDANT: THE MEDICAL TEAM, INC. D/B/A THE MED                                                    19      4/25/18 Email String Regarding New Braunfels
     TEAM, INC.                                                                                           7               Referrals Report for April 2016 . . . . . . . . . . . . . 61
         RICK GARZA                                                                                       8     20      6/7/16 Email String Regarding Recruiting &
         JACKSON WALKER, LLP                                                                                               Marketing Proposals . . . . . . . . . . . . . . . . . . . . . . . . . 65
 9       112 E. Pecan Street, Suite 2400                                                                  9
         San Antonio, Texas 78205                                                                               21      6/14/16 Email String Regarding Recruiting &
10        (210) 978-7700                                                                                                  Marketing Proposals . . . . . . . . . . . . . . . . . . . . . . . . . 65
                                                                                                         10
         rgarza@jw.com
                                                                                                         11
11
                                                                                                                                                         -o-0-o-
     THE VIDEOGRAPHER:
                                                                                                         12
12       NEAL CASTILE
13                                                                                                       13
                                                                                                         14
                                            ******
14                                                                                                       15
15                                                                                                       16
16                                                                                                       17
17                                                                                                       18
18                                                                                                       19
19
                                                                                                         20
20
                                                                                                         21
21
                                                                                                         22
22
                                                                                                         23
23
24                                                                                                       24
  25                                                 25
f - - - - - " - " _ _ _ _ _ _ _ _ _ _ _ _ ----------~---------------------------1
                                                                                          Page 3                                                                                              Page5
 1                                             I N D E X                                                                THE VIDEOGRAPHER: Today's date is
 2
                                                                                             PAGE
                                                                                                         2 November 28, 2018. We're on the record at approximately
 3   Appearances . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2     3    10:52 a.m. to take the ora! video deposition of the
 4                                    EXAMINATION
                                                                                             PAGE        4 corporate representative of The Medical Team, Ryan
 5   RYAN    GRISARD                                                                                     5 Grisard. By previous agreement, attorneys have agreed
           Examination By Mr. Cammack . . . . . . • . . • . . . • . . . . . . . . . 5
 6                                                                                                       6 that we will not be doing the formal federal preamble.
 7                                             EXHIBITS                                                  7                    RYAN GRISARD,
                                                                            FIRST
 8   NO.            DESCRIPTION                                        REFERENCED                        8     A CORPORATE REPRESENTATIVE OF THE MEDICAL TEAM, !NC.
 9    1       (Previously marked) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
                                                                                                         9                dlbla THE MED TEAM, INC",
10    5       Defendant's Responses and/or Objections to
                Plaintiff's First Set of Interrogatories .... 12                                         10   having been first duly sworn, testified as follows:
11
             1/20/17 Email from Renee Richardson to
                                                                                                         11                     EXAMINATION
      6
12             Sarah Gogo Regarding NB Situation . . . . . . . . . . . 13                                12 BY MR CAMMACK
13    7      Job Description (Branch Manager) . . . . . . . . . . . . . . 19
14    8      Census . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
                                                                                                         13      Q.   Good morning, Mr. Grisard.
15    9      Med Team, Inc. Organizational Chart . . . . . . . . . . . 23                                14      A. Good morning.
16   10      3/8/17 Email from R. Richardson to S. Goga,
               Regarding Pay Stubs . . . . . . . . . . . . . . . . . . . . . . . . . 29                  15      Q. Could you please state your full name for the
17                                                                                                       16 record?
     11       Pay Stubs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
18                                                                                                       17      A. Ryan Grisard.
     12       Performance Improvement Plan · · · · · · · · · · · · · · · · · · 39                        18      Q.   And Mr. Grisard, have you ever been deposed
19
     13       9/25/15 Email String Regarding Employee                                                    19   before?
20              Discharge Project . . . . . . . . . . . . . . . . . . . . . . . . . . . 45
21   14       10/8/15 Email string Regarding New Braunfels
                                                                                                         20      A.   I haven't.
                Visit on 10/5/15 . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48              21      Q.   I know! went over the rules with Ms. Jackson,
22
     15      3/16/16 Email string Regarding Rae Cazares .... 50
                                                                                                         22   but I feel comfortable just going through           it again with
23                                                                                                       23 each --
     16       3/16/16 Email String Regarding Rae Cazares .... 52
24                                                                                                       24      A.   Sure.
     17      3/16/16 Email String Regarding Rae Cazares                                      ... 54      25      Q. -- deponent. So, she's going to be writing
25


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                                                                           San Antonio, Texas 78232
210-697-3400                                                                                                                                                                    210-697-3408
       Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 53 of 117


Ryan Grisard                                                                                             November 28, 2018
                                                                                                              Pages 6 to 9
                                                           Page 6                                                          Page 8
 1 down everything we're saying. And if you could just               1    A. Not to my knowledge.
 2 wait until I finish my question and I'll wait until you           2    Q. And you're not a school?
 3 provide your answer, that way we're not talking over              3    A. Correct.
 4 each other.                                                       4    Q. Okay. So, those are in error. I would like
 5    A. Okay.                                                       5 to, to the extent I can, still ask you questions about
 6    Q. And then, you're also doing a good job, if you              6 the parameters of those topics, though.
 7 could please provide verbal responses and make sure to            7    A. Okay.
 8 not do 11 uh-huhs" or "huh-uhs."                                  8    Q. And, of course, you know, Rick and I may talk
 9    A. Okay.                                                       9 about it when we get to those, whatever -- whatever we
10     Q. Now, sometimes I phrase a question in a way               10 want to do on that. But on the first topic on the
11 where the answer could be, "No, I didn't," or, "No, I            11 second page, it's listed any investigation and
12 didn't know," or you may give an "uh-huh" or "huh-uh."           12 determination related to the complaints of, termination
13 I might press you for a yes or a no. I'm not doing it            13 and/or any prior discipline and/or evaluations of the
14 to mess with you, I'm just trying to get a clear record.         14 Plaintiff. Are you able to testify about that today?
15     A. Okay.                                                     15     A. I am.
16     Q. And again, I don't mean any disrespect. I ask             16     Q. Okay. Number 2, any investigation and
17 this question of every deponent. Have you had anything           17 determination related to any complaints of harassment,
18 the drink today?                                                 18 discrimination, termination, and/or retaliation by
19     A. I have not.                                               19 Plaintiff. Are you able to testify about that today?
20     Q. Have you taken any medication that would affect           20     A. Yes.
21 your memory?                                                     21     Q. And then, we're skipping to number 4. Any
22    A. No.                                                        22 harassment, discrimination and retaliation policy
23     Q. Do you have any reason you couldn 1t provide              23 related to Plaintiffs claims. Are you able to testify
24 full and truthful testimony?                                     24 aboutthattoday?
25    A. I don't.                                                   25     A. Yes.

                                                        Page 7                                                             Page9
 1     Q. And you understand that, even though we're in a            1    Q. All right. I wanted to go -- I've kind of
 2 conference room, your testimony has the same weight as            2 talked a little bit already with the other
 3 if you're talking to a judge or a jury?                           3 representative about the harassment, discrimination, and
 4     A. I do.                                                      4 retaliation policy. Is it your understanding that
 5     Q. And do you also understand that, in Texas, it's            5 there's a separate retaliation policy that we have not
 6 a third degree felony to perjure yourself?                        6 already covered today?
 7     A. Yes.                                                       7    A. Not that I'm aware of.
 8     Q. Okay. And you are here today in your capacity              8    Q. Okay. And would there have been one in place
 9 as a corporate representative and -- Do you understand            9 at the time Ms. Richardson was an employee?
10 that?                                                            10     A. I mean, part of the employee handbook.
11     A. Yes.                                                      11     Q. Sure. So, the -- the Exhibit Number 2, then,
12     Q. And that your testimony today binds The Med               12 the policies that are reflected in Exhibit Number 2
13 Team?                                                            13 would be the policies that would include anything
14     A. Correct.                                                  14 related to EEO compliance?
15     Q. Okay. You have before you Exhibit Number 1.               15     A. To my knowledge.
16 And Exhibit Number 1 is that notice of intent to take            16     Q. Okay. Is it your -- Is it your understanding
17 the 30(b)(6) oral deposition of you as a corporate               17 that there's any other policies besides that related to
18 representative.                                                  18 EEO compliance?
19     A. Okay.                                                     19     A. I'm unsure.
20     Q. And you've been designated on several topics in           20     Q. Okay. But as you sit here today, you can't
21 this list. I note that there are a few references --             21 think of a separate policy?
22 and Rick and I have talked about it briefly in an email.         22     A. Correct.
23 There are a few references to a gentleman named William          23     Q. Okay. And then, back to topic 1 and 2, do you
24 Wilkins, and there's also references to a school. Med            24 recall any investigation taking place to any complaints
25 Team does not have a William Wilkins with you, correct?          25 made by Plaintiff about being discriminated against?


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                     San Antonio, Texas 78232
210-697-3400                                                                                                    210-697-3408
       Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 54 of 117


Ryan Grisard                                                                                            November 28, 2018
                                                                                                           Pages 10 to 13
                                                       Page 10                                                            Page 12
  1    A.   There were no investigations.                        1 not, with my highlights on it.
 2     Q. And do you recall any prior discipline being           2           MR. GARZA: Well, just -- just -- We can
  3 given to her prior to her termination?                       3 enter it as an exhibit, as long as we state that the
  4    A. I don't recall.                                        4 highlights are yours.
  5    Q. Okay. And as you sit here today, is there any          5           MR. CAMMACK: Okay. So, what it looks
  6 -- besides discipline, is there any verbal warnings, or      6 like -- And what I'm marking is Plaintiffs Exhibit
 7 any performance improvement plans, or anything of that        7 Number5.
 8 nature she would have been placed on during her               8           (Exhibit No. 5 marked.)
 9 employment?                                                   9    Q. (BY MR. CAMMACK) Are you familiar with this
 10    A.   I do believe there were some verbal warnings.        10 document?
 11    Q. And who would have given her those verbal              11    A. Yes.
 12 warnings?                                                    12    Q. And it looks like, in response to number 1,
 13    A. That would have been Alan Garza.                       13 that yourself, Ms. Jackson, and Alan Garza were
 14    Q. And Alan Garza would have given her these              14 responsible for providing information to answer those
 15 verbal warnings -- are you aware what time frame they        15 questions, correct?
 16 were given?                                                   A. Uh-huh.
                                                                 16
17    A. They would have been during 2016.                       17
                                                                  Q. And then, if you turn a couple of pages, or it
18    Q. Okay. And before or after she received her         18 may be one page, to interrogatory number 6, it looks
19 performance evaluation that's been marked as Plaintiffs 19 like there's no documentation of any prior discipline.
20 Exhibit Number4?                                         20 Is that your understanding of the answer to that
21    A. After.                                             21 question?
22    Q. Okay. And is it your understanding, then, that     22    A. Yes.
23 she was given them in a disciplinary capacity?           23    Q. Now, when -- when The Med Team provides verbal
24    A. Could you clarify?                                 24 warning, do they not also document that they've given
25    Q. Sure. So, Ms. Jackson's testimony, my              25 those verbal warnings, as well, as a part of their
>-------------------- - - - - - - + - - - - - - - - - - - - - ___________,
                                                   Page 11                                                        Page 13
 1 understanding was, is that there is a progressive         1 progressive discipline policy?
 2 discipline policy that Med Team has.                      2   A. I can't answer that.
 3    A. Okay.                                               3    Q. You're not aware of whether they do or not?
 4    Q. Is that your understanding, as well?                4   A. No.
 5    A. Yes.                                                5   Q. Okay. And why was there not an investigation
 6    Q. And then, the first step on most progressive        6 conducted into her complaints of discrimination?
 7 discipline policies is a verbal warning.                  7   A. There was never a complaint of discrimination
 8    A. Uh-huh.                                             8 received.
 9    Q. Is that also Med Team's policy?                     9   Q. Okay. I'm going to hand you what's been marked
1O    A. I believe so.                                      10 as Plaintiffs Exhibit Number 6.
11     Q. And then, so, in providing those verbal           11           (Exhibit No. 6 marked.)
12 warnings, was he starting the first step of the          12    Q. (BY MR. CAMMACK) And do you mind if I snatch
13 progressive discipline policy?                           13 back5--
14    A. That would be my assumption.                       14    A. Yes.
15    Q. Okay. Did he ever escalate that to a written?      15    Q. -- from you? Thanks. All right. Are you
16    A. Not that l'rn aware of.                            16 familiar with this email?
17    Q. Okay. And is it your understanding that, in        17    A. I am.
18 providing answers to discovery, that the -- that the     18    Q. Okay. And how are you familiar with this
19 Defendant has, in fact, indicated she's never received 19 email?
20 any discipline prior to her determination?               20    A. After Renee was -- it was determined that Renee
21    A. I can't say that.                                  21 was going to be terminated, this email came to light.
22    Q. Okay. Well, let me show you --                     22 And -- Yeah, I don't remember the exact specifics of --
23           MR. CAMMACK: And I only have one copy, 23 of how or when, but this email was -- came to light
24 and I've got it tagged up with my highlights, so I don't 24 after, you know, the determination was to terminate
25 know if it matters whether we enter it as an exhibit or 25 Ms. Richardson.


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                   San Antonio, Texas 78232
210-697-3400                                                                                             210-697-3408
        Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 55 of 117


Ryan Grisard                                                                                               November 28 1 2018
                                                                                                              Pages 14 to 17
                                                        Page 14                                                      Page 16
 1      Q. Okay. So, this email was sent by Renee               1 manager's main job is to keep the census up or growing?
 2   Richardson January 20!h, 2017, at 7:39 a.m. --             2   A. Correct.
 3       A. Uh-huh.                                             3   Q. And is that part of her job description?
 4       Q. -- to Sarah Gogo, who my understanding is an HR 4       A. I would think so.
 5   representative?                                            5   Q. Okay. So, that's specifically going to be
 6       A. Correct.                                            6 detailed to her in her job description, that she's
 7       Q. And it indicates, if you look at the second         7 supposed to keep the census up?
 8   paragraph, in the second sentence, that, "... given the    8   A. Without seeing it, I can't be 100 percent sure,
 9   current situation and past instances, I have always felt   9 but I would certainly think so.
10    like Alan has never supported me or respected me in this 10    Q. Okay. I'm going to show it to you, but I'm
11    position because lam a black woman." Did I read that     11 going to go ahead and tell you it's not in there.
12    correctly?                                               12 But -- But I'll ask you about it in a minute.
13       A. Yes.                                               13           The next question I have for you: Were
14       Q. And when was the decision to terminate her         14 there other branches that were having census problems?
15    made?                                                    15    A. Yes.
16       A. I do not remember the exact date, but I believe    16    Q. And that includes the San Anton'10 office and
17    it was around this time period.                          17 the Mercedes branch, correct?
18       Q. Around this time period, being the same day?       18    A. Not that I'm aware of.
19       A. It may have been the same day, it may have been 19       Q. Okay.
20   a day before or a day after.                              20    A. It would have included the Austin office and
21       Q. Okay. And it was based on her performance,         21 the Brownsville office.
22   correct?                                                  22    Q. Okay. So, your understanding is, it's Austin
23       A. That is correct.                                   23 and Brownsville?
24       Q. And based on the testimony provided by             24    A. That's correct.
25   Ms. Jackson, she -- in fact, the only evidence of her     25    Q. Okay. Well -- So, were those Austin and
                                                   -·
                                                         Page 15                                                            Page 17
 1   performance, at least in her evaluations, is that she          1   Brownsville branch managers terminated for --
 2   was commendable as an employee, correct?                       2      A. They were.
 3      A. Sure.                                                    3      Q. Okay. And when were they terminated?
 4      Q. Okay. So, she's got commendable performance,             4      A. The Austin administrator was terminated around
 5   she has no prior discipline, but around the same day she       5   the same time, so towards the end of January of 2017.
 6   complains about being treated differently for being a          6      Q. Okay. Because, again, your discovery responses
 7   black woman, the decision is made to terminate her,            7   indicated that no other branch managers were terminated
 8   correct?                                                       8   for issues with poor performance.
 9      A. Correct.                                                 9      A. Well, that -- that would be a correct
10       Q. Okay. And then, your understanding is, that's          10    statement, because this -- these other two individuals
11    because she has -- How Jong has she had those                11    had a job title of "administrator." So, instead of
12    performance problems?                                        12    "branch manager,'' they had a separate title of
13       A. So, as a branch manager, she was in charge --          13    "administrator."
14    one of her main objectives is to grow the census.            14       Q. Okay. But were there not branch managers in
15       Q. Okay.                                                  15    those offices?
16      A. And throughout 2016, the census continued to            16       A. There were not branch managers in those
17   decline at a very rapid rate.                                 17    offices.
18       Q. Okay.                                                  18       Q. There was no branch managers in -- And which
19      A. And on a monthly basis, as the CFO, I meet with         19    two offices are you saying there were terminations at?
20    the board of directors and we discuss financial results      20       A. Austin and Brownsville.
21   of each operation. And, you know, when we were                21       Q. Austin and Brownsville. And so, do you know
22   discussing the December results, it was determined that       22    which office Lacy Richard was in?
23   it was time to, you know, let Ms. Richardson go.              23       A. Lacy Richard was in Austin.
24      Q. Okay. And was that branch the New Braunfels --          24       Q. And how about Christina Luna?
25   So, first, my understanding is, is that part of a branch      25       A. Christina Luna was in Mercedes, I believe.


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                      San Antonio, Texas 78232
210-697-3400                                                                                                      210-697-3408
       Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 56 of 117


Ryan Grisard                                                                                             November 28, 2018
                                                                                                            Pages 18 to 21
                                                  Page 18                                                                Page 20
 1    Q. Okay. And then, how about Eileen Gregory?                1     Q.   Okay. You can -- You know, if you'd like, you
 2    A. She was in Brownsville.                                  2 can review the document, but if you could indicate to me
 3    Q. And how about Christina Hernandez Ayala?                 3 anywhere where there's any discussion of census, or
 4    A. She would have been the administrator of                 4 anything related to census, on this document.
 5 San Antonio.                                                   5   A. (Reviews document). Is this a duplicate page,
 6    Q. And she is the administrator that was working            6 4, 5, and 6?
 7 in conjunction with Ms. Richardson?                            7 Q. It -- Let me -- Let double -- Did I hand you --
 8    A. So, Ms. Richardson would have had, sort of, a            8 Oh, I'm sorry. Yeah, 4, 5, and 6 looks like just a
 9 dual reporting role to Alan Garza and Ms. Christina            9   change has been made from salary to hourly, and that
10 Hernandez.                                                    10   there's a little initial next to it. Besides that,
11     Q. Okay. And then, by process of elimination, it          11    everything else is the same, yes. And -- And for
12 looks like our Dallas -- Well, is it Dallas or                12    reference where that change is made, that's Med Team 14,
13 Huntsville that you-all have another office in?               13   under employee [sic] class, "salaried" has been
14    A. We have an office in Dallas. We don't have              14   scratched out with initials I'm not quite familiar with,
15 anything in Huntsville.                                       15   and then "hourly" has been checked.
16     Q. Okay.                                                  16       A. I don't see word -- mention of the specific
17    A. We have an office in Hebbronville.                      17   word "census," but I would interpret (i) to basically
18     Q. Hebbronville. That's what that -- Okay. Is             18   incorporate that.
19 K-A-M-L-A, Kamla, B-E-H-A-R-R-Y-L-A--                         19       Q. (i). So, "Manage operations of the branch in
20    A. She's in our Dallas office.                             20   accordance with established fiscal parameters"?
21    Q. Okay. Dallas. And then, who is in your                  21      A. Correct.
22 Hebbronville office?                                          22       Q. Okay. Now, beyond the census, what other
23    A. Ademar Garza, A-D-E-M-A-R, Garza.                       23   problems was she having with her performance?
24    Q. Okay.                                                   24      A. I'm not aware.
25    A. But again, some of these people are                     25     Q.   So, you -- Nothing was brought to your
f---------------------1-----------------------j
                                                       Page 19                                                           Page 21
 1 administrators, not branch managers.                          1 attention that would indicate she had any other issues
 2   Q. What's the difference between the administrator          2 beyond census?
 3 and the branch manager?                                       3    A. Not that I recall.
 4   A. It -- It's more your provider. So, for                   4      Q.   Okay. Would that be something that you would
 5 example, you have a parent provider number with DADS,         5 be made aware of in making the determination whether to
 6 and your parent provider number, you have an                  6 discipline or terminate a branch manager?
 7 administrator. But then you can have branch offices           7    A. Sure.
 8 that offset off of that parent provider number.               8      Q. Okay.
 9    Q. Okay.                                                   9           (Exhibit No. 8 marked.)
10    A. So, you can't have an administrator in a                10     Q. (BY MR. CAMMACK) I'm going to hand you what's
11   branch. You can only have a branch manager. Whereas,        11 been marked as Plaintiffs Exhibit Number 8. Have you
12   in that parent you would have an administrator.             12 ever seen this document before?
13      Q. Okay. But you would agree with me, no other           13   A. I have seen something similar.
14   branch managers were terminated at the same time period     14   Q. And what is this document or what would the
15   for low census or poor performance, correct?                15 similar document indicate to you -- or what is it, I
16      A. No other branch managers.                             16 shou Id say?
17   Q. Okay. I'm going to hand you Plaintifl's                  17    A. The census of each branch.
18 Exhibit Number 7.                                             18    Q. Okay. And so, on the left, there's a column
19          (Exhibit No. 7 marked.)                              19 called Month, and it starts with August 15, and it looks
20   Q. (BY MR. CAMMACK) And this is a job description           20 like at the very bottom it ends November 2016.
21 for a branch manager in the New Braunfels office,             21    A. Okay.
22 specifically. Is it your understanding that                   22    Q. At the top, I see SA, I assume is San Antonio,
23 Ms. Richardson was the branch manager in the New              23 NB for New Braunfels, the next column is Austin, or AUS,
24 Braunfels office?                                             24 B'ville for Brownsville, Mere for Mercedes, Dallas, and
25   A. That's correct.                                          25 then H'ville for Hebbronville, correct?


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                    San Antonio, Texas 78232
210-697-3400                                                                                                   210-697-3408
       Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 57 of 117


Ryan Grisard                                                                                             November 28, 2018
                                                                                                            Pages 22 to 25
                                                        Page 22                                                           Page 24
 1      A. Correct.                                                1 organizational chart?
 2      Q. And if you look at -- For instance, the                 2    A. Yes.
 3   San Antonio office starts August 15th with 796.               3    Q. And then, where does -- Are you in the board of
 4      A. Uh-huh.                                                 4 directors on this chart?
 5      Q. But they end in November of 2016 with 740.              5    A. I am not.
 6      A. Uh-huh.                                                 6    Q. Okay. Where would you fall in this -- this
 7      Q. A 56 percent -- or not percent, I'm sorry -- 56         7 chart then? Right under Ms. Pembrook?
 8   numbers below the original census.                            8    A. Yeah.
 9      A. Uh-huh.                                                 9    Q. Okay. And then, where would a Nick
10       Q. Does that concern you that there's a drop in          10 T-Z+R-1-M-I [sic] fall on this chart?
11    56?                                                         11    A. The board of directors.
12      A. Sure.                                                  12    Q. Okay. What's his official title on the board?
13      Q. And let's look at Mercedes. It starts with 146         13    A. Vice president.
14   and ends al 120. It looks like there's a drop in 26.         14    Q. And is it your understanding that he was
15      A. Uh-huh.                                                15 involved in the decision to terminate Ms. Richardson?
16      Q. Does ii concern you there was a drop in 26?            16    A. Yes.
17      A. Sure.                                                  17    Q. What was his capacity --
18      Q. And you said there's also issues with the              18           MR. GARZA: What was your response?
19   Austin and Brownsville offices, but I don't see ii           19           THE WITNESS: "Yes."
20   reflected in this document. Is that from the same time       20    Q. (BY MR. CAMMACK) And what was his capacity in
21   period or a different time period, the drop?                 21 that decision to terminate?
22      A. Same period.                                           22    A. Well, like I said, we -- I -- I present to the
23      Q. Okay. Now, based on what you've indicated and          23 board on a monthly basis the financial results of each
24   based on what this document indicates, all but two of        24 branch, so that would be Leslie and Nick and myself.
25   the offices would not have had a drop in census; is that     25    Q. Okay.

                                                                                                                          Page25
 1 your understanding?                                             1     A. And, you know, based on the results over the
 2    A. For this line of business, yes.                           2 past several months, we decided collectively that it was
 3    Q. And so, the only branch manager that's been               3 time to eliminate that position.
 4 terminated is terminated -- is Ms. Richardson, correct?         4     Q. Okay. Is that -- When you say "eliminate that
 5    A. Correct.                                                  5 position," is there no longer a branch manager position?
 6    Q. And she's terminated approximately the same               6     A. There was not a branch manager position for
 7 day -- or the decision to make -- to terminate her is           7 quite some time. There is one today.
 8 made approximately the same day she complains about race        8     Q. Okay. And do you know when that position was
 9 discrimination, correct?                                        9 filled or reinstated?
10    A. Correct.                                                 10      A. If I had to guess, I would say about --
11    Q. And of all the time periods there was drops in           11             MR. GARZA: Don't guess.
12 census, no other decisions were made to terminate her on       12      Q. (BY MR. CAMMACK) Was it this year, though? Was
13 these other months, correct?                                   13 it2018?
14    A. Correct.                                                 14      A. Yes.
15    Q. Okay.                                                    15      Q. Do you know if it was early 2018?
16           (Exhibit No. 9 marked.)                              16      A. I don't -- I don't recall.
17    Q. (BY MR. CAMMACK) I'm going to hand you what's            17      Q. Okay. And so, you make a report, "Hey, we need
18 been marked as Plaintiffs Exhibit Number 9. And the            18 to terminate this position, branch manager"?
19 sticker kind of covers the number, but this is                 19      A. Uh-huh.
20 Richardson 530. Have you ever seen this document               20      Q. Okay.
21 before?                                                        21             MR. GARZA: Is that a "yes"?
22    A. It looks familiar.                                       22            THE WITNESS: Yes.
23    Q. What's your understanding of this document?              23      Q. (BY MR. CAMMACK) And -- And does -- Is there
24    A. It's an org chart.                                       24 any other capacity that you're aware of that Nick served
25    Q. Okay. And by "org chart," you just mean                  25 as VP on the board in -- in his decision-making?


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                    San Antonio, Texas 78232
210-697-3400                                                                                                   210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 58 of 117


Ryan Grisard                                                                                           November 28, 2018
                                                                                                          Pages 26 to 29
                                                    Page 26                                                     Page 28
 1    A. No.                                                 1 that you would have said, "Hey, I'm meeting with Nick
 2    Q. Okay. Was there anything else that you              2 and Leslie today"?
 3 reviewed in making your decision to terminate?            3   A. Unlikely.
 4    A. No.                                                 4   Q. Okay. It wouldn't have been in an Outlook
 5    Q. Okay. And it's also my understanding that           5 or--
 6 Linda Harvey was involved in the decision to terminate?   6   A. (Shakes head from side to side).
 7    A. YM.                                                 7   Q. Okay. Was that Number 9 I gave you?
 8    Q. If you look at the chart, I have her listed         8   A. It is.
 9 twice, unless there's two Linda Harveys. I have her       9   Q. Okay. If you could come back with me to
1O listed as director of program and policy development     1O Plaintiffs Exhibit Number 1, topic number 5 is benefits
11 above Alan Garza -- or, I'm sorry, above Angie Harris,   11 and pay the employee received or was entitled to.
12 but I also have her listed below Alan Garza, as BSN, RN. 12    A. Uh-huh.
13 Is that the same Linda Harvey?                           13    Q. Are you able to testify about that today?
14    A. It is.                                             14    A. Yes, I am.
15    Q. Okay. What was her role in the decision to         15    Q. Okay. And then, number 6, any prior complaints
16 terminate?                                               16 of discrimination, wrongful termination and/or
17    A. She was just part of the discussion of whether     17 harassment, including those involving the employees
18 or not we could, you know, go without -- you know,       18 and/or supervisors involved in the present matter?
19 eliminate that position and sort of manage it from the   19    A. Yes.
20 San Antonio operation.                                   20    Q. Number 7, any investigation and/or background
21    Q. Do you recall her saying anything else related     21 check conducted involving the employees and/or
22 to that termination decision?                            22 supervisors involved in the present matter, including
23    A. I don't.                                           23 investigations conducted regarding Plaintiffs
24    Q. And then, Alan Garza, what was his role in the     24 complaints?
25 decision to terminate?                                   25    A. Yes, I can speak to that.

                                                        Page 27                                                        Page 29
 1    A. Similar to Linda's.                                       1    Q. Okay. I'm going to hand you Plaintiffs
 2    Q. Okay. And where was -- Was -- Where did these             2 Exhibit Number 10 and 11.
 3 discussions take place? Were they in person, were they          3          (ExhibitNos.10and 11 marked.)
 4 on the phone?                                                   4    Q. (BY MR. CAMMACK) It looks like Ms. Richardson
 5    A. Nick, Leslie, and I would have been in person.            5 requested her pay stubs on 10, to Sarah Goga, from
 6    Q. Okay.                                                     6 December 2016 to February 2017.
 7    A. Discussions with Linda and Alan would have been           7    A. Okay.
 8 over the phone.                                                 8    Q. And it looks like this is after her
 9    Q. Okay. And do you recall what day these                    9 termination. It says March 8, 2017, correct?
10 discussions took place?                                        10    A. Correct.
11    A. I do not.                                                11    Q. Okay. And then, in Number 11, it looks like
12    Q. Would there be phone logs related to the phone           12 some pay stubs. Would you be aware if these were the
13 calls?                                                         13 ones produced to her, the pay stubs?
14    A. I would certainly think so.                              14    A. Yeah, they look -- they look familiar.
15    Q. Okay. And what--what phone numbers would you             15    Q. Okay. And would this be an accurate reflection
16 have been calling from?                                        16 of the pay that Ms. Richardson would be receiving at
17    A. The -- The main number is (703) 390-2300.                17 that time?
18    Q. What were the last four numbers?                         18    A. Yes.
19    A. 2300.                                                    19    Q. And do you know if she was entitled to any
20    Q. Okay. And when you say there are call logs, is           20 additional benefits or retirement plans or anything
21 that -- is there actually a separate written log, or           21 that's not reflected on this document?
22 just a record that would have been on the phone?               22    A. I see voluntary benefits, I see health
23    A. Just a record that would have been on the                23 insurance. She would have been entitled to contribute
24 phone.                                                         24 to the 401(k) plan.
25    Q. Okay. Would you have had a meeting calendar              25    Q. Okay. But if it's not reflected on here, would


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                   San Antonio, Texas 78232
210-697-3400                                                                                                  210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 59 of 117


Ryan Grisard                                                                                              November 28, 2018
                                                                                                             Pages 30 to 33
                                                        Page 30                                                            Page 32
 1 that mean that she's not getting it, or would that be a         1     Q.     Oh. So, based on his representation, he never
 2 separate document?                                              2   said it?
 3    A. That would mean she did not elect to have that            3      A. Correct.
 4 payroll deduction.                                              4      Q. Okay. But that's the main reason, because he
 5    Q. Okay. Now, is it your understanding -- or let             5   said he didn't do it?
 6 me reword this.                                                 6      A. Yeah.
 7          Have there been any prior complaints of                7      Q. Okay. If you could look back to Exhibit Number
 8 discrimination made of the supervisors at the New               8   1, topic number 9, any defenses asserted by Defendant,
 9 Braunfels branch?                                               9   and then there's 10, the claims made the basis of the
10    A. No.                                                      10    present suit.
11    Q. Have there been any prior complaints related to          11              Is -- Is there anything besides -- And I
12 Alan Garza being discriminatory?                               12    think I've already asked this. I don't mean to be
13    A. No.                                                      13   repetitive, but besides the lowering in the census, is
14    Q. Have there been any employees that have sent an          14   there any other reason that Ms. Richardson would have
15 email saying, "I feel I've been discriminated against,         15   been terminated?
16 rm going to resign or quif'?                                   16       A. That was the main -- That was the reason.
17    A. No.                                                      17       Q. Okay. Now, is it your understanding that there
18    Q. Okay. Are you aware that there's allegations             18   was ever an investigation to her complaints of race
19 that Alan Garza made a comment about Ms. Richardson's          19   prior to her termination or after?
20 afro the same day she was terminated?                          20       A. Never an investigation.
21    A. I believe I saw that in one of the discovery             21       Q. Was there ever -- Did you ever think it was
22 questions or somewhere.                                        22   prudent to make sure that there isn't any discriminatory
23    Q. Okay. Are you aware of any comments that were            23   behavior in the workplace, after she complained?
24 made by Alan that day?                                         24       A. Complaint was never received.
25    A. No.                                                      25       Q. Okay. And when you say it was never received,

                                                    Page 31                                                               Page 33
 1    Q. Are you aware of any statements he made the day           1 what do you mean by that? Do you mean, like, the email
 2 of the termination?                                             2 didn't go through?
 3    A. No.                                                       3    A. I can't answer that. I just know that the --
 4    Q. Okay. So, you wouldn't be privy to any                    4 that the complaint was never received.
 5 conversations he had that day?                                  5    Q. So, Sarah Gago never received that complaint?
 6    A. No.                                                       6    A. That is correct.
 7    Q. Okay. If a former employee -- I believe she               7    Q. Okay. And so, if I have dozens of emails
 8 was the -- Christina Hernandez -- had indicated that he         8 between Sarah Goga, some prior to Plaintiffs January
 9 had made such comments, would you have reason to                9 20th email and some post, why would it be that only one
10 disagree with her then?                                        10 email she doesn't receive?
11     A. Yeah, I wouldn't believe it.                            11    A. I cannot answer that.
12     Q. You wouldn't believe that he made those                 12    Q. So, then, how did you say to me just a few
13 comments?                                                      13 minutes ago, "We had knowledge, prior to terminating
14     A. Not at all.                                             14 her, of this email," if the email didn't go through?
15     Q. Why not?                                                15           MR. GARZA: That's not what he said.
16     A. Because I know Alan pretty well, and don't feel         16    Q. (BY MR. CAMMACK) What was your testimony then?
17 that he would have made those comments.                        17    A. That we had no knowledge of any emails prior to
18     Q. Okay. So, based on you knowing him pretty               18 the decision being made to terminate her.
19 well, you don't think he'd make a comment about                19    Q. Wait a minute. Your testimony earlier was --
20 Ms. Richardson's hair?                                         20 My understanding of your testimony earlier was, is that
21     A. Correct.                                                21 "We became aware of this complaint around the same time
22     Q. What about you knowing him well makes you               22 we terminated her."
23 believe that?                                                  23    A. After the decision to terminate her.
24     A. And he's also told me he hasn't made those              24    Q. And how did you become aware of it after the
25 comments.                                                      25 decision?


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                     San Antonio, Texas 78232
210-697-3400                                                                                               210-697-3408
       Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 60 of 117


Ryan Grisard                                                                                          November 28, 2018
                                                                                                         Pages 34 to 37
                                                      Page 34                                                          Page 36
 1     A. I don't recall.                                       1 census issues, to try and help them with their
 2       Q. Is it because there was an email that was sent?     2 performance prior to termination?
 3       A. I don't recall how we were made aware, but Nick     3    A. Yes. And we did that.
 4   Tzirimis and I went and sat at Sarah's desk after the      4    Q. Okay. But there's just no evidence of that,
 5   decision had been made -- after the termination, and       5 correct?
 6   looked through her email.                                  6    A. I can't believe that there's no evidence of
 7       Q. Okay.                                               7 that.
 8       A. We looked through her in-box, her trash can,        8    Q. Okay. Well, I'll go through some of the emails
 9   you know, every -- every folder in her Outlook, and        9 with you related to that, but let's -- let's go through
10    could not find that email. We asked Sarah about the      10 some more of the topics first.
11    email. She said she never received it.                   11    A. Sure.
12       Q. Okay. What was -- So, what -- what prompted        12    Q. Number 11, damages sought by the Plaintiff,
13    you to look for the email, though, if you don't know it  13 including pay and benefits received by Plaintiff and/or
14    exists?                                                  14 to which he or she was entitled or would have been
15       A. Again, I don't remember the specifics about it,    15 entitled. We've already looked at a pay stub and we've
16    whether it was, you know -- I don't remember the         16 already talked about some of the benefits, correct?
17    specifics of what prompted that discussion and us        17    A. Correct.
18    looking at the email -- at her Outlook account.          18    Q. Was there any other health benefits, whether it
19       Q. Okay. But the testimony today is -- Because        19 be dental or vision, that she would have had that would
20    you notice I handed you an email that indicates that she 20 not be listed on Exhibit Number 11?
21    received emails post her termination, correct?           21    A. By having the medical deduction, that
22    Including the one with the pay stub Sarah responds to, 22 incorporated vision and dental.
23    right?                                                   23    Q. Okay.
24       A. Correct.                                           24    A. So, it was one bucket, so to speak.
25       Q. And then -- I mean, I -- We can spend all day      25    Q. When an employee is involuntarily separated
                                                                                                                               -
                                                      Page 35                                                        Page 37
 1 going through all the emails in January that were             1 from The Med Team --
 2 received by Sarah and responded to.                           2    A. Uh-huh.
 3    A. Sure.                                                   3    Q. -- are they still entitled to payouts on their
 4    Q. Your testimony is, is that that one email               4 vacation time?
 5 didn't go through, the one email that was sent about the      5    A. Yes.
 6 same day the decision was made to terminate her, that         6    Q. Are they still entitled to payouts on accrued
 7 she complained about race?                                    7 PTO?
 8    A. My testimony is that we had no knowledge of             8    A. It's the same thing.
 9 that email prior to making a decision to terminate            9    Q. Okay. They're listed as the same thing?
10 Renee.                                                       10    A. Yeah.
11     Q. Okay. Now, did the New Braunfels office always        11    Q. So, there's not separate holiday pay, vacation
12 have, kind of, some issues with the census?                  12 pay?
13     A. Not that I recall.                                    13    A. There's separate holiday pay, but PTO is the
14     Q. Did they have issues with complying with some         14 only bucket that encompasses your sick and vacation, so
15 of the -- some of, I guess, the parameters needed to be      15 to speak.
16 a successful office?                                         16    Q. Okay. So, any sick leave or vacation pay, that
17     A. Not that I recall.                                    17 would have been all encompassed in the PTO?
18     Q. Do you recall them having any problems with           18    A. Correct.
19 high turnover of employees or clients?                       19    Q. Okay. If you'll look at topic number 13 and
20     A. I mean, in our industry, turnover is high in          20 number 14, the identity and facts regarding any and all
21 all locations.                                               21 employees of Defendant who were demoted, disciplined,
22     Q. Okay.                                                 22 suspended, counseled, reprimanded, placed on leave,
23     A. It's the nature of the industry.                      23 terminated, discharged and/or laid off within the last
24     Q. So, based on the nature of that industry, would       24 1Oyears under and for the same policy, procedure, rule
25 it be prudent, then, when you have an employee who had       25 and/or regulation that was utilized and implemented by


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                  San Antonio, Texas 78232
210-697-3400                                                                                                 210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 61 of 117


Ryan Grisard                                                                                             November 28, 2018
                                                                                                            Pages 38 to 41
                                                       Page 38                                                            Page 40
 1 Defendant with regard to Plaintiff.                             1 unwillingness as a branch manager to prioritize and
 2           The second section of that, or number 14,             2 receive specific agency training, and incomplete
 3 is to identify any and all of those employees that were         3 personnel records with regard to attendance references,
 4 not disciplined that way, but could have simply been            4 office staff references, job descriptions, annual
 5 given a warning, suspended, and/or given other                  5 evaluations, and corresponding with verification
 6 disciplinary measures other than termination. Do you            6 documents as per South Texas operations manager's audit.
 7 have knowledge of that?                                         7 Is that your understanding of the reason she was placed
 8    A. Sure.                                                     8 on this PIP?
 9    Q. Okay. Within the last 10 years, what other                9    A. Yes.
10 branch managers have been terminated for low census?           10     Q. Now, attendance references, would that have
11     A. Branch managers, none.                                  11 anything to do with recording attendance -- of -- of --
12     Q. None. And have any other branch managers been           12 of what, specifically, if you're aware?
13 given warnings or performance improvement plans as             13           MR. GARZA: You said "attendance"?
14 opposed to termination?                                        14           MR. CAMMACK: I'm sorry. "Attendant," I
15     A. Not that I'm aware of.                                  15 should be saying.
16     Q. Are you familiar with Christina Luna?                   16     Q. (BY MR. CAMMACK) Attendant references. What
17     A. Yes.                                                    17 exactly is an attendant reference?
18     Q. And is it your understanding that Christina             18     A. So, attendants are the employees, the providers
19 Luna was placed on a performance improvement plan?             19 that are out seeing -- doing the hands-on care, seeing
20     A. I don't -- I don't recall that.                         20 the patients. So, to me, if it says attendant
21     Q. Okay. I'm going to hand you --                          21 references, I assume it's a reference check at hire.
22           MR. CAMMACK: Do we already have 12 out               22     Q. And what does the census particularly gauge?
23 there? Okay.                                                   23 What -- What is it a census of?
24     Q. (BY MR. CAMMACK) I'm going to hand you what's           24     A. Your number of billable patients.
25 been marked as Plaintiffs Exhibit Number 13. You know          25     Q. Your number of billable patients. Okay. And

                                                        Page 39                                                          Page 41
 1 what, I'm going to mark that one as 12. I'm sorry.              1 then, would this attendant reference, then, have
 2           (Exhibit No. 12 marked.)                              2 anything to do with the number of billable patients?
 3    Q. (BY MR. CAMMACK) And this looks like it's the             3    A. No.
 4 performance improvement plan of Christina Luna, a branch        4    Q. Okay. What about EVV in-service, what does
 5 manager, correct?                                               5 that have to do with? Is that a tracking system?
 6    A. Yes.                                                      6    A. EVV stands for Electronic Visit Verification.
 7    Q. And this was given to her July 30th, 2017?                7    Q. Okay. And that's visit of the billable
 8    A. Looks like it was June 1st of 2017.                       8 patients?
 9    Q. Oh, I'm sorry. In the PIP -- I guess I was                9    A. Correct.
1O looking at the end date. So, it was about a                    1O     Q. And it looks like there was a violation of the
11 two-month-long PIP, or 60 days?                                11 policy related to the electronic visit verification
12    A. Correct.                                                 12 in-service. What -- What does the in-service mean, or
13     Q. And Christina Luna was at the Mercedes office,          13 EW in-service?
14 correct?                                                       14    A. That would be when you're training those new
15    A. Correct.                                                 15 attendants on using the -- the -- that electronic system
16    Q. And that's an office we looked at that had low           16 to capture their time in and time out at the patient's
17 performance -- or low census, correct?                         17 home.
18    A. Correct.                                                 18     Q. Okay. And so, their time in and time out is
19    Q. It looks like, though, if you look at her PIP,           19 how you actually bill the billable patients?
20 they don't even talk about census in this document,            20    A. That's how you pay the attendant and,
21 despite her low census at her office. Regardless,              21 obviously, yes, how you would also bill the -- for that
22 though, she is being put on a PIP for her failure to           22 patient.
23 comply with Med Team policies and procedures, specific         23    Q. Okay.
24 to, it looks like, EW in-service, unwillingness to             24           MR. GARZA: Let's go off the record for a
25 accept her role in completing and maintaining records,         25 second.


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                    San Antonio, Texas 78232
210-697-3400                                                                                                    210-697-3408
       Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 62 of 117


Ryan Grisard                                                                                        November 28, 2018
                                                                                                       Pages 42 to 45
                                               Page 42                                                             Page 44
 1         MR. CAMMACK: Okay. Sure.                            1 description, correct?
 2         THE VIDEOGRAPHER: We're off the record at          2     A. Like I said, I -- I -- I would interpret point
 3 11:34.                                                     3 (i), I believe it was, to incorporate that.
 4         (Recess 11:34 a.m. to 11 :37 a.m.)                 4     Q. Sure. So, census is retention of billable
 5         THE VIDEOGRAPHER: We're back on the                5 patients, either the retention of or the growth in the
 6 recordat11:37.                                             6 number of billable patients?
 7   Q. (BY MR. CAMMACK) All right. We're back from a         7     A. Correct.
 8 brief break. Do you understand that your testimony is      8     Q. And the census is the way you measure that,
  9 still under oath?                                         9 correct?
 10      A. Yes.                                              10    A. Correct.
 11      Q. Okay. If you can look at topic number 15 on       11    Q. So, that would be anything related to patient
 12 Plaintiffs Exhibit Number 1. And that's the persons       12 retention numbers or turnover rates, correct?
 13 involved in the decision to terminate Plaintiff. Have     13   A. And the financial results of that branch,
 14 we already discussed all the people involved?             14 because a patient leads to sales.
 15    A. Yes.                                                15   Q. Okay.
 16    Q. I -- I think I skipped over Ms. Pembrook and        16   A. So, as the sales decrease, obviously, they're a
 17 her involvement. Do you know what input she had related 17 correlation to the census decrease.
 18 to the termination besides what we've already discussed? 18    Q. Sure. Now, are you aware of -- N.ow, you know,
 19    A. Again, she would have been in that meeting with    19 comparators is just a fancy word for -- that lawyers use
 20 Nick and -- and myself --                                20 to say employees that are in similar positions --
 21    Q. Okay.                                              21    A. Uh-huh.
 22    A. -- discussing financial performance for each       22     Q.   -- to, in this case, other branch managers.
23 location for the month.                                    23 Are you aware of the racial background of the other
24    Q. Okay.                                                24 branch managers? And I can -- I can narrow that down,
25     A. And would have been part of that conversation       25 instead of having you guess what race people are.
> - - - - - - - - - - - · - · - · - - - - - - - - - - - + - - - - - - - - - - - - - - - - - - - - - ----j
                                                      Page 43                                                    Page 45
 1 to terminate.                                                         Do you know if any of the other branch
2     Q. And then, number 16, any and all discipline,         2 managers were black?
 3 performance evaluations, performance, terminations,         3   A. I don't believe so.
 4 and/or the race of Plaintiffs comparators, to include      4    Q. Okay. And certainly, none of the other branch
 5 branch managers in Texas.                                  5 managers complained about race discrimination?
 6           Number 17, any and all census numbers,           6   A. Not to my knowledge.
 7 patient retention numbers, patient turnover rates,         7   Q. Okay. I'm going to hand you what's been marked
 8 compliance with State of Texas requirements, employee     8 as Plaintiffs Exhibit··
 9 retention, employee compliance with State requirements, 9            MR. CAMMACK: I don't even know where I am
10 Electronic Visit Verification implementation, referral   1O now -- 13. We're finally to actual 13.
11 counts, client discharge numbers, and customer           11           (Exhibit No.13 marked.)
12 complaints at all branches in Texas.                     12     Q. (BY MR. CAMMACK) And this is Richardson 119.
13           I know that's very broad, but do you have      13 Now, it looks like, at the bottom email, on September
14 general knowledge of those topics?                       14 25th, 2015, Renee Richardson has indicated that there's
15    A. I believe so.                                      15 a backlog of approximately 150 employee files that need
16    Q. Okay. And then, I believe number 18, we've         16 to be discharged properly, and that there was an October
17 already gone over the job descriptions and job duties    17 19th deadline.
18 and job requirements of Plaintiff as a branch manager in 18           And then, a Colleen Shelton indicated she
19 New Braunfels.                                           19 can't help because she's got family plans. Is that your
20    A. Yes.                                               20 understanding of this email chain?
21    Q. Outside of that job description, was there any     21     A. That's the way I read it.
22 other job duties or job descriptions she would have had? 22     Q. Now, what would have caused 150 employee files
23    A. Well, again, she would have been responsible       23 to not be properly discharged, and secondary to that,
24 for the census.                                          24 what is the proper discharging method for an employee
25    Q. Sure. But it's not specified in her job            25 file?


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                               San Antonio, Texas 78232
210-697-3400                                                                                         210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 63 of 117


Ryan Grisard                                                                                            November 28, 2018
                                                                                                           Pages 46 to 49
                                                        Page46                                                            Page 48
 1    A Well, in our industry, you know, these are                1    Q, Okay.
 2 hourly attendants, so they apply for a job and they're         2           (Exhibit No. 14 marked.)
 3 available to work.                                             3    Q. (BY MR. CAMMACK) I'm going to hand you what's
 4    Q. Okay.                                                    4 been marked as Plaintiff's Exhibit Number 14. And
 5    A. But you may not use them for a period, they go           5 there's a sticker on it, but it's Richardson 495 to 496.
 6 out of the country, they go on vacation, but you don't         6 And it looks like, if you look at the secondary email,
 7 necessarily discharge them, because they haven't been          7 that a Frances Gonzalez sent an email to Alan Garza on
 8 terminated, they're still available to work.                   8 October 8th of 2015. And she was discussing some of the
 9    Q. I gotcha.                                                9 roles of both Renee Richardson as branch manager, and it
10     A So, at some point throughout the year, we'll go         10 looks like a Norma Leal, L-E-A-L, in her capacity in HR.
11 through, we'll run a query and say, "Okay, you've got         11 It also looks like that they found that the office had
12 these 150 people that haven't worked in a year" --            12 multiple areas where they were not compliant, including,
13     Q. Sure.                                                  13 if you look at the first sentence on the -- the last
14     A -- "so shouldn't we go ahead and terminate them         14 paragraph, posters for labor boards in the kitchen/break
15 or discharge them from the system so that they're not on      15 room are not in the view where an applicant applies.
16 the active list to show as available, since, obviously,       16 Besides --
17 they haven't worked in quite some time?"                      17           MR. GARZA: It says "posture."
18    Q. Okay.                                                   18     Q. (BY MR. CAMMACK) I'm sorry. Posture labor
19    A So, it's not uncommon in our branches to just            19 boards are in the kitchen/break room and not in viewing
20 have employees that are listed as active that really          20 of where the applicant applies. Did I read that
21 just haven't seen a patient in a while.                       21 correctly?
22    Q. And does that impact the overall flow of the            22    A. Yes.
23 office when you have a bunch of backlogged employees?         23    Q. And what -- what is your definition -- or what
24    A No.                                                      24 is your understanding of what these labor boards that
25    Q. Well, let me -- I'm just trying to understand.          25 they're posting are -- or posture of the labor boards?
                                                                            --
                                                     Page47                                                             Page49
 1 When you have a list of, let's say, 300 names --               1    A They would show them what the minimum wage is,
 2    A Uh-huh.                                                   2 you know, different labor laws for state and federal
 3    Q. -- or however many, and I've got 150 on there,           3 level that the employer has to comply with.
 4 are these ones that you're -- you're calling or                4    Q. So, the required posting for federal and state
 5 contacting to see if they can go see a patient?                5 laws related to discrimination or retaliation haven't
 6   A Probably not.                                              6 been properly displayed is what this email indicates,
 7    Q. Okay. So, they're just listed, potentially               7 correct?
 8 some, because they were family members and that patient        8    A That's what it shows.
 9 has now passed, some because, like you said, they've           9    Q, Okay. Do you know if that office ever came
1O gone out of the country?                                      10 into compliance with that?
11    A Yeah.                                                    11     A I'm not sure.
12     Q. So, that-- them being on that list and being           12     Q. Okay. But it certainly hasn't been on
13 backlogged, why would there be a stringent deadline to        13 anybody's priority list to make sure that that's been
14 get that cleared up?                                          14 posted, correct?
15     A I don't know why they would have put a                  15     A I can't -- I can't answer that.
16 stringent deadline on that.                                   16     Q. Okay. But it is your understanding that it is,
17     Q. Okay. But -- But to --                                 17 in fact, a requirement to have those laws posted so that
18    A Maybe -- Maybe the -- You know, back then, we            18 employees have knowledge of discrimination retaliation?
19 were paper, so maybe the filing cabinets were getting         19           MR. GARZA: I'll object on the basis that
20 full and they wanted to clean up some filing cabinet          20 it asks him as a nonexpert to make a legal conclusion.
21 space. I can't answer as to why.                              21     Q. (BY MR. CAMMACK) Okay. Is it your
22    Q. Okay. So, overall, though, in your opinion,             22 understanding, though, as VP, in your position, that you
23 that wouldn't be something related to issues with the         23 are required to post that for employees to have
24 census or performance of the office?                          24 knowledge of and view?
25    A Not at all.                                              25    A I believe so.

Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                   San Antonio, Texas 78232
210-697-3400                                                                                                   210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 64 of 117


Ryan Grisard                                                                                            November 28, 2018
                                                                                                           Pages 50 to 53
                                                        Page 50                                                           Page 52
 1    Q. Okay. Now, you said that the EVV system would           1 A. Yeah.
 2 not have affected census if there were issues with it?        2     Q. Do you know what steps were taken to add to the
 3    A. No.                                                     3 referral count or to the marketing?
 4    Q. Okay. What about marketing, would marketing             4    A. I don't recall.
 5 have a reflection on the census or the number of              5    Q. Okay.
 6 patients you received?                                        6             MR. GARZA: And let me just ask, would you
 7    A. Sure.                                                   7 speak up a little bit, because I -- I can't hear you.
 8    Q. Okay.                                                   8 I'm a little bit old.
 9           (Exhibit No. 15 marked.)                            9             THE WITNESS: Sure.
10     Q. (BY MR. CAMMACK) I'm going to hand you what's 10                     MR. GARZA: And -- And make sure that --
11 been marked Plaintiff's Exhibit Number 15. This is an        11 that you don't say "uh-huh" or "huh-uh," because
12 email from Alan Garza to Renee Richardson, and this is       12 that's -- that's causing some difficulty. It has to be
13 in reference to a Rae Cazares, C-A-Z-A-R-E-S. Do you         13 a word response, please. Thank you.
14 know who Rae Cazares is?                                     14             THE WITNESS: Go!it.
15     A. I do.                                                 15     Q. (BY MR. CAMMACK) Do you know if they ever hired
16     Q. And it looks like Rae had expressed an interest       16 an administrative coordinator before she was separated
17 in becoming an administrative coordinator, as well as        17 from the company?
18 her role as a marketing person -- position.                  18     A. Before who was separated from the company?
19     A. Okay.                                                 19     Q. Rae Cazares.
20     Q. Do you know if she currently is employed as an        20     A. I don't recall.
21 administrative coordinator?                                  21     Q. Okay.
22    A. She's not currently employed with The Medical          22             (Exhibit No. 16 marked.)
23 Team.                                                        23     Q. (BY MR. CAMMACK) I'm going to hand you what's
24     Q. Okay. Did she ever leave her role in marketing        24 been marked as Plaintiff's Exhibit Number 16. And this
25 with The Medical Team?                                       25 is an email from Alan Garza to Renee Richardson on
---·----------- -----------t----------·----------·------j
                                                        Page 51                                                           Page 53
 1    A. She got dragged into the office quite often to          1 March 23rd, 2016. Rae is responding to Renee's
 2 help in some administrative coordinator roles.                2 inquiries related to moving Rae into the administrative
 3    Q. Okay. Was she, though, for the New Braunfels            3 coordinator position. And he indicates that "Rae is a
 4 branch, was it her main role to -- to do marketing or --      4 valued employee at a high level of pay with the
 5    A. That was supposed to be her main role, yes.             5 expectation of helping us to grow our business." He
 6    Q. Okay. And when you say "supposed to be," it             6 also indicates that her reducing her marketing hours to
 7 ended up not being or...                                      7 move into this administrative role would not help the
 8    A. Quite often, she ended up getting dragged into          8 census or revenue. Is that your understanding of that
 9 the office to do an admin coordinator role.                   9 first paragraph?
10    Q. Okay. And what -- Why was she being dragged in 10             A. Yes, it is.
11 that capacity? Was there a specific reason or specific       11     Q. Okay. He indicates, in the -- the last
12 person requesting her to do so?                              12 highlighted section, that they should -- him and
13    A. They didn't have that position filled.                 13 Ms. Richardson should come up with a time to discuss
14    Q. Okay. So, it was a lack of actually having an          14 their marketing strategy so they could increase the
15 administrative coordinator there?                            15 client census as well as revenue. Is that your
16    A. Correct.                                               16 understanding of that paragraph?
17    Q. Now, it -- it looks like Alan Garza is                 17     A. Yes.
18 acknowledging, on March 16th of2016, that Rae is             18     Q. Okay. Do you know if they ever had that
19 contributing in her marketing role, but the referral         19 meeting to discuss their marketing strategy, or would
20 counts aren't as exciting as we would like. Is the           20 you have been involved in that meeting?
21 referral count -- does that affect the census?               21     A. I wouldn't have been involved in that meeting.
22    A. It does.                                               22     Q. Okay. Do you know, was Rae voluntarily
23    Q. And so, as of March 16, 2016, they're--                23 separated or was she terminated?
24 they're not getting the referral count or the marketing      24     A. I think she voluntarily resigned.
25 that they want, correct?                                     25     Q. Okay. Do you know if she was ever disciplined


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                   San Antonio, Texas 78232
210-697-3400                                                                                             210-697-3408
       Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 65 of 117


Ryan Grisard                                                                                             November 28, 2018
                                                                                                            Pages 54 to 57
                                                       Page 54                                                            Page 56
 1 for reasons related to census?                                   1    A. That you're saying that's her response to --
 2    A. I do not know.                                             2    Q. Correct.
 3    Q. Okay. Do you know if she was ever told that,               3    A. -- these -- Okay.
 4 "Hey, look, you've really got to pick up your marketing,         4    Q. Okay. She indicates that she has doubts of the
 5 our census and revenue's bad, or not where we want it to         5 business growing due to high turnover rate with PCAs.
 6 be"?                                                             6 What's a PCA?
 7    A. Yeah, I'm pretty confident, based on these                 7    A. Personal care attendant.
 8 emails, she was told.                                            8    Q. And are those the ones that are getting --
 9    Q. Okay. But you don't have specific knowledge                9 they're going out and visiting the billable patients --
1O outside of these emails between Renee and Alan that she         10 or the patients with billable hours?
11 was informed, correct?                                          11    A. Yes.
12    A. No.                                                       12    Q. Okay. So, she's indicating we have unstaffed
13    Q. Okay. I'm handing you what's been marked as               13 clients who are tired of waiting on the PCAs, so they
14 Plaintiffs Exhibit Number 17.                                   14 transfer.
15           (Exhibit No. 17 marked.)                              15    A. Okay.
16    Q. (BY MR. CAMMACK) And my understanding of this             16    Q. Is that pretty common in your industry?
17 email is that Ms. Richardson took the previous exhibit,         17    A. High turnover is common in our industry.
18 or Number 16, and she wrote in her responses, indicating        18    Q. Is that part of a concern about the rate of
19 on the left-hand side "Alan," what he said, and then            19 pay?
20 writing "Renee" for her response. And this was sent             20    A. It can be.
21 March 24th, 2016. Is that your understanding of this            21    Q. What are other reasons that you can have high
22 document?                                                       22 turnover?
23           MR. GARZA: Hold on.                                   23    A. Benefits, family members, not en~ugh hours, you
24           THE WITNESS: I don't understand the                   24 know.
25 question.                                                       25    Q. Well, what she indicates here is -- part of it
I---·-~---·~------------------+---·                                        -----------·---------1
                                                         Page 55                                                         Page 57
 1    Q. (BY MR. CAMMACK) Sure. Sure. Have you ever                 1 is also -- Did I cut you off? I'm sorry.
 2 seen this email before?                                          2    A. No, I think I was -- I was finished.
 3    A. I have not.                                                3    Q. Okay. She also indicates some of the patients,
 4    Q. Okay. Renee is responding to Exhibit                       4 they're going to expire, they're -- they're providing
 5 Number 16. What -- What she's done is, it looks like             5 care to them, correct, so there's going to be -- the
 6 she has taken specific paragraphs out of Exhibit 16.             6 census will change due to that, correct?
 7 For instance, you'll look, the first paragraph he starts         7    A. When someone passes away?
 8 with, "I don't think this is the best move for MTI," and         8    Q. Yes.
 9 then his next paragraph on Exhibit 16 starts with, "We           9    A. Yeah.
10 should currently have an active ad out." Is that what           10     Q. And then, she also indicates some of these
11 it looks like on Exhibit 16?                                    11 patients are moved to long-term care facilities. That
12     A. Sure.                                                    12 can also affect the census?
13     Q. Now, if you look over here, the first paragraph          13     A. (Nods head up and down).
14 is the same, "I don't think this is the best move for           14     Q. Okay. You have problems that, unfortunately,
15 MTI," and it's kind of cut off, but it looks like LAN,          15 some of the PCAs are not reliable, she indicates that,
16 for Alan, is written right to the left of that paragraph        16 as well?
17 on 17.                                                          17     A. Okay.
18     A. Okay.                                                    18     Q. And then, of course, we discussed the benefits
19     Q. And then, underneath it is a different                   19 and pay also add to a turnover rate?
20 paragraph from the other exhibit. "Renee" is written            20     A. Okay.
21 next to that. Do you see that on 17?                            21     Q. Were any of these things discussed as potential
22     A. I do.                                                    22 reasons that the census was low in the decision to
23     Q. Okay. So, that's her rebuttal or her response            23 terminate Ms. Richardson?
24 to his questions. Is that -- Does that seem more                24     A. They were not discussed at the corporate office
25 apparent, the way I've worded it now?                           25 level.


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                     San Antonio, Texas 78232
210-697-3400                                                                                                    210-697-3408
        Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 66 of 117


Ryan Grisard                                                                                                 November 28, 2018
                                                                                                                Pages 58 to 61
                                                           Page 58                                                           Page 60
 1     Q.   Okay. But that would have been a daily                    1 April 1st of 2016 to Alan some of the reasons that
 2 consideration by any branch manager, correct?                     2 they've had clients discharged. And what she indicates,
 3   A. Yes. And I believe Alan and Renee would have                 3 for instance, on the beginning of the second paragraph,
 4 had those conversations.                                          4 is that some of the discharges are due to death. For
 5   Q. Okay. Now, it looks like she also recommends                 5 instance, they had 17 clients pass away in December,
 6 an employee incentive or recognition plan beyond the one          6 some have transferred due to EW-related issues because
 7 that was already in place. Do you know if she ever                7 attendants are not getting paid, some are due to clients
 8 implemented an employee incentive program?                        8 being transferred due to relocation, some due to higher
 9   A. I'm not sure. I don't -- I don't -- I don't                   9 pay, some due to constant changes because they are not
10 recall.                                                           10 being permanently staffed, what we've already discussed,
11    Q. Okay. So, if you go down to the paragraph that              11 long-term care facilities where some clients have been
12 starts with, "We should currently have an active ad               12 moved, and then at least two or three cases where
13 out," by Alan --                                                  13 clients were abusive to the PCAs.
14     A. Okay.                                                      14          Do you know--And if you notice, this is
15   Q. -- her response is, "Yes, there is an ad out                 15 in response to Alan's email that, hey, look, in December
16 and I've scheduled a couple of interviews." So, he's              16 we had a huge drop in clients, so did we in January and
17 asking her, as part of her role to -- to respond to               17 February, in his first sentence to -- to Renee and Rae.
18 business growth is to get an ad out, and she's indicated          18 Do you know, at this time, if she was given any
19 she's already done that, correct?                                 19 discipline for the drop in census?
20      A. That's what she's indicating, yes.                        20    A. I don't know.
21      Q. Okay. Now, if you turn to the next page, it               21    Q. Okay. But certainly, here, there's nothing to
22   looks like, again, it begins with Alan's comments from          22 indicate that she was disciplined for this almost
23   16, "Let's come up with a few dates to meet and discuss         23 10 percent drop in clients in a couple of months?
24   our marketing strategy."                                        24    A. Correct.
25             And it looks like her response is, "I                 25    Q. Okay. What is MCOs?

                                                        Page 59                                                       Page 61
 1 believe it would be to our advantage to meet to discuss           1    A. Managed care organization.
 2 the expected census, revenue, and objectives for this             2    Q. Okay. And what specifically is a managed care
 3 branch." Is that your understanding of her response?              3 organization?
 4    A. Uh-huh.                                                     4    A.   Insurance company, like Superior, Amerigroup --
 5    Q. And again, you would --                                     5    Q.   Okay.
 6     A. Yes.                                                 6   A. -- United Healthcare.
 7           MR. GARZA: Yes?                                   7   Q. How would The Med Team be able to enforce a
 8           THE WITNESS: Yes.                                 8 managed care organization to move faster in getting
 9     Q. (BY MR. CAMMACK) And I'm sorry, I should have        9 authorizations for rendering services?
10   asked you to clarify, as well. But do you -- And you     1O    A. How would they be able to enforce it?
11   already testified you're not privy to those meetings,    11    Q. Yeah. I guess, how do they get, let's say,
12   though, right?                                           12 TOADS or MCOs to move faster in authorizing services
13      A. No.                                                13 being rendered?
14      Q. Okay.                                              14          MR. GARZA: What's TOADS? I'm sorry, I
15            MR. GARZA: What was your last response?         15 didn't understand. You said TOADS?
16            THE WITNESS: Yes. Oh. Which question?           16          MR. CAMMACK: Yeah, T-D-A-D-S, Texas
17            MR. CAMMACK: I'm not sure.                      17 Department of Aging and Disability Services, I believe.
18            (Requested portion was read.)                   18          MR. GARZA: Okay. Thank you.
19            MR. CAMMACK: Okay.                              19          THE WITNESS: Well, how they get them to
20            MR. GARZA: Again, I can't hear.                 20 move any faster, I can't answer to that. I mean -- But
21            (Exhibit No. 18 marked.)                        21 there's a process in place to submit paperwork to get
22      Q. (BY MR. CAMMACK) All right. I'm going to hand      22 them to authorize the services.
23   you what's been marked as Plaintiff's Exhibit Number 18. 23          (Exhibit No. 19 marked.)
24   Number 18 is an email chain between Renee Richardson and 24    Q. (BY MR. CAMMACK) Okay. I'm going to hand you
25   Alan Garza. It looks like Renee is indicating on         25 what's been marked as Plaintiffs Exhibit Number 19.


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                       San Antonio, Texas 78232
210-697-3400                                                                                                      210-697-3408
       Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 67 of 117


Ryan Grisard                                                                                           November 28, 2018
                                                                                                          Pages 62 to 65
                                                     Page 62                                                         Page 64
 1 This is an email chain between Alan Garza and Renee            1 hourly or salary?
 2 Richardson on April 28, 2016. And of the past few              2     A. Salary.
 3 exhibits, this is the first email that's post her April        3     Q. Did you say salary?
 4 2016 performance evaluation.                                   4    A. Salary.
 5    A. Okay.                                                    5    Q. Okay. What's Workuments?
 6    Q. So, Alan is indicating to Renee that, it looks           6    A. It's an HRIS platform.
 7 like related to referrals, "Okay, great. These numbers         7    Q. What does that mean?
 8 are outstanding. We need to have the MCOs or TOADS" --         8    A. It's basically a human resource product that
 9 T-D-A-D-S -- "to move a little faster in getting the           9 will manage your demographic information if you were to
10 authorization out to us so that we can begin rendering        10 move, manage your onboarding, .manage your, you know, tax
11 services."                                                    11 forms, you can look up your pay stubs in there. So,
12            Do you know what he's referring to then by         12 anything related to your employment changes is kind of
13 getting the authorization out to them faster?                 13 managed by an HRIS system.
14     A. So, there's a process in place where we submit         14     Q. Is that still what you-all have in place today?
15 papeiwork to the MCO or TOADS, saying, "This patient has      15     A. Workuments is what we have in place today,
16 elected Med Team, Inc. Here is the" --1 don't know the        16     Q. Okay. But that has nothing --That's--That's
17 number of the form, but there's a form number you fill        17 on the HR side for track- -- I can log into it and say,
18 out, requesting services and a certain number of hours,       18 "Hey, look, 1--1 took three days off," or "I should
19 so like a care plan. And then the person at the MCO or        19 have an hour in overtime," or anything like that?
20 TOADS reviews that documentation and sends you back an        20     A. Request PTO, yeah.
21 authorization -- paper authorization saying, "Med Team,       21     Q. Okay.
22 Inc. is authorized, with MPl number 123, to see               22     A. It's...
23 Ms. Jones for 30 hours a week, and here are the services      23     Q. But that doesn't track anything related to
24 that you need to render."                                     24 census or turnover or anything like that. It's all
25     Q. Okay. So, this email is indicating, as far as          25 employee benefits or time off or stuff like that?
---···-----------------·-------j----------------··----------1
                                                       Page 63                                                       Page 65
 1 getting the paperwork together to them, you've just got       1      A. Correct.
 2 to get them out to them quick, but it's not indicating,       2      Q. Okay.
 3 "Hey, look, we can give TOADS a call and they'll move          3             (Exhibit No. 20 marked.)
 4 faster." That's just based on them once we get the             4     Q.    (BY MR. CAMMACK) I have what's been marked as
 5 paperwork to them, right?                                      5   Plaintifrs Exhibit Number 20. Okay. So, this is kind
 6    A. Yeah. I mean, I assume there's a -- there                6   of like that one where some were on 16 and some were on
 7 could be a follow-up step where you call the case              7   17.
 8 manager and follow up and say, "Did you get the                8      A. Okay.
 9 paperwork," you know, "What's the status of the                9      Q. So, I'm going to go ahead and mark 20 and hand
10 authorization?"                                               10   it to you.
11    Q. Okay. What -- What is the SAM system, as well?          11       A. It correlates to 19 or. ..
12    A. That's a -- It's a niche product for home               12       Q. Well, I'm about to give you 21, as well.
13 health agencies. So, it's a scheduling/billing                13       A. Oh, I'm sorry.
14 platform, sort of like our operating system, to manage        14              (Exhibit No. 21 marked.)
15 the day-to-day scheduling and billing activities.             15       Q. (BY MR. CAMMACK) And here is 21. Now, on
16    Q. Okay. Now, if he's indicating to her that the           16   Number 20, this is an email from Leslie Pembrook on
17 referral numbers or the data tracking referrals is --         17   June 7, 2016 to Renee Richardson, to Kimberly Rhodes,
18 the numbers are outstanding, is it your impression that       18   and cc'ing Alan R. Garza. The subject is "Recruiting &
19 he's -- he's impressed with what Renee Richardson is          19   Marketing Proposals."
20 getting accomplished or with the numbers?                     20              MR. GARZA: Is that Exhibit 20?
21    A. Sure.                                                   21              MR. CAMMACK: Yes, Exhibit 20.
22    Q. Okay. Do you know if she was ever switched              22              MR. GARZA: Okay.
23 from salary to hourly?                                        23              MR. CAMMACK: Or did I --
24    A. She was not.                                            24              THE WITNESS: Yeah.
25    Q. Okay. Is it your understanding that she was             25       Q. (BY MR. CAMMACK) Yeah, okay. And it looks like


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                   San Antonio, Texas 78232
210-697-3400                                                                                             210-697-3408
       Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 68 of 117


Ryan Grisard                                                                                                                  November 28, 2018
                                                                                                                                 Pages 66 to 69
                                                                          Page 66                                                                  Page 68
 1 Leslie is indicating a few things she'd like to have                              1    A. Okay.
 2 knowledge of and she's got a list of five things at the                           2    Q. What is a preferred employee?
 3 top. One is how much does McDonald's offer, starting                              3    A. I would assume it was a family member.
 4 pay in New Braunfels; number 2 is what's the approximate                          4    Q. Okay. So, it's the same thing?
 5 number of cases staffed by family members; 3 is who are                           5    A. Yeah.
 6 our top three competitors; 4 is are we actively                                   6   Q, And then, it looks like the comparable rates of
 7 recruiting, and how do we track how many applicants are                           7 your comparators, Kindred at Home paid 9.15 at the time,
 8 coming in; and 5 is what are they doing to be in the                              8 Girling Health, which is G-l-R-L-1-N-G, paid 8, and
 9 community or involved in the community, with regular                             9 Right at Home paid 9. Do you know if you ever lost            MM




 10 events, including -- she's requesting Rae's input on --                         10 or would you be privy to conversations about how many
 11 on what they're doing and what they have planned. Is                            11 employees were lost to any of those comparators based on
 12 that your understanding of these five areas?                                    12 rate of pay?
 13    A. Yes.                                                                      13    A. I wouldn't.
14     Q.   Okay.                                                                   14    Q.      Okay. Now, did Rae Cazares, did she work
15                 MR. GARZA: Just to clarify, in number 3,                         15 directly under Ms. Richardson?
 16 you say "who are our top three competitors," but thafs                          16    A. Yes.
17 not exactly what that says.                                                      17    Q.      And would it have been both her and
18                 MR. CAMMACK: Oh, sure. Sure.                                     18 Ms. Richardson's job to recruit and to market?
19                 MR. GARZA: What are they offering as                             19    A. Yes.
20 rates.                                                                           20    Q.      Was it primarily Rae's goal, though   M-   or role?
21             MR. CAMMACK: That -- That's correct.                                 21    A. The day-to-day function with the oversight
22 Yeah. So, what are our top competitors offering to new                           22 of -- and guidance of Renee.
23 hires, that's correct. Thank you.                                                23    Q.      Sure. But I guess what I mean is, Rae has a
24     Q.   (BY MR. CAMMACK) Now, if you turn to the second 24 duty to recruit and to be the marketer, correct?
25 page of Exhibit Number 277 [sic], it looks like, on 25 A. Uh-huh.
>------------------- -------+-- -----------------------
                                                                      Page 67                                                                      Page 69
 1 June 7th   MM    Well, is that June   MM   I'm sorry -- on June                        Q. And then, if Rae is insufficient in those
 2 14th, Alan Garza provided a response.                                            2 duties, does that fall on Rae or does that fall on the
 3            MR. GARZA: Hold on a second. You said                                 3 whole team?
 4 Exhibit 277.                                                                     4    A. The whole team.
 5          MR. CAMMACK: I'm sorry. Let me -- Let me                                5    Q. Okay. So, when Ms. Richardson's office is low
 6 start that whole thing over.                                                     6 on census, does that also fall on Alan Garza, as well?
 7    Q. (BY MR. CAMMACK) If you look at Exhibit 21,                                7   A. He would have some -- I mean, he would -- he --
 8 which is starts with Richardson 277 and goes to
              MM                                                                    8 he would be responsible for, yeah, helping -- give them
 9 Richardson 279, at the bottom of 277, it looks like the                          9 some guidance to grow the census.
1O beginning of the same question number 1, "What is                                10    Q.      Do you know if either Rae or Alan were
11 McDonald's offering?"                                                            11 disciplined related to the census at the New Braunfels
12    A. Uh-huh.                                                                    12 office?
13    Q.    And the answer on the next page looks like                              13    A. I do not know.
14 McDonald's pays between 7.25 and $9 per hour. Do you                             14    Q. But you would have knowledge if they had been
15 know how much PCAs are paid in the New Braunfels branch, 15 disciplined, correct?
16 on average?                                                                      16    A. Alan, yes, I would have knowledge of. Rer:iee,
17    A. Backthen?                                                                  17 not necessarily.
18    Q.    Uh-huh.                                                                 18    Q.      Okay. But to your memory, he was never
19    A. Eight and a quarter an hour.                                               19 disciplined related to anything related to census,
20    Q. Eight and a quarter? So, comparable to the                  MM             20 correct?
21 the McDonald's rate?                                                             21   A. Not that I recall.
22    A. Yeah.                                                                      22    Q.      Okay. We can go back to Exhibit 1. Now,
23    Q.    Okay. And number 2, it looks like there's an                            23 Ms.   MM   Looking at Number 21, Ms. Richardson never signed
24 estimate of about 60 percent of the PCAs are family                              24 any form of a release, did she, related to her
25 members or preferred employees?                                                  25 termination?


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                                         San Antonio, Texas 78232
210-697-3400                                                                                                                            210-697-3408
         Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 69 of 117


Ryan Grisard                                                                                         November 28, 2018
                                                                                                        Pages 70 to 73
                                                      Page 70                                                        Page 72
 1   A. No, she did not.                                      1 use if she woke up sick that morning?
 2   Q. Okay. And it looks like my 20, 21 again become        2    A. Right.
 3 20 and 21. Let me ask you this, though, related to the     3    Q. Okay. If you'll look at topic number 22, the
 4    next two topics. Have we already listed all of          4 existence of any documents in Plaintiff's requests for
 5    Plaintiff's supervisors?                                5 production sent to Defendant. I'm also going to ask you
 6      A. I believe so.                                      6 about this in conjunction with 25, on the next page,
 7      Q. Okay. Any of those other supervisors would         7 the -- the methods of search for documents requested,
 8    have been responded to in discovery, correct?           B and then 26, the identification of persons involved in
 9      A. Yes.                                               9 the search for documents requested in Plaintiff's
 10      Q. I have listed a Eileen McCleary as an            10 requests for production.
 11   administrator when Plaintiff was hired. Was she one of 11            MR. GARZA: Before we get involved -- into
 12   her supervisors?                                       12 that, could we take about a five-minute break?
13       A. She would have been at some point during her     13            MR. CAMMACK: Sure.
14    employment.                                            14            MR. GARZA: Thanks.
15       Q. Was she involved in any way with the decision    15           THE VIDEOGRAPHER: We're off the record at
16    to terminate?                                          16 12:15.
17       A. No.                                              17            (Recess 12:15 p.m. to 12:22 p.m.)
18       Q. Okay. And how about Christina Hernandez?         18           THE VIDEOGRAPHER: We're back on the
19       A. If I believe the chronological order, Christina  19 record at 12:22.
20    Hernandez replaced Eileen McCleary.                    20    Q. (BY MR. CAMMACK) Now, as to 22, 25, and 26,
21       Q. Okay.                                            21 before I ask you questions about it, I don't want to
22       A. So they both would have, at some point, been     22 know confidential communications with your attorney, I
23    involved in her employment.                            23 don't want to know any information related to that in
24       Q. Would she have been involved in the decision to 24 the search for documents. l just want to know your
25    terminate?                                             25 understanding of the process of what was done to respond

                                                      Page 71                                                     Page 73
 1      A. No.                                                1 to our requests for production, and who was involved
 2       Q. I have listed a Freddy Waters. Was he involved    2 that wasn't part of the legal team, and how you went to
 3    at all in the decision to terminate?                    3 identify those documents.
 4       A. He wasn't employed at that time.                  4 A. Okay. So, when we got the request to keep all
 5       Q. Okay. How about Brian Deaver?                     5 documentation related to the case, Nhan Nguyen, who is
 6       A. Also wasn't employed at that time.                6 our director of IT --
 7       Q. Okay. Now, is it your understanding that          7    Q. Okay.
8     Ms. Richardson -- that some people came to talk to      8    A. -- it's N-H-A-N, N-G-U-Y-E-N -- was notified
9     Ms. Richardson about her termination, but she wasn 1t   9 to, you know, back up the server, back up the emails, to
10     present because she was out with a stomach bug?       10 keep all documentation related to the lawsuit.
11       A. That's correct.                                  11     Q. Okay. And then, was a search conducted by
12       Q. Okay. Do you know if that leave was approved     12 yourself, or do you know what individuals were involved
13    that she was out for?                                  13 in that search?
14       A. I mean, I don't think it was preapproved.        14     A. No. Nhan would have done the search of
15        Q. Okay.                                           15 documentation. Like I said earlier, Nick and I sat down
16       A. But it's part of your PTO bucket, so, sort of,   16 at Sarah's computer and searched through her Outlook
17    by default, it's approved, it's just not -- it wasn't  17 email --
18    preapproved. There was no knowledge that she wasn't    18     Q. lgot--
19    going to be there.                                     19     A. -- Outlook to -- to look for that specific
20       Q. Okay. But certainly, it wasn't part of the       20 email, and it did not -- it wasn't present.
21    decision to terminate her that she wasn't there that   21     Q. Okay.
22    morning?                                               22     A. I'm not sure what specific documents you're
23       A. No.                                              23 referring to in your question.
24       Q. Okay. And if she had accrued PTO, that would     24     Q. Sure. I meant in general. When you get this
25    have been something that would have been acceptable to 25 requests for production, what, kind of, was the process


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                San Antonio, Texas 78232
210-697-3400                                                                                          210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 70 of 117


Ryan Grisard                                                                                              November 28, 2018
                                                                                                             Pages 74 to 77
                                                         Page 74                                                           Page 76
 1 on it? I think I got an understanding. You-all                         A     Correct.
 2 actually went through Sarah's emails, yourself and Nick,         2      Q. Were you notified or do you know who was
 3 and then IT also put a hold on documents so you-all              3   specifically notified, "Hey, she's not here today"?
 4 could make that search.                                          4      A. We were notified. That would have been Alan
 5    A. That's correct.                                            5   Garza and I believe her name was Heather Siegmund --
 6    Q. Okay. And other than that, let's say, for                  6      Q. Okay.
 7 instance, Ms. Richard's personnel file, is that -- is            7      A. -- was the HR person in Texas at that time
 8 that digital, is that in a file cabinet? How is that             8   prior to Tia, and they went on two occasions to do the
 9 stored?                                                          9   termination and she wasn't there on two consecutive
10    A. It's in a file cabinet.                                   10    days, so they went back a third time the following week
11     Q. Okay. Does she have one personnel file or a              11    to terminate Ms. Richardson.
12 second separate one tor medical records?                        12       Q. Okay. So, they go back twice. And you said
13    A. She has one personnel file.                               13    Heather Siegmund?
14     Q. Okay. And --And that document would have                 14       A. Heather Siegmund.
15 already been produced in the file itself?                       15       Q. And how is her name spelled, if you know?
16    A. That's correct.                                           16       A. S-1-E-G-M-U-N-D.
17    Q. Okay. Now, I believe I have asked you                     17       Q. Okay. And Ms. Siegmund, was she from the
18 questions related to 27 and 28. You've already                  18    corporate office?
19 discussed with me the communications between supervisors        19       A. No, she was from the San Antonio, Texas office.
20 and management involved in the decision to terminate,           20       Q. Okay. Now, did the San Antonio, Texas office,
21 correct?                                                        21    does her HR role serve for all the other Texas offices?
22    A. Correct.                                                  22       A She would be the leader of the HR function
23    Q. Are you aware of any other conversations that             23    throughout the state of Texas.
24 we haven't already discussed?                                   24       Q. Okay. So, she and Mr. Garza show up one day
25    A. I'm not.                                                  25    she's not there. Do you first receive a communication

                                                       Page 75                                                           Page 77
     Q.   And are there any other communication that                1 that day that she's not there?
 2 you're aware of, whether they be a phone, email,                 2   A. I believe so.
 3 internal messaging?                                              3    Q. Do you recall if it was a phone call or an
 4    A. I'm not.                                                   4 email?
 5    Q. Would there be any text messages that were sent            5    A. I believe it was a phone call.
 6 about the reason to terminate?                                   6    Q. Okay. And what is your response?
 7    A. No.                                                        7   A. Just accepting the information that she wasn't
 8    Q. Would there be any text messages or other                  8 there and that they would try to go back tomorrow and to
 9 communications about the time to meet related to that            9 make the termination.
10 meeting?                                                        10    Q. And then, on the second day, did they call you
11     A. I don't believe so.                                      11 again?
12    Q. Okay. And are there any other meetings besides            12    A. I don't recall.
13 what we discussed today about her complaint of race and         13    Q. Okay.
14 gender discrimination?                                          14    A. But I would -- I would think so.
15     A. No.                                                      15    Q. Are you aware that they called anybody else
16    Q. Okay. Do you remember having any meetings                 16 about their attempts to --
17 after the fact, or communications after the fact, that          17    A. No.
18 the decision was made to terminate, related to her              18    Q. And when they show up to the office, do you
19 termination? And l can break that down, too.                    19 know if they -- did they kind of detail what they went
20    A. If you could.                                             20 through to see if she was there or not, or did they just
21    Q. Sure. So, a decision is made to terminate                 21 walk over to her office?
22 her --                                                          22    A. I don't know what transpired.
23    A. Uh-huh.                                                   23    Q. Okay. So, you wouldn't be aware if they
24    Q. -- but at some point people go up to her and              24 communicated to any of the employees that they were
25 inform her she's terminated, she's not even there.              25 there to terminate her?


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                      San Antonio, Texas 78232
210-697-3400                                                                                                210-697-3408
        Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 71 of 117


Ryan Grisard                                                                                              November 28, 2018
                                                                                                             Pages 78 to 81
                                                         Page 78                                                          Page 80
 1   A. I would think they didn't, but no, I -- I -- I              1    Q. Sure. From when you were hired forward, what
 2 wouldn't beware of that, if they did that or not.                2 is your knowledge of the training he received on
 3   Q. Okay. And then, she's -- she's finally                      3 discrimination and harassment?
  4 terminated that next week, correct?                             4    A. So, there's an employee handbook to discuss
  5    A. I believe it was a Monday.                                5 that policy, there's -- that you acknowledge that you
  6    Q. Okay. And was it discussed with you, "Hey,                6 have read through and understand the policies and
  7 look, we're just going to follow up next week when we           7 procedures within the handbook. There's an orientation
 8 think she'll be there"?                                          8 process where policies are pointed out and gone over.
  9    A. Well, because she hadn't shown up the previous            9 But besides that, that's basically what happens for
 10 two times, it was, you know, a foregone conclusion they        10 all -- all employees.
 11 were going to go back the next business day to try to          11     Q. So, if he had been hired 26 years ago, his --
 12 make the termination.                                          12 his training would have been: Provided a policy that he
 13    Q. And do you recall any -- any further                     13 acknowledges --
 14 conversations that you had related to that?                    14     A. Uh-huh.
15      A. I do not.                                               15     Q. -- and then an orientation about those
16      Q. After she's given notice of her termination, do         16   policies?
17   you recall any other discussions of her -- her                17      A. Yeah.
18   termination or her separation of employment, besides          18      Q. And then nothing else related to it?
19   what we've discussed today?                                   19      A. Well, annual, we have in-services where, you
20      A. I don't recall.                                         20   know, you acknowledge any change to policies, any new
21      Q. Okay. Is there any other discussions of her             21   policies. There's specific topics that are discussed in
22   complaint of race, besides what we've discussed today?        22   the in-services. You know, every year, the topics
23      A. Not besides what we've discussed today.                 23   change, but he may have also had something annually at
24      Q. Okay. Okay. So, number 30, the policies and             24   some point during one of those in-services.
25   procedures of Defendant regarding the hiring and firing       25      Q. Do you know what the length of those

                                                       Page 79                                                             Page 81
 1 of supervisory and managerial personnel; number 31, the          1 in-services are on an annual basis?
 2 policies and procedures used by Defendant to determine           2    A. A couple of hours.
 3 the qualifications of that supervisory and managerial            3    Q. Couple of hours? Okay. Is there a test at the
 4 personnel; and number 32, the policies and procedures of         4 end of them or how -- how are they graded or how are
 5 Defendant regarding the training, discipline, promotion,         5 they shown that they've learned the material?
 6 and performance evaluations of supervisory and                   6    A. If there's a test-- If-- Yeah, there can be a
 7 managerial personnel. Do you have knowledge of those             7 test If you're just acknowledging a change of a policy
 8 topics?                                                          8 or a new policy, then it's just a signature
 9    A. I do.                                                      9 acknowledging that you've read and understand the change
10    Q. Okay. What was the -- Do you recall when Alan             10 of policy or the new policy.
11 Garza was hired?                                                11    Q. Okay. And you said if there's a test. Is
12    A. I don't know the exact date, but I've been                12 there a test, that you know of, that they would be given
13 employed, for The Medical Team, for 21 years, and he had        13 related to discrimination and harassment?
14 been there for about five years when I started, so he           14     A. Not that I'm aware of.
15 would have started sometime in the early '90s.                  15    Q. Okay. So, overall, there's --there's a couple
16    Q. Okay. So, you wouldn't have been aware if                 16 of hours given annually, and they sign oft "Hey, we -~
17 there had been a background check or anything like that         17 we know this material now"?
18 conducted on him?                                               18    A. That's correct.
19    A. That would have been the policy.                          19    Q. And it's not two hours specifically going over
20    Q. Okay. And do you know what training he would              20 discrimination and harassment, but all the changes in
21   receive related to compliance with the discrimination         21 policy, correct?
22   and harassment policy?                                        22    A. That would be correct.
23      A. I don't have knowledge of what happened back in         23    Q. Okay. So, if there's multiple -- Well, let me
24   the early '90s, but I have knowledge of what happened         24 rephrase that.
25   when ! was hired and what goes on today.                      25           So, if you have a couple of hours each


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                     San Antonio, Texas 78232
210-697-3400                                                                                               210-697-3408
       Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 72 of 117


Ryan Grisard                                                                                                 November 28, 2018
                                                                                                                Pages 82 to 85
                                                         Page 82                                                            Page 84
 1   year, that would include everything related to federal         1    A. No.
 2   discrimination laws, correct?                                  2    Q. Okay. And we1ve already gone over all the
 3      A. Uh-huh. I'm sorry. Yes.                                  3 training that would have been received on compliance
 4      Q. State discrimination laws, correct?                      4 with Title VII of the Civil Rights Act, or Chapter 21 of
 5      A. Yes.                                                     5 the Texas Labor Code, by Alan Garza?
 6      Q. Policies related to discrimination, correct?             6    A. We've gone over that?
 7     A. Yes.                                                      7    Q. Have we already gone over all that training?
 8      Q. Any changBs in timekeeping?                              8    A. Yeah.
 9     A. Yes.                                                      9    Q. Okay.
10       Q. Any changes in how -- I guess, how the company         10     A. I believe so.
11   remains profitable, correct -- or any updates on the          11            MR. CAMMACK: I'm going to review my
12   policies related to that?                                     12 notes, but I think I'm about done, so --
13      A. Any updates on policies.                                13            THE WITNESS: Okay.
14      Q. Sure. So, any and all -- any and all policies           14            MR. CAMMACK: -- if we can take about five
15   in the handbook, whether it be PTO or timekeeping or          15 minutes?
16   dress code or smoking in the workplace, would have been       16            THE VIDEOGRAPHER: We're off the record at
17   covered in that two-hour policy time?                         17 12:36.
18      A. If there was a change in that policy.                   18            (Recess 12:36 p.m. to 12:44 p.m.)
19      Q. Gotcha.                                                 19            THE VIDEOGRAPHER: We're back on the
20      A. Yes.                                                    20 record at 12:44.
21      Q. Okay. So, if there are no changes in the                21    Q. (BY MR. CAMMACK) All right. Is it your
22   policy, then there's nothing covered in the in-service?       22 understanding that Ms. Richardson was provided notice of
23      A. Correct.                                                23 her termination on January 27th, 2017?
24      Q. Okay. Since you've been there, do you recall            24    A. That's my understanding.
25   Alan Garza, kind of, the promotions he's been through or      25     Q. Okay. Were there any phone call attempts made
                                                                                                         -                 --
                                                       Page 83                                                            Page 85
 1 how he's made his way through The Med Team?                      1 to notify her of her termination?
 2    A. Yes, I know, for the most part, his promotions.            2    A. Not that I'm aware of.
 3    Q. Could you describe some of those or describe               3    Q. Is it policy that they need to be told in
 4 them to me?                                                      4 person, or is that just kind of how it happened that
 5    A. Sure. So, Alan is an MBA, got a master's of                5 day?
 6 business somewhere in Texas, started off actually in our         6    A. It's kind of how it happened that day.
 7 IT department, and then got promoted into the accounting         7    Q. Okay. Was anything memorialized about the
 8 department. Was in our accounting department for                 8 meeting to terminate, that you're aware of?
 9 several years, got promoted to be in charge of all of            9    A. Not that I'm aware of.
10 the accounting for Texas, and then eventually got               10     Q. Do you recall if she was provided any specific
11 promoted to regional manager, which I believe is where          11 termination paperwork?
12 he is today.                                                    12    A. I don't recall.
13     Q. Okay. Now, on number 33, that regards policies           13     Q. Okay. Do you recall if she protested or filed
14 and procedures for documentation of an employee's report        14 any type of grievance as a result of her termination?
15 of discrimination, harassment, or retaliation.                  15    A. Not that I'm aware of.
16 Ms. Jackson testified a little bit about that                   16    Q. Are you aware of who a Z-l-N-1-N-A Harris --
17 documentation process. ls there anything in addition to         17 Zinina Harris is?
18 her testimony that -- that you would add?                       18    A. I am not.
19    A. No.                                                       19    Q. Do you know who Valerie Castellon is?
20    Q. Okay. And have you had any other employees in             20    A. I do not.
21 the past 1O years complain of race discrimination?              21    Q. Okay. Have you understood all my questions
22    A. No.                                                       22 today?
23    Q. Of national origin discrimination?                        23    A. I have.
24    A. No.                                                       24    Q. Is there any part of your testimony you'd like
25    Q. Of gender discrimination?                                 25 to clarify?


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                     San Antonio, Texas 78232
210-697-3400                                                                                                     210-697-3408
       Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 73 of 117


Ryan Grisard                                                                                                 November 28, 2018
                                                                                                                Pages 86 to 88
                                                   Page 86                                                                    Page 88
                                                                      1                  was requested by the Deponent or a party
 1       A. There is not.
                                                                      2   before the completion of the deposition and is to be
 2            MR. CAMMACK: Okay. I will pass the
                                                                      3   returned within 30 days from date of receipt of the
 3   witness.                                                         4   transcript.
 4            MR. GARZA: Reserve until the time of                    5            If returned, the attached Changes and Signature
 5   trial.                                                           6   Page contains any changes and the reasons therefor;
 6            MR. CAMMACK: Okay. Thank you for your                   7            _X_ was not requested by the Deponent or a

 7 time.                                                              8   party before the completion of the deposition.
                                                                      9            That the amount of time used by each party at
 8        THE WITNESS: Thank you.
                                                                     10   the deposition is as follows:
 9        THE VIDEOGRAPHER: We're off the record at
                                                                     11            Thomas N. Cammack, Ill - 1 hour 55 minutes
10 12:45.                                                            12            I further certify that I am neither attorney,
11         (Deposition concluded 12:45 p.m.)                         13   nor counsel for, related to, nor employed by any of the
12         (Pursuant to FRCP 30(e)(1 ), request to                   14   parties to the action in which this testimony is taken.
13          review the transcript was not made by                    15   Further, I am not a relative or employee of any attorney
                                                                     16   of record in this cause, nor do I have a financial
14          either deponent or party before the
                                                                     17   interest in the action.
15          deposition was completed.)
                                                                     18            SUBSCRIBED AND SWORN TO on this - - - day of
16              *****                                                19
17                                                                   20
18                                                                   21
19                                                                                                  Naomi R. Peltier, CSR, RPR
                                                                     22                             Texas CSR 3672
20
                                                                                                    Expiration:    10/31/21
21
                                                                     23                             Kim Tindall & Associates, LLC
22                                                                                                  Firm No. 631
23                                                                   24                             16414 San Pedro, suite 900
24                                                                                                  San Antonio, Texas    78232
25                                                                   25                             (210) 697-3400


                                                           Page 87
 1              IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
 2                     SAN ANTONIO DIVISION
 3
     RENEE RICHARDSON,              )

 4                                  )
              Plaintiff             )
 5                                  )

     vs.                            ) NO. 5:18-CV-151-FB
 6                                  )
     THE MEDICAL TEAM, INC.         )
 7   d/b/a THE MED TEAM, INC.   1   )
                                    )
 8            Defendant             )
 9
10                    REPORTER'S CERTIFICATE
11             VIDEOTAPED DEPOSITION OF' RYAN GRISARD
12     A CORPORATE REPRESENTATIVE OF THE MEDICAL TEAM, INC.
13                   d/b/a THE MED TEAM, INC.
14                       NOVEMBER 28, 2018

15
16              I, NAOMI R. PELTIER, Certified Shorthand
17   Reporter in and for the State of Texas, do hereby
18   certify to the followingi
19              That the witness, RYAN GRISARD, A CORPORATE
20   REPRESENTATIVE OF THE MEDICAL TEAM, INC. d/b/a THE MED
21   'fEAM, INC., was duly sworn by the officer and that the
22   transcript of the oral deposition is a true record of
23   the testimony given by the Witness.
24              I further certify that pursuant to FRCP Rule
25    30(e) (1) that the signature of the Deponent:


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                          San Antonio, Texas 78232
210-697-3400                                                                                                    210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 74 of 117


Ryan Grisard                                                                                 November 28, 2018
                                                                                                 Index: $9 .. 56

 ----------------                    119 45:12                              21 65:12,14,15 67:7 69:23 70:2,3
       Exhibits                                                              79:13 84:4
                                     11 :34 42:3,4
                                                                            22 72:3,20
 Grisard, Ryan Ex 01 7:15, 16        11 :37 42:4,6
  28:10 32:7,8 42:12 69:22                                                  2300 27:19
                                     12 38:22 39:1,2
 Grisard, Ryan Ex 05 12:6,7,8                                               23rd 53:1
                                     120 22:14
 Grisard, Ryan Ex 06 13:10,11                                               24th 54:21
                                     123 62:22
 Grisard, Ryan Ex 07 19:18, 19                                              25 72:6,20
                                     12:15 72:16,17
 Grisard, Ryan Ex 08 21:9,11                                                25th 45:14
                                     12:22 72:17,19
 Grisard, Ryan Ex 09 23:16,18                                               26 22:14, 16 72:8,20 80:11
                                     12:36 84:17,18
 Grisard, Ryan Ex 10 29:2                                                   27 74:18
                                     12:44 84:18,20
 Grisard, Ryan Ex 11 36:20                                                  277 66:25 67:4,8,9
                                     12:45 86:10,11
 Grisard, Ryan Ex 12 39:2                                                   279 67:9
                                     13 37:1938:2545:10,11
 Grisard, Ryan Ex 13 38:2545:11                                             27th 84:23
                                     14 20:12 37:20 38:2 48:2,4
 Grisard, Ryan Ex 14 48:2,4                                                 28 5:2 62:2 74:18
                                     146 22:13
 Grisard, Ryan Ex 15 50:9, 11        14th 67:2                                                  3
 Grisard, Ryan Ex 16 52:22,24        15 21:1942:11 50:9,11
  55:4,5,6,9, 11
                                     150 45:15,22 46:12 47:3                3 66:5,15
 Grisard, Ryan Ex 17 54:14,15                                               30 62:23 78:24
                                     15th 22:3
 Grisard, Ryan Ex 18 59:21,23                                               30(b)(6) 7:17
                                     16 43:2 51:23 52:22,24 54:18 55:5,6,
 Grisard, Ryan Ex 19 61:23,25         9, 11 58:23 65:6                      30(e)(1) 86:12
 Grisard, Ryan Ex 20 65:3,5,20,21    16th 51:18                             300 47:1
 Grisard, Ryan Ex 21 65:14 67:7      17 43:6 54:14,15 55:17,2160:565:7      30th 39:7
 ---------------                     18 43:16 59:21,23,24                   31 79:1
                    $
                                     19 61:23,2565:11                       32 79:4
 $9 67:14                            19th 45:17                             33 83:13
                                     1st 39:8 60:1
 -------~---------
                                                                                                4
                                                       2
 (i) 20:17,1944:3                    ---------------                        4 8:2110:20 20:6,8 66:6
 ---------------                     2 8:16 9:11,12,23 66:4 67:23           401 (k) 29:24
        1
 -------------                       20 65:3,5,9, 16,20,21 70:2,3           495 48:5
 1 7:15,16 9:2312:12 28:10 32:8      2015 45:14 48:8                        496 48:5
  42:12 67:10 69:22
                                     2016 10:17 15:16 21 :20 22:5 29:6      ---·--··---------
 10 29:2,3,5 32:9 37:24 38:9 60:23    51:18,23 53:1 54:21 60:1 62:2,4             5
  83:21                               65:17                                 -------------

 100 16:8                            2017 14:2 17:5 29:6,9 39:7,8 84:23     5 12:7,8 13:13 20:6,8 28:10 66:8
 10:52 5:3                           2018 5:225:13,15                       530 23:20

 11 29:2,3, 11 36:12,20              20th 14:2 33:9                         56 22:7, 11




Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                       San Antonio, Texas 78232
210-697-3400                                                                                        210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 75 of 117


Ryan Grisard                                                                       November 28, 2018
                                                                            Index: 6 .. authorizations

                               acknowledge 80:5,20                    and/or 8:13,18 28:16,18,20,21 36:13
                    6                                                  37:23,25 38:5 43:4
                               acknowledges 80:13
                                                                      Angie 26:11
 6 12:1813:10,1120:6,828:15    acknowledging 51:18 81:7,9
                                                                      annual 40:4 80:19 81:1
 60 39:11 67:24                Act 84:4
                                                                      annually 80:23 81:16
                               active 46:16,20 55:10 58:12
                    7                                                 answers 11:18
                               actively 66:6
                                                                      Antonio 16:1618:5 21:22 22:3
                               activities 63:15
 7 19:18,19 28:20 65:17                                                26:20 76:19,20
                               actual 45:10
 7.25 67:14                                                           anybody's 49: 13
                               ad 55:10 58:12,15,18
 703 390-2300 27:17                                                   apparent 55:25
                               add 52:2 57:19 83:18
 740 22:5                                                             applicant 48:15,20
                               addition 83:17                         applicants 66:7
 796 22:3
                               additional 29:20
 7:39 14:2                                                            applies 48: 15,20
                               Ademar 18:23
 7th 67:1                                                             apply 46:2
                               admin 51:9
                                                                      approved 71:12,17
                    8          administrative 50:17,21 51:2,15
                                                                      approximate 66:4
                                52:16 53:2,7
 8 21:9,11 29:9 68:8                                                  approximately 5:2 23:6,8 45:15
                               administrator 17:4,11,1318:4,6
 8th 48:8                       19:2,7,10,12 70:11                    April 60:1 62:2,3
                               administrators 19:1                    areas 48:12 66:12
                   9           advantage 59:1                         asks 49:20

 9 23: 16, 18 28:7 32:8 68:9   affect 6:20 51 :21 57:12               asserted 32:8
                               affected 50:2                          assume 21 :22 40:21 63:6 68:3
 9.15 68:7
 90s 79:15,24                  afro 30:20                             assumption 11:14
                               agencies 63:13                         attempts 77:16 84:25
                   A           agency 40:2                            attendance 40:3, 1O,11, 13
                               Aging 61:17                            attendant 40:14,16,17,2041:1,20
 A-D-E-M-A-R 18:23
                                                                       56:7
                               agree 19:13
 a.m. 5:3 14:2 42:4                                                   attendants 40: 1841:15 46:2 60:7
                               agreed 5:5
 abusive 60:13
                                                                      attention 21:1
                               agreement 5:5
 accept 39:25                                                         attorney 72:22
                               ahead 16:1146:1465:9
 acceptable 71:25                                                     · attorneys 5:5
                               Alan 10:13,14 12:1314:10 18:9
 accepting 77:7
                                26:11,12,24 27:7 30:12,19,24 31 :16   audit 40:6
 accomplished 63:20             48:7 50:12 51:17 52:25 54:10,19
                                                                      August 21:19 22:3
                                55:16 58:3,13 59:25 60:1 62:1,6
 accordance 20:20
                                65:18 67:269:6,10,16 76:4 79:10       AUS 21:23
 account 34:18                  82:25 83:5 84:5
                                                                      Austin 16:20,22,2517:4,20,21,23
 accounting 83:7,8, 1O         Alan's 58:22 60:15                      21:23 22:19
 accrued 37:6 71:24            allegations 30:18                      authorization 62:10,13,21 63:10

 accurate 29:15                Amerigroup 61 :4                       authorizations 61 :9



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                  San Antonio, Texas 78232
210-697-3400                                                                                 210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 76 of 117


Ryan Grisard                                                                               November 28, 2018
                                                                                    Index: authorize .. client

 authorize 61:22                       board 15:20 24:3, 11, 12,23 25:25       24 67:5,7 72:13,2084:11,14,21
                                                                               86:2,6
 authorized 62:22                      boards 48:14, 19,24,25
                                                                              capacity 7:8 10:23 24:17,20 25:24
 authorizing 61:12                     bottom 21:20 45:13 67:9
                                                                               48:10 51:11
 average 67:16                         branch 15:13,24,2516:1717:1,7,
                                                                              capture 41:16
                                        12,14,16,1819:1,3,7,11,14,16,21,23
 aware 9:710:1511:1613:316:18
                                        20:19 21:6,17 23:3 24:24 25:5,6,18    care 40:19 56:7 57:5,11 60:11 61:1,
  20:24 21 :5 25:24 29:12 30:18,23
                                        30:938:10,11, 12 39:4 40:1 43:5, 18    2,8 62:19
  31:133:21,2434:338:1540:12
                                        44:13,22,24 45:1,4 48:9 51 :4 58:2
  44:18,23 74:23 75:2 77:15,23 79:16                                          case 44:22 63:7 73:5
                                        59:3 67:15
  81:14 85:2,8,9,15,16
                                                                              cases 60:12 66:5
                                       branches 16:14 43:12 46:19
 Ayala 18:3
                                                                              Castellon 85:19
                                       Braunfels 15:2419:21,2421:23
                                        30:9 35:1143:19 51:3 66:4 67:15       caused 45:22
                   B
                                        69:11
                                                                              causing 52:12
 B'VILLE 21 :24                        break 42:8 72:12 75:19
                                                                              Cazares 50:13, 14 52:19 68:14
 B-E-H-A-R-R-Y-L-A 18:19               Brian 71:5
                                                                              cc'ing 65:18
 back 9:23 13:13 28:9 32:7 42:5,7      briefly 7:22
                                                                              census 15:14,1616:1,7,1419:15
  47:18 62:20 67:17 69:22 72:18 73:9   broad 43:13                             20:3,4,17,22 21:2,17 22:8,25 23:12
  76:10,12 77:8 78:1179:2384:19                                                32:13 35:12 36:138:1039:17,20,21
                                       brought 20:25
 background 28:20 44:23 79:17                                                  40:22,23 43:6,24 44:4,8, 17 47:24
                                       Brownsville 16:21,23 17: 1,20,21        50:2,5 51 :21 53:8, 15 54:1,557:6,12,
 backlog 45:15                          18:2 21:2422:19                        22 59:2 60:19 64:24 69:6,9,11,19
 backlogged 46:23 47:13                BSN 26:12                              CFO 15:19
 bad 54:5                              bucket 36:24 37:14 71 :16              chain 45:20 59:24 62:1
 based 14:21,24 22:23,24 25:1 31:18    bug 71:10                              change 20:9,12 57:6 80:20,23 81:7,
  32:1 35:24 54:7 63:4 68:11                                                   9 82:18
                                       bunch 46:23
 basically 20:17 64:8 80:9                                                    Chapter 84:4
                                       business 23:2 53:5 56:5 58:18
 basis 15:19 24:23 32:9 49:19 81:1      78:11 83:6                            charge 15:13 83:9
 begin 62:10                                                                  chart 23:24,25 24:1,4,7,10 26:8
 beginning 60:3 67:10                                    c                    check 28:21 40:21 79:17
 begins 58:22                                                                 checked 20:15
                                       C-A-Z-A-R-E-S 50:13
 behavior 32:23                                                               Christina 17:24,25 18:3,9 31:8
                                       cabinet 47:20 74:8,10
 benefits 28:10 29:20,22 36:13,16,                                             38:16,18 39:4,13 70:18,19
                                       cabinets 47:19
  18 56:23 57: 18 64:25                                                       chronological 70:19
                                       calendar 27:25
 beware 78:2                                                                  Civil 84:4
                                       call 27:20 63:3,7 77:3,5,10 84:25
 bill 41:19,21                                                                claims 8:23 32:9
                                       called 21:19 77:15
 billable 40:24,25 41:2,7,19 44:4,6                                           clarify 10:24 59:10 66:15 85:25
  56:9,10                              calling 27:16 47:4
                                                                              class 20:13
 billing 63:15                         calls 27:13
                                                                              clean 47:20
 binds 7:12                            CAMMACK 5:1211:2312:5,913:12
                                        19:20 21:10 23:17 24:20 25:12,23      clear 6:14
 bit 9:2 52:7,8 83:16
                                        29:4 33:16 38:22,24 39:340:14,16      cleared 47:14
 black 14:1115:7 45:2                   42:1,7 45:9,12 48:3,18 49:21 50:10
                                        52:15,23 54:16 55:1 59:9,17,19,22     client 43:11 53:15
                                        61:16,2465:4,15,21,23,25 66:18,21,


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                         San Antonio, Texas 78232
210-697-3400                                                                                         210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 77 of 117


Ryan Grisard                                                                              November 28, 2018
                                                                                 Index: clients .. definition

 clients 35:19 56:13 60:2,5,7,11,13,   conducted 13:6 28:21,23 73:11          covers 23:19
  16,23                                 79:18
                                                                              current 14:9
 code 82:16 84:5                       conference 7:2
                                                                              customer 43: 11
 collectively 25:2                     confident 54:7
                                                                              cut 55:15 57:1
 Colleen 45:18                         confidential 72:22
 column 21:18,23                       conjunction 18:7 72:6                                     D
 comfortable 5:22                      consecutive 76:9
                                                                              d/b/a 5:9
 commendable 15:2,4                    consideration 58:2
                                                                              DADS 19:5
 comment 30:19 31:19                   constant 60:9
                                                                              daily 58:1
 comments 30:23 31:9,13,17,25          contacting 47:5
  58:22                                                                       Dallas 18:12, 14,20,21 21:24
                                       continued 15:16
 common 56:16,17                                                              damages 36:12
                                       contribute 29:23
 communicated 77:24                                                           data 63:17
                                       contributing 51 :19
 communication 75:1 76:25                                                     date 5:1 14:16 39:10 79:12
                                       conversation 42:25
 communications 72:22 74:19                                                   dates 58:23
                                       conversations 31:5 58:4 68:10
  75:9, 17                                                                    day 14:18, 19,20 15:5 23:7,8 27:9
                                        74:23 78:14
 community 66:9                                                                30:20,24 31 :1,5 34:25 35:6 76:24
                                       coordinator 50:17,21 51:2,9,15          77:1, 10 78:11 85:5,6
 company 52:17,18 61:4 82:10            52:16 53:3
                                                                              day-to-day 63:15 68:21
 comparable 67:20 68:6                 copy 11:23
                                                                              days 39:11 64:18 76:10
 comparators 43:4 44:19 68:7,11        corporate 5:4,8 7:9,17 57:24 76:18
                                                                              deadline 45:17 47:13,16
 competitors 66:6, 16,22               correct 7:14,25 8:3 9:22 12:1514:6,
                                        22,2315:2,8,916:2,17,2417:9           death 60:4
 complain 83:21
                                        19:15,25 20:2121:2522:1 23:4,5,9,     Deaver 71:5
 complained 32:23 35:7 45:5             10, 13, 1429:9,10 31 :21 32:3 33:6
                                        34:21,24 36:5,16,17 37:18 39:5,12,    December 15:22 29:6 60:5, 15
 complains 15:6 23:8                    14, 15, 17, 18 41 :944:1,7,9,10, 12   decided 25:2
 complaint 13:7 32:24 33:4,5,21         49:7,14 51:16,25 54:1156:257:5,6
  75:13 78:22                           58:2,19 60:24 65:1 66:21,23 68:24     decision 14:1415:7 23:7 24:15,21
                                        69:15,20 70:8 71:11 74:5,16,21,22      26:3,6, 15,22,25 33:18,23,25 34:5
 complaints 8:12,17 9:2413:6            76:1 78:4 81 :18,21,2282:2,4,6,11,     35:6,9 42:13 57:22 70:15,24 71:3,21
  28:15,2430:7,11 32:18 43:12           23                                     74:20 75:18,21
 completed 86:15                       correctly 14:12 48:21                  decision-making 25:25
 completing 39:25                      correlates 65:11                       decisions 23:12
 compliance 9:14, 18 43:8,9 49:10      correlation 44:17                      decline 15:17
  79:21 84:3
                                       counseled 37:22                        decrease 44:16,17
 compliant 48:12
                                       count 51 :21,24 52:3                   deduction 30:4 36:21
 comply 39:23 49:3
                                       country 46:6 47:10                     default 71:17
 complying 35:14
                                       counts 43:11 51:20                     Defendant 11 :19 32:8 37:21 38:1
 computer 73:16                                                                72:5 78:25 79:2,5
                                       couple 12:17 58:16 60:23 81:2,3,15,
 concern 22:10,16 56:18                 25                                    defenses 32:8
 concluded 86:11                       covered 9:6 82:17,22                   definition 48:23
 conclusion 49:20 78:10



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                         San Antonio, Texas 78232
210-697-3400                                                                                   210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 78 of 117


Ryan Grisard                                                                            November 28, 2018
                                                                                  Index: degree .. escalate

 degree 7:6                          disciplined 37:21 38:4 53:25 60:22
                                      69:11,15,19                                              E
 demographic 64:9
                                     discovery 11:18 17:6 30:21 70:8
 demoted 37:21                                                             earlier 33:19,20 73:15
                                     discriminated 9:25 30:15
 dental 36:19,22                                                           early 25:15 79:15,24
                                     discrimination 8:18,22 9:3 13:6,7
 department 61:17 83:7,8              23:9 28:16 30:8 45:549:5,18 75:14    EEO 9:14, 18
 deponent 5:25 6:17 86:14             79:2180:381:13,20 82:2,4,6 83:15,    Eileen 18:1 70:10,20
                                      21,23,25
 deposed 5:18                                                              elect 30:3
                                     discriminatory 30:12 32:22
 deposition 5:3 7:17 86:11,15                                              elected 62:16
                                     discuss 15:20 53:13,19 58:23 59:1
 describe 83:3                                                             electronic 41:6,11,1543:10
                                      80:4
 description 16:3,6 19:20 43:21      discussed 42:14, 18 57:18,21,24       eliminate 25:3,4 26:19
  44:1                                60:10 74:19,24 75:13 78:6,19,22,23   elimination 18:11
 descriptions 40:4 43:17,22           80:21
                                                                           email 7:22 13:16,19,21,2314:1
 designated 7:20                     discussing 15:22 42:22 48:8            30:1533:1,9,10, 1434:2,6,10, 11, 13,
                                     discussion 20:3 26:17 34:17            18,20 35:4,5,9 45: 13,20 48:6, 7 49:6
 desk 34:4
                                                                            50:12 52:25 54:17 55:2 59:24 60:15
 detail 77:19                        discussions 27:3,7,10 78:17,21         62:1,3,25 65:16 73:17,20 75:2 77:4
 detailed 16:6                       displayed 49:6                        emails 33:7,17 34:21 35:1 36:8
                                     disrespect 6:16                        54:8,10 73:9 74:2
 determination 8:12,1711:2013:24
  21:5                               document 12:10,24 20:2,4,5 21:12,     employed 50:20,22 71:4,6 79:13
 determine 79:2                       14,15 22:20,24 23:20,23 29:21 30:2   employee 9:9,10 15:2 20:13 28:11
                                      39:20 54:22 74:14                     31 :7 35:25 36:25 43:8,9 45:15,22,24
 determined 13:20 15:22
                                     documentation 12:19 62:20 73:5,        53:4 58:6,8 64:25 68:2 80:4
 development 26:10                    10,15 83:14,17                       employee's 83:14
 difference 19:2                     documents 40:6 72:4,7,9,24 73:3,      employees 28:17,2130:1435:19
 differently 15:6                     22 74:3                               37:21 38:3 40:18 44:20 46:20,23
                                     double 20:7                            49:18,23 67:25 68:1177:2480:10
 difficulty 52:12
                                                                            83:20
 digital 74:8                        doubts 56:4
                                                                           employer 49:3
 directly 68:15                      dozens 33:7
                                                                           employment 10:9 64:12 70:14,23
 director 26:10 73:6                 dragged 51:1,8,10                      78:18
 directors 15:20 24:4, 11            dress 82:16                           encompassed 37:17

 Disability 61:17                    drink 6:18                            encompasses 37:14

 disagree 31:10                      drop 22:10, 14, 16,21,2560:16,19,23   end 17:5 22:5 39:10 81:4

 discharge 43:11 46:7,15             drops 23:11                           ended 51 :7,8

 discharged 37:23 45:16,23 60:2      dual 18:9                             ends 21:20 22:14

 discharges 60:4                     due 56:5 57:6 60:4,6,7,8,9            enforce 61:7,10
 discharging 45:24                   duly 5:10                             enter 11 :25 12:3

 disciplinary 10:23 38:6             duplicate 20:5                        entitled 28:1129:19,2336:14,15
                                     duties 43:17,22 69:2                   37:3,6
 discipline 8:1310:2,611:2,7,13,20
  12:1913:115:5 21:6 43:2 60:19      duty 68:24                            error 8:4
  79:5
                                                                           escalate 11:15



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                       San Antonio, Texas 78232
210-697-3400                                                                                       210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 79 of 117


Ryan Grisard                                                                             November 28, 2018
                                                                                  Index: established .. hand

 established 20:20                      fancy 44:19
                                                                                    G
 estimate 67:24                         faster 61:8,12,20 62:9,13 63:4      -----------                 ----


 evaluation 10:19 62:4                  February 29:6 60:17                 G·l·R-L·l-N·G 68:8
 evaluations 8:13 15:140:543:3          federal 5:6 49:2,4 82:1             Garza 10:13,1412:2,1318:9,23
  79:6                                                                       24:18 25:11,2126:11,12,2430:12,
                                        feel 5:22 30:15 31:16
                                                                             19 33:15 40:13 41:2448:7,17 49:19
 events 66:10
                                        felony 7:6                           50:12 51:17 52:6,10,25 54:23 59:7,
 eventually 83:10                                                            15,20,25 61:14,18 62:1 65:18,20,22
                                        felt 14:9
                                                                             66:15, 19 67:2,3 69:672:11,14 76:5,
 evidence 14:25 36:4,6
                                        file 45:2574:7,8,10, 11, 13, 15      24 79:11 82:25 84:5 86:4
 EVV 39:24 41:4,6,13 50:1
                                        filed 85:13                         gauge 40:22
 EW·RELATED 60:6
                                        files 45:15,22                      gave 28:7
 exact 13:22 14:16 79:12
                                        filing 47:19,20                     gender 75:14 83:25
 EXAMINATION 5:11
                                        fill 62:17                          general 43:14 73:24
 exciting 51 :20
                                        filled 25:9 51:13                   gentleman 7:23
 exhibit 7:15,169:11,1210:2011:25
                                        finally 45:10 78:3                  Girling 68:8
  12:3,6,813:10,1119:18,19 21:9,11
  23:16,18 28:10 29:2,3 32:7 36:20      financial 15:20 24:23 42:22 44:13   give 6:12 63:3 65:12 69:8
  38:25 39:2 42:1245:8,11 48:2,4
                                        find 34:10                          goal 68:20
  50:9, 11 52:22,2454:14,15, 17 55:4,
  6,9,11,20 59:21,23 61:23,25 65:3,5,   finish 6:2                          Gogo 14:4 29:5 33:5,8
  14,20,21 66:25 67:4,7 69:22
                                        finished 57:2                       Gonzalez 48:7
 exhibits 62:3
                                        firing 78:25                        good 5:13,146:6
 existence 72:4
                                        fiscal 20:20                        gotcha 46:9 82:19
 exists 34:14
                                        five-minute 72:12                   graded 81:4
 expectation 53:5
                                        flow 46:22                          great 62:7
 expected 59:2
                                        folder 34:9                         Gregory 18:1
 expire 57:4
                                        follow 63:8 78:7                    grievance 85:14
 expressed 50:16
                                        follow-up 63:7                      Grisard 5:5,7, 13, 17, 18
 extent 8:5
                                        foregone 78:10                      grow 15:14 53:5 69:9

                    F                   form 62:17 69:24                    growing 16:1 56:5
                                        formal 5:6                          growth 44:5 58:18
 facilities 57:11 60:11                 forms 64:11                         guess 25:10, 11 35:15 39:9 44:25
 fact 11:1914:2549:1775:17                                                   61:1168:2382:10
                                        forward 80:1
 facts 37:20                                                                guidance 68:22 69:9
                                        found 48:11
 failure 39:22                          frame 10:15
                                                                                              H
 fall 24:6, 10 69:2,6                   Frances 48:7
 familiar 12:9 13:16,18 20:14 23:22     FRCP 86:12                          H'VILLE 21:25
   29:14 38:16
                                        Freddy 71:2                         hair 31 :20
 family 45:19 47:8 56:23 66:5 67:24
   68:3                                 full 5:15 6:24 47:20                hand 13:9 19:17 20:7 21:10 23:17
                                                                             29:138:21,2445:7 48:3 50:10 52:23
                                        function 68:21 76:22                 59:22 61:24 65:9


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                        San Antonio, Texas 78232
210-697-3400                                                                                       210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 80 of 117


Ryan Grisard                                                                            November 28, 2018
                                                                               Index: handbook .. K-A-M-L-A

 handbook 9:10 80:4,7 82:15           huh-uh 6:12 52:11                     input 42:17 66:10
 handed 34:20                         huh-uhs 6:8                           inquiries 53:2
 handing 54:13                        human 64:8                            instance 22:2 55:7 60:3,5 74:7

 hands-on 40: 19                      Huntsville 18:13,15                   instances 14:9

 happened 79:23,24 85:4,6                                                   insufficient 69:1
 harassment 8:17,22 9:3 28:17                                               insurance 29:23 61 :4
  79:22 80:3 81:13,20 83:15
                                      identification 72:8                   intent 7:16
 Harris 26:11 85:16,17
                                      identify 38:3 73:3                    interest 50:16
 Harvey 26:6, 13
                                      identity 37:20                        internal 75:3
 Harveys 26:9
                                      impact 46:22                          interpret 20:17 44:2
 head 28:6 57:13
                                      implementation 43:10                  interrogatory 12:18
 health 29:22 36:18 63:13 68:8
                                      implemented 37:25 58:8                interviews 58:16
 Healthcare 61 :6
                                      impressed 63: 19                      investigation 8:11,16 9:2413:5
 hear 52:7 59:20                                                              28:20 32:18,20
                                      impression 63:18
 Heather 76:5,13,14                                                         investigations 10:1 28:23
                                      improvement 10:7 38: 13, 19 39:4
 Hebbronville 18:17,18,22 21:25                                             involuntarily 36:25
                                      in-box 34:8
 helping 53:5 69:8                                                          involved 24:15 26:6 28:18,22 42:13,
                                      in-service 39:2441:4,12,1382:22         14 53:20,21 66:9 70:15,23,24 71:2
 Hernandez 18:3,10 31:8 70:18,20                                              72:8,1173:1,1274:20
                                      in-services 80:19,22,24 81:1
 hey 25:17 28:1 54:4 60:15 63:3
                                      incentive 58:6,8                      involvement 42:17
  64:18 76:3 78:6 81:16
                                      include 9:13 43:4 82:1                involving 28:17,21
 high 35:19,20 53:4 56:5,17,21
                                      included 16:20                        issues 17:8 21:122:1835:12,14
 higher 60:8                                                                  36:1 47:23 50:2 60:6
 highlighted 53:12                    includes 16:16

 highlights 11:2412:1,4               including 28:17,22 34:22 36:13                         J
                                        48:12 66:10
 hire 40:21
                                      incomplete 40:2                       Jackson 5:2112:1314:25 83:16
 hired 52:15 70:1179:11,2580:1,11
                                      incorporate 20:18 44:3                Jackson's 10:25
 hires 66:23
                                      incorporated 36:22                    January 14:2 17:5 33:8 35:1 60:16
 hiring 78:25                                                                84:23
                                      increase 53:14
 hold 54:23 67:3 74:3                                                       job 6:616:1,3,617:1119:20 40:4
                                      indicating 54:18 56:12 58:20 59:25      43:17, 18,21,22,25 46:2 68:18
 holiday 37:11,13                       62:6,25 63:2,16 66:1
                                                                            Jones 62:23
 home 41:17 63:12 68:7,9              individuals 17:10 73:12
                                                                            judge 7:3
 hour 64:19 67:14,19                  industry 35:20,23,24 46:1 56:16, 17
                                                                            July 39:7
 hourly 20:9,15 46:2 63:23 64:1       inform 75:25
                                                                            June 39:8 65:17 67:1
 hours 53:6 56:10,23 62:18,23 81:2,   information 12:14 64:9 72:23 77:7
  3, 16, 19,25                                                              jury 7:3
                                      informed 54:11
 HR 14:4 48:10 64:17 76:7,21,22
                                      initial 20: 1O                                            K
 HRIS 64:6, 13
                                      initials 20:14
 huge 60:16                                                                 K-A-M-L-A 18:19



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                       San Antonio, Texas 78232
210-697-3400                                                                                        210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 81 of 117


Ryan Grisard                                                                               November 28, 2018
                                                                                     Index: Kamla .. messaging

 Kamla 18:19                           location 42:23                          54:13,15 59:21,23 61:23,25 65:3,4,
                                                                               14
 Kimberly 65:17                        locations 35:21
                                                                              market 68: 18
 kind 9:123:1935:12 55:15 64:12        log 27:21 64:17
  65:5 73:25 77:19 82:25 85:4,6                                               marketer 68:24
                                       logs 27:12,20
 Kindred 68:7                                                                 marketing 50:4,18,24 51:4,19,24
                                       long 12:315:11
                                                                               52:3 53:6,14,19 54:4 58:24 65:19
 kitchen/break 48:14, 19
                                       long-term 57:11 60:11
                                                                              marking 12:6
 knowing 31:18,22
                                       longer 25:5
                                                                              master's 83:5
 knowledge 8:19:1533:13,17 35:8
                                       looked 34:6,8 36:15 39:16
  38:7 43:14 45:6 49:18,24 54:9 66:2                                          material 81:5,17
  69:14,16 71:18 79:7,23,24 80:2       lost 68:9, 11
                                                                              matter 28: 18,22
                                       low 19:15 38:10 39:16,17,21 57:22
                                                                              matters 11 :25
                    L                   69:5
                                                                              MBA 83:5
                                       lowering 32: 13
 L-E-A-L 48:10                                                                Mccleary 70:10,20
                                       Luna 17:24,25 38:16,19 39:4,13
 labor 48:14, 18,24,25 49:2 84:5                                              Mcdonald's 66:367:11,14,21
 lack 51:14                                              M                    MCO 62:15,19
 Lacy 17:22,23                                                                MCOS 60:25 61:12 62:8
                                       made 9:2514:1515:7 20:9,12 21:5
 laid 37:23                                                                   meant 73:24
                                        23:8,12 30:8,19,24 31:1,9,12,17,24
 LAN 55:15                              32:9 33:18 34:3,5 35:6 75:18,21       measure 44:8
                                        83:1 84:25 86:13
 laws 49:2,5, 17 82:2,4                                                       measures 38:6
                                       main 15:1416:127:1732:4,16 51:4,
 lawsuit 73:10                                                                Med 5:9 7:12,2411:2,912:23 20:12
                                        5
 lawyers 44:19                                                                 37:139:2361:7 62:16,21 83:1
                                       maintaining 39:25
 leader 76:22                                                                 medical 5:4,8 36:21 50:22,25 74:12
                                       make 6:7 23:7 25:17 31:19 32:22         79:13
 leads 44:14                            49:13,20 52:10 74:4 77:9 78:12
                                                                              medication 6:20
 Leal 48:10                            makes 31:22
                                                                              meet 15:19 58:23 59:1 75:9
 learned 81 :5                         making 21:5 26:3 35:9
                                                                              meeting 27:25 28:142:1953:19,20,
 leave 37:16,22 50:24 71:12            manage 20:19 26:19 63:14 64:9,10        21 75:10 85:8
 left 21:18 55:16                      managed 61:1,2,8 64:13                 meetings 59:11 75:12,16
 left-hand 54:19                       management 74:20                       member 68:3
 legal 49:20 73:2                      manager 15:1317:1219:3,11,21,23        members 47:8 56:23 66:5 67:25
                                        21:6 23:3 25:5,6,18 39:5 40:1 43:18
 length 80:25                           48:9 58:2 63:8 83:11                  memorialized 85:7
 Leslie 24:24 27:5 28:2 65:16 66:1     manager's 16:1 40:6                    memory 6:21 69:18
 level 49:3 53:4 57:25                 managerial 79:1,3,7                    mention 20: 16
 light 13:21,23                        managers 17:1,7,14,16,1819:1,14,       Mere 21:24
 Linda 26:6,9, 13 27:7                  1638:10,11, 12 43:5 44:22,24 45:2,5   Mercedes 16:1717:25 21:24 22:13
 Linda's 27:1                          March 29:9 51:18,23 53:1 54:21          39:13

 list 7:2146:1647:1,12 49:13 66:2      mark 39:1 65:9                         mess 6:14

 listed 8:11 26:8, 10, 12 36:20 37:9   marked 10:1912:813:9,1119:19           messages 75:5,8
   46:20 47:770:4,10 71:2               21:9,1123:16,1829:3 38:25 39:2        messaging 75:3
                                        45:7, 11 48:2,450:9,11 52:22,24


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                         San Antonio, Texas 78232
210-697-3400                                                                                   210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 82 of 117


Ryan Grisard                                                                              November 28, 2018
                                                                                   Index: method .. patient 1 s

 method 45:24                        Norma 48:10                              opinion 47:22

 methods 72:7                        Nos 29:3                                 opposed 38:14

 mind 13:12                          note 7:21                                oral 5:3 7:17

 minimum 49:1                        notes 84:12                              order 70:19

 minute 16:12 33:19                  notice 7:16 34:20 60:14 78:16 84:22      org 23:24,25

 minutes 33:13 84:15                 notified 73:8 76:2,3,4                   organization 61:1,3,8

 Monday 78:5                         notify 85:1                              organizational 24:1

 month 21:19 42:23                   November 5:2 21 :20 22:5                 orientation 80:7,15

 monthly 15:19 24:23                 number 7:15,16 8:16,21 9:11,12           origin 83:23
                                      10:20 12:7, 12, 18 13:10 19:5,6,8, 18
 months 23:13 25:2 60:23                                                      original 22:8
                                      21:1123:18,1927:17 28:7,10,15,20
 morning 5:13,14 71:22 72:1           29:2, 11 32:7,8 36:12,20 37:19,20       Outlook 28:4 34:9,18 73:16,19
                                      38:2,25 40:24,25 41:242:11,12
 move 53:755:8,14 61:8,12,20 62:9                                             outstanding 62:8 63:18
                                      43:2,6, 16 44:6 48:4 50:5, 11 52:24
  63:3 64:10                          54:14,18 55:5 59:23,24 61:25 62:17,     oversight 68:21
 moved 57:11 60:12                    18,2265:5,1666:4,5,15,25 67:10,23
                                                                              overtime 64:19
                                      69:23 72:3 78:24 79:1,4 83:13
 moving 53:2
                                     numbers 22:8 27:15,18 43:6,7,11                             p
 MPI 62:22                            44:12 62:7 63:17,18,20
 MTI 55:8,15
                                                                              p.m. 72:17 84:18 86:11
 multiple 48:12 81:23                                  0
                                                                              pages 12:17
                                     oath 42:9                                paid 60:7 67:15 68:7,8,9
                  N
                                     object 49:19                             paper 47:19 62:21
 N-G-U-Y-E-N 73:8                    objectives 15:14 59:2                    paperwork 61:2162:1563:1,5,9
 N-H-A-N 73:8                                                                  85:11
                                     occasions 76:8
 named 7:23                                                                   paragraph 14:8 48:14 53:9,16 55:7,
                                     October 45:16 48:8
                                                                               9,13,16,20 58:11 60:3
 names 47:1                          offer 66:3
                                                                              paragraphs 55:6
 narrow 44:24                        offering 66:19,22 67:11
                                                                              parameters 8:6 20:20 35:15
 national 83:23                      office 16:16,20,2117:2218:13,14,
                                                                              parent 19:5,6,8, 12
 nature 10:8 35:23,24                 17,20,22 19:21,24 22:3 35:11,16
                                      39:13, 16,21 40:4 46:23 47:24 48:11     part 9:10 12:25 15:25 16:3 26:17
 NB 21:23                             49:9 51:1,9 57:2469:5,1276:18,19,        42:25 56:18,25 58:17 71:16,20 73:2
 necessarily 46:7 69:17               20 77:18,21                              83:2 85:24

 needed 35:15                        offices 17:15,17,1919:7 22:19,25         party 86:14
                                      76:21
 Nguyen 73:5                                                                  pass 60:5 86:2
                                     official 24:12
 Nhan 73:5, 14                                                                passed 47:9
                                     offset 19:8
 niche 63:12                                                                  passes 57:7
                                     onboarding 64:10
 Nick 24:9,24 25:24 27:5 28:1 34:3                                            past 14:9 25:2 62:2 83:21
  42:20 73:15 74:2                   operating 63:14
                                                                              patient 41:22 43:7 44:11,14 46:21
 nods 57:13                          operation 15:21 26:20                     47:5,8 62:15

 nonexpert 49:20                     operations 20:19 40:6                    patient's 41 :16




Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                         San Antonio, Texas 78232
210-697-3400                                                                                   210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 83 of 117


Ryan Grisard                                                                                 November 28, 2018
                                                                                     Index: patients .. question

 patients 40:20,24,25 41:2,8,19           planned 66:11                          problems 15:12 16:14 20:23 35:18
  44:5,6 50:6 56:9, 10 57:3, 11                                                   57:14
                                          plans 10:7 29:20 38:13 45:19
 pay 28:1129:5,12,13,1634:22                                                     procedure 37:24
                                          platform 63:14 64:6
  36:13, 1537:11,12, 13, 16 41 :20 53:4
                                                                                 procedures 39:23 78:25 79:2,4
  56:19 57:19 60:9 64:11 66:4 68:12       point 44:2 46:10 70:13,22 75:24
                                                                                  80:7 83:14
                                           80:24
 payouts 37:3,6                                                                  process 18:11 61:21 62:14 72:25
                                          pointed 80:8
 payroll 30:4                                                                     73:25 80:8 83:17
                                          policies 9:12,13,1711:7 39:23
 pays 67:14                                                                      produced 29:13 74:15
                                           78:24 79:2,4 80:6,8, 16,20,21 82:6,
 PCA 56:6                                  12, 13, 14 83:13                      product 63:12 64:8
 PCAS 56:5,13 57:15 60:13 67:15,24        policy 8:22 9:4,5,21 11:2,9,13 13:1    production 72:5, 1o 73:1,25
                                           26:10 37:2441:1179:19,2280:5,12
 Pembrook 24:7 42:16 65:16                                                       profitable 82: 11
                                           81:7,8,10,21 82:17, 18,22 85:3
 people 18:25 42:14 44:25 46:12                                                  program 26:10 58:8
                                          poor 17:8 19:15
  71 :8 75:24                                                                    progressive 11:1,6,13 13:1
                                          portion 59:18
 percent 16:8 22:7 60:23 67:24
                                                                                 promoted 83:7,9, 11
                                          position 14:1125:3,5,6,8,1826:19
 performance 10:7,1914:2115:1,4,
                                           49:22 50:18 51:13 53:3                promotion 79:5
  12 17:819:15 20:23 36:2 38:13,19
  39:4,17 42:22 43:3 47:24 62:4 79:6      positions 44:20                        promotions 82:25 83:2
 period 14:17,18 19:14 22:21,22 46:5      post 33:9 34:21 49:23 62:3             prompted 34:12,17

 periods 23:11                            posted 49: 14, 17                      proper 45:24
 perjure 7:6                              posters 48:14                          properly 45:16,23 49:6

 permanently 60:10                        posting 48:25 49:4                     Proposals 65:19
 person 27:3,5 50:18 51:12 62:19          posture 48:17,18,25                    protested 85: 13
  76:7 85:4
                                          potential 57:21                        provide 6:3,7,23
 Personal 56:7
                                          potentially 47:7                       provided 14:24 67:2 80:12 84:22
 personnel 40:374:7,11, 13 79:1,4,7                                               85:10
                                          preamble 5:6
 persons 42:12 72:8                                                              provider 19:4,5,6,8
                                          preapproved 71:14,18
 phone 27:4,8,12,15,22,24 75:2 77:3,                                             providers 40:18
                                          preferred 67:25 68:2
  5 84:25
                                                                                 providing 11:11, 18 12:14 57:4
                                          present 24:22 28:18,22 32:10 71:10
 phrase 6:10
                                           73:20                                 prudent 32:22 35:25
 pick 54:4
                                          president 24:13                        PTO 37:7,13,17 64:20 71:16,24
 PIP 39:9,11,19,22 40:8                                                           82:15
                                          press 6:13
 place 9:8,2427:3,10 58:7 61 :21                                                 pursuant 86:12
                                          pretty 31:16,18 54:7 56:16
  62:14 64:14,15
                                                                                 put 39:22 47:15 74:3
                                          previous 5:5 54:17 78:9
 Plaintiff 8:14,19 9:25 36:12,13 38:1
  42:1343:18 70:11                        primarily 68:20
                                                                                                     Q
 Plaintiff's 8:23 10:19 12:613:10         prior 8:1310:2,311:20 12:1915:5
  19:1721:1123:1828:10,2329:1              28:1530:7,11 32:1933:8,13, 17 35:9    qualifications 79:3
  33:8 38:25 42:12 43:4 45:8 48:4          36:2 76:8
  50:1152:2454:14 59:23 61:25 65:5                                               quarter 67:19,20
                                          prioritize 40:1
  70:5 72:4,9                                                                    query 46:11
                                          priority 49:13
 plan 29:24 38:19 39:4 58:6 62:19                                                question 6:2,10,1712:2116:13
                                          privy 31:459:1168:10                    54:25 59:16 67:10 73:23



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                            San Antonio, Texas 78232
210-697-3400                                                                                             210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 84 of 117


Ryan Grisard                                                                               November 28, 2018
                                                                                   Index: questions .. Richard

 questions 8:5 12:15 30:22 55:24        reference 20:1240:17,2141:1            representative 5:4,8 7:9, 18 9:3
  72:21 74:18 85:21                      50:13                                  14:5

 quick 63:2                             references 7:21,23,24 40:3,4, 1o,16,   reprimanded 37:22
                                         21
 quit 30:16                                                                    request 64:20 73:4 86:12
                                        referral 43:10 51:19,21,24 52:3
                                                                               requested 29:5 59:18 72:7,9
                                         63:17
                    R                                                          requesting 51:12 62:18 66:10
                                        referrals 62:7 63:17
 race 23:8 32:18 35:7 43:4 44:25 45:5                                          requests 72:4,10 73:1,25
                                        referring 62:12 73:23
  75:13 78:22 83:21                                                            required 49:4,23
                                        reflected 9:12 22:20 29:21,25
 racial 44:23                                                                  requirement 49:17
                                        reflection 29:15 50:5
 Rae 50:13,14,16 51:18 52:19 53:1,2,                                           requirements 43:8,9, 18
  3,22 60:17 68:14,2369:1,2,10          regard 38:1 40:3
                                                                               Reserve 86:4
 Rae's 66:10 68:20                      regional 83: 11
                                                                               resign 30:16
 rapid 15:17                            regular 66:9
                                                                               resigned 53:24
 rate 15:17 56:5,18 57:19 67:21         regulation 37:25
  68:12                                                                        resource 64:8
                                        reinstated 25:9
 rates 43:7 44:12 66:20 68:6                                                   respected 14:10
                                        related 8:12,17,23 9:14,17 20:4
 read 14:11 45:2148:2059:18 80:6         26:21 27:12 30:11 36:9 41 :11 42:17   respond 58:17 72:25
  81:9                                   44:11 47:23 49:5 53:2 54:1 62:7
                                                                               responded 35:2 70:8
                                         64:12,23 69:11,19,24 70:3 72:23
 reason 6:23 31 :932:4,14, 16 40:7       73:5,10 74:18 75:9,18 78:14 79:21     responding 53:1 55:4
  51:11 75:6                             80:18 81:13 82:1,6,12
                                                                               responds 34:22
 reasons 54:1 56:21 57:22 60:1          release 69:24
                                                                               response 12:12 24:18 52:13 54:20
 rebuttal 55:23                         reliable 57:15                          55:23 56:158:15,2559:3,15 60:15
 recall 9:24 10:2,4 21:3 25:16 26:21                                            67:2 77:6
                                        relocation 60:8
  27:9 34:1,3 35:13,17,18 38:20 52:4,                                          responses 6:717:6 54:18
  20 58:10 69:2177:3,1278:13,17,20      remains 82:11
  79:10 82:24 85:10,12,13                                                      responsible 12:14 43:23 69:8
                                        remember 13:22 14:16 34:15,16
 receive 33:10 40:2 76:25 79:21          75:16                                 result 85:14

 received 10:1811:1913:8 28:11          render 62:24                           results 15:20,22 24:23 25:1 44:13
  32:24,25 33:4,5 34:11,2135:236:13     rendered 61:13                         retaliation 8:18,22 9:4,5 49:5,18
  50:6 80:2 84:3                                                                83:15
                                        rendering 61:9 62:10
 receiving 29:16                                                               retention 43:7,9 44:4,5,12
                                        Renee 13:20 14:135:1045:14 48:9
 recess 42:4 72:17 84:18                 50:12 52:25 54:10,20 55:4,20 58:3     retirement 29:20
 recognition 58:6                        59:24,25 60:17 62:1,6 63:19 65:17
                                                                               revenue 53:8, 15 59:2
                                         68:22 69:16
 recommends 58:5                                                               revenue's 54:5
                                        Renee's 53:1
 record 5:2,16 6:14 27:22,23 41:24                                             review 20:2 84:11 86:13
  42:2,672:15,19 84:16,20 86:9          repetitive 32:13
                                                                               reviewed 26:3
 recording 40:11                        rephrase 81 :24
                                                                               reviews 20:5 62:20
 records 39:25 40:3 74:12               replaced 70:20
                                                                               reword 30:6
 recruit 68:18,24                       report 25:17 83:14
                                                                               Rhodes 65:17
 recruiting 65:18 66:7                  reporting 18:9
                                                                               Richard 17:22,23
 reducing 53:6                          representation 32:1



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                          San Antonio, Texas 78232
210-697-3400                                                                                         210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 85 of 117


Ryan Grisard                                                                            November 28, 2018
                                                                                 Index: Richard's .. submit

 Richard's 74:7                        search 72:7,9,24 73:11,13,14 74:4    snatch 13:12
 Richardson 9:9 13:25 14:215:23        searched 73:16                       sort 18:8 26:19 63:14 71:16
  18:7,819:23 23:4,20 24:15 29:4,16
                                       secondary 45:23 48:6                 sought 36:12
  32:14 45:12,14 48:5,9 50:12 52:25
  53:13 54:17 57:23 59:24 62:2 63:19   section 38:2 53:12                   South 40:6
  65:17 67:8,9 68:15 69:23 71:8,9
                                       sends 62:20                          space 47:21
  76:11 84:22
                                       sentence 14:8 48:13 60:17            speak 28:25 36:24 37:15 52:7
 Richardson's 30:19 31:20 68:18
  69:5                                 separate 9:5,21 17:12 27:21 30:2     specific 20:16 39:23 40:2 51:11
                                        37:11,13 74:12                       54:9 55:6 73:19,22 80:21 85:10
 Rick 7:22 8:8
                                       separated 36:25 52: 16, 18 53:23     specifically 16:519:22 40:12 61:2
 Rights 84:4
                                                                             76:3 81:19
                                       separation 78:18
 RN 26:12
                                                                            specifics 13:22 34:15,17
                                       September 45:13
 role 18:9 26:15,24 39:25 50:18,24
                                                                            spelled 76:15
  51:4,5,9,19 53:7 58:17 68:20 76:21   serve 76:21
                                                                            spend 34:25
 roles 48:9 51 :2                      served 25:24
                                                                            staff 40:4
 room 7:248:15,19                      server 73:9
                                                                            staffed 60:10 66:5
 rule 37:24                            services 61:9,12,17,22 62:11,18,23
                                                                            stands 41:6
 rules 5:21                            shakes 28:6
                                                                            start 67:6
 run 46:11                             she'd 66:1
                                                                            started 79:14,15 83:6
 Ryan 5:4,7,17                         she'll 78:8
                                                                            starting 11:12 66:3
                                       Shelton 45:18
 --···----------
                    s                  show 11:2216:1046:1649:176:24
                                                                            starts 21:19 22:3,13 55:7,9 58:12
                                                                             67:8
                                        77:18
 S-1-E-G-M-U-N-D 76: 16                                                     state 5:15 12:3 43:8,9 49:2,4 76:23
                                       shown 78:9 81:5
 SA 21:22                                                                    82:4
                                       shows 49:8
 salaried 20:13                                                             statement 17:10
                                       sic 20:13 24:10 66:25
 salary 20:9 63:23 64:1,2,3,4                                               statements 31 :1
                                       sick 37:14,16 72:1
 sales 44:14,16                                                             status 63:9
                                       side 28:6 54:19 64:17
 SAM 63:11                                                                  step 11:6,12 63:7
                                       Siegmund 76:5, 13, 14, 17
 San 16:1618:5 21:22 22:3 26:20                                             steps 52:2
  76:19,20                             sign 81:16
                                                                            sticker 23:19 48:5
 Sarah 14:4 29:5 33:5,8 34:10,22       signature 81 :8
                                                                            stomach 71:10
  35:2                                 signed 69:23
                                                                            stored 74:9
 Sarah's 34:4 73:16 74:2               similar 21:13,15 27:144:20
                                                                            strategy 53:14, 19 58:24
 sat 34:4 73:15
                                       simply 38:4
                                                                            stringent 47:13,16
 scheduled 58:16                       sit 9:20 10:5
                                                                            stub 34:22 36:15
 scheduling 63:15                      situation 14:9
                                                                            stubs 29:5,12,13 64:11
 scheduling/billing 63:13              skipped 42:16
                                                                            stuff 64:25
 school 7:24 8:2                       skipping 8:21
                                                                            subject 65:18
 scratched 20:14                       smoking 82:16
                                                                            submit 61 :21 62:14




Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                       San Antonio, Texas 78232
210-697-3400                                                                                      210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 86 of 117


Ryan Grisard                                                                                  November 28, 2018
                                                                                    Index: successful .. vacation

 successful 35:16                         terminations 17:19 43:3                  transferred 60:6,8
 suit 32:10                               test 81:3,6,7,11,12                      transpired 77:22
 Superior 61 :4                           testified 5:10 59:11 83:16               trash 34:8
 supervisors 28:18,22 30:8 70:5,7,        testify 8:14,19,23 28:13                 treated 15:6
  12 74:19                                                                         trial 86:5
                                          testimony 6:24 7:2, 12 10:25 14:24
 supervisory 79:1,3,6                       33:16, 19,20 34:19 35:4,8 42:8 83:18
                                                                                   truthful 6:24
                                            85:24
 supported 14:10
                                                                                   turn 12:17 58:21 66:24
                                          Texas 7:5 40:643:5,8,12 61 :16
 supposed 16:7 51:5,6
                                           76:7, 19,20,21,2383:6,10 84:5           turnover 35:19,20 43:7 44:12 56:5,
 suspended 37:22 38:5                                                               17,22 57:19 64:24
                                          text 75:5,8
 switched 63:22                                                                    two-hour 82:17
                                          thing 37:8,9 67:6 68:4
 sworn 5:10                                                                        two-month-long 39: 11
                                          things 57:21 66:1,2
 system 41:5,1546:1550:163:11,14                                                   type 85:14
                                          Tia 76:8
  64:13
                                                                                   Tzirimis 34:4
                                          time 9:910:1514:17,1815:2317:5
                                            19:14 22:20,21 23:11 25:3,7 29:17
                   T                                                                                 u
                                            33:2137:441:16,1846:1753:13
                                            60:18 64:25 68:7 71:4,6 75:9 76:7,     -------------
 T-D-A-D-S 61:1662:9                        10 82:17 86:4,7                        uh-huh 6:1211:812:1614:3 22:4,6,
 T-Z-1-R-l-M-1 24:10                      timekeeping 82:8,15                       9,15 25:19 28:12 37:2 44:21 47:2
                                                                                    52:1159:467:12,18 68:25 75:23
 tagged 11:24                             times 78:10                               80:14 82:3
 taking 9:24                              tired 56:13                              uh-huhs 6:8
 talk 8:8 39:20 71 :8                     title 17:11,12 24:12 84:4                uncommon 46:19
 talked 7:22 9:2 36:16                    today 6:18 7:8,12 8:14,19,24 9:6,20      underneath 55:19
 talking 6:3 7:3                           10:5 25:7 28:2,13 34:19 64:14,15
                                           75:13 76:3 78:19,22,23 79:25 83:12      understand 7:1,5,9 42:8 46:25
 tax 64:10                                 85:22                                    54:24 61:15 80:6 81:9
 TOADS 61:12,14, 1562:8,15,20 63:3        Today's 5:1                              understanding 9:4, 16 10:22 11: 1,
                                                                                    4,1712:20 14:415:10,2516:22
 team 5:4,8,9 7:13,2511:2 12:23           told 31 :24 54:3,8 85:3                   19:22 23:1,23 24:14 26:5 30:5 32:17
   20:12 37:1 39:23 50:23,25 61 :7                                                  33:20 38:18 40:7 45:20 48:24 49:16,
   62:16,21 69:3,4 73:2 79:13 83:1        tomorrow 77:8
                                                                                    22 53:8,16 54:16,2159:363:25
 Team's 11:9                              top 21 :22 66:3,6, 16,22                  66:12 71:7 72:25 74:1 84:22,24

 terminate 13:2414:1415:7 21:6            topic 8:10 9:23 28:10 32:8 37:19         understood 85:21
   23:7,12 24:15,2125:18 26:3,6,16,25      42:11 72:3
                                                                                   United 61:6
   33:18,23 35:6,9 42:13 43:1 46:14       topics 7:20 8:6 36:10 43:14 70:4
   57:23 70:16,25 71:3,2174:2075:6,        79:8 80:21,22                           unstaffed 56:12
   18,21 76:1177:2585:8                                                            unsure 9:19
                                          track 64:23 66:7
 terminated 13:21 17:1,3,4,7 19:14                                                 unwillingness 39:24 40:1
  23:4,6 30:20 32:15 33:22 37:23          track- 64:17
  38: 10 46:8 53:23 75:25 78:4            tracking 41:5 63:17                      updates 82:11,13
 terminating 33:13                        training 40:2 41:14 79:5,2080:2,12       utilized 37:25
 termination 8:12,18 10:3 26:22             84:3,7
  28:16 29:9 31:2 32:19 34:5,21 36:2      transcript 86:13                                           v
  38:6, 14 42:18 69:25 71 :9 75:19 76:9
   77:978:12,16,18 84:2385:1,11, 14       transfer 56:14                           vacation 37:4, 11, 14, 16 46:6



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                               San Antonio, Texas 78232
210-697-3400                                                                                         210-697-3408
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 87 of 117


Ryan Grisard                                                                November 28, 2018
                                                                       Index: Valerie .. Zinina

 Valerie 85:19                     worked 46:12,17
 valued 53:4                       working 18:6
 verbal 6:710:6,10,11,1511:7,11    workplace 32:23 82:16
  12:23,25
                                   Workuments 64:5,15
 verification 40:5 41:6,11 43:10
                                   writing 5:25 54:20
 Vice 24:13
                                   written 11:1527:2155:16,20
 video 5:3
                                   wrongful 28: 16
 view 48:15 49:24
                                   wrote 54:18
 viewing 48: 19
 VII 84:4                                            y

 violation 41:10
                                   year 25:12 46:10,12 80:22 82:1
 vision 36:19,22
                                   years 37:24 38:9 79:13,14 80:11
 visit 41:6,7,11 43:10              83:9,21
 visiting 56:9                     you-all 18:13 64:14 74:1,3
 voluntarily 53:22,24
 voluntary 29:22
                                                     z
 VP 25:25 49:22                    Z-1-N-1-N-A 85:16
                                   Zinina 85:17
                   w
 wage 49:1
 wait 6:2 33:19
 waiting 56:13
 walk 77:21
 wanted 9:1 47:20
 warning 11 :7 12:24 38:5
 warnings 10:6,10,12,1511:12
  12:25 38:13
 Waters 71:2
 week 62:23 76:10 78:4,7
 weight 7:2
 Wilkins 7:24,25
 William 7:23,25
 woke 72:1
 woman 14:1115:7
 word 20:16,17 44:19 52:13
 worded 55:25
 work 46:3,8 68:14




Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900           San Antonio, Texas 78232
210-697-3400                                                                     210-697-3408
Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 88 of 117




                    Exhibit D
Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 89 of 117




                       In the Matter Of:


                 RENEE RICHARDSON
                                 vs
       THE MEDICAL TEAM, INC., ET AL.




                       SARAHGOGO
                      February 06, 2019




  ep1Q     .    .   .    .
    court reporting solutions
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 90 of 117




                           SARAH GOGO - 02/06/2019

  1               IN THE UNITED STATES DISTRICT COURT
  2               FOR THE WESTERN DISTRICT OF TEXAS
  3                       San Antonio Division
  4

  5     ------------                                 x

  6     RENEE RICHARDSON,
  7               Plaintiff,
  8         vs.                                           CA No.
  9     THE MEDICAL TEAM, INC.,                          5:18-CV-151-FB
10      d/b/a THE MED TEAM,
11      INC.,
12                Defendant.
13                    -    -   -   -    -   -    -   x

14                   VIDEOTAPED DEPOSITION OF SARAH GOGO
15                                     McLean, Virginia
16                                     February 6, 2019
17                                              3:15 p.m.
18
19
 20
21
 22
23      Job No.:     NY-207193
 24     Pages: 1 - 21
 25     Reporter:         Sandria Cox


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 91 of 117




                       SARAH GOGO - 02/06/2019                    Page 2

  1              Videotaped Deposition of Sarah Gogo, a
  2     witness, held at the offices of:
  3                  RE GUS
  4                  2010 Corporate Ridge
  5                  Suite 700
  6                  McLean, Virginia       22102
  7
  8

  9

10
11                   Pursuant to notice and/or agreement,
12      before Sandria L. Cox, Court Reporter and
13      Notary Public in and for the Commonwealth of
14      Virginia.
15
16

17
18

19

 20
21
 22
23

 24

 25


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 92 of 117




                        SARAH GOGO - 02/06/2019                   Page 3

  1                  A-P-P-E-A-R-A-N-C-E-S
  2
  3           ON BEHALF OF THE PLAINTIFF:
  4                  (by video conference)
  5           THOMAS N. CAMMACK, III, ESQUIRE
  6           Poncio Law Offices, PC
  7           5410 Fredericksburg Road, Suite 109
  8           San Antonio, Texas          78229
  9           210-441-7058
 10
 11

 12
 13           ON BEHALF OF THE DEFENDANT:
14            JUDY BENNETT GARNER, ESQUIRE
 15           Jackson Walker, LLP
 16           2323 Ross Avenue, Suite 600
 17           Dallas, Texas       75201
 18           214-953-6167
19            jgarner@jw.com
 20
 21
 22     Also Present:
 23     Akim Graham, Video Technician
 24     Nick Tzirimis, Vice President, The Med Team
 25


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 93 of 117




                        SARAH GOGO - 02/06/2019                      Page 4

  1                        C-0-N-T-E-N-T-S
  2

  3     EXAMINATION OF SARAH GOGO                            PAGE:
  4           By Ms. Garner                                      6

  5           By Mr. Cammack                                   18

  6

  7

  8

  9

 10                        E-X-H-I-B-I-T-S
 11                           (Attached)
 12

13      GOGO DEPOSITION                                MARKED:
 14     Exhibit 1 (Richardson/Gago Email)               15

15

 16

17
 18

19
 20

21

22

23

24

 25


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 94 of 117



                        SARAH GOGO - 02/06/2019                   Page 5

  1                  P-R-0-C-E-E-D-I-N-G-S
  2                  VIDEO TECHNICIAN:        Here begins the
  3     deposition of Sarah Gogo in the matter of
  4     Renee Richardson versus The Medical Team,
  5     Incorporated, doing business as The Med Team,
  6     Incorporated, in the United States District
  7     Court for the Western         District of Texas, San
  8     Antonio Division, Civil Action No.
  9     5:18-CV-151-FB.
 10                  Today's date is February 6, 2019.
 11     The time on the video monitor is 3:21 p.m.
 12                  The video operator today is Akim
 13     Graham.
 14                  This video deposition is taking
 15     place at 2010 Corporate Ridge in McLean,
 16     Virginia.
 17                  Counsel, please voice-identify
 18     yourselves and state whom you represent.
 19                 MS. GARNER:       Judy Bennett Garner for
 20     The Med Team.
 21                 MR. CAMMACK:       Thomas Cammack for
 22     Renee Richardson.
 23                 VIDEO TECHNICIAN:        The court
 24     reporter today is Sandy Cox of Epiq.             Would
 25     the reporter please swear in the witness.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 95 of 117



                        SARAH GOGO - 02/06/2019                   Page 6

  1                  (Witness sworn. )

  2           Whereupon,

  3                        SARAH GOGO,
  4     a witness, was called for examination by
  5     counsel for defendant, and, after having been

  6     first duly sworn, was examined and testified
  7     as follows:
  8                  EXAMINATION BY COUNSEL FOR DEFENDANT

  9                  BY MS.    GARNER:
 10           Q.     Ms. Gogo, thank you so much for
 11     being here today.          We hope not to keep you
 12     that long.

 13                  Renee Richardson has filed a lawsuit
 14     against The Med Team,         Incorporated, and I
 15     represent The Med Team.
 16                  Have you ever been deposed before?

 17           A.     Deposed?

 18           Q.     Deposed.

 19           A      Oh.     No.

 20           Q.     Okay.     So the court reporter just

 21     swore you in.        Do you understand that you're
 22     testimony here today is under oath under
 23    penalty of perjury?
 24           A      Yes.

 25           Q.     Do you undersand that you are


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 96 of 117



                        SARAH GOGO - 02/06/2019                   Page 7

  1     testifying today as if you were in a courtroom
  2     with a jury?
  3             A    Yes.
  4             Q.   And just before we get started, I
  5     would just like to set a few groundrules that
  6     just makes the deposition proceed a little bit
  7     easier.
  8                  The first is I'm going to ask you a
  9     series of questions and hopefully you will
 10     provide answers to those questions.
 11                  I just ask that you allow me to
 12     finish my question before you answer.             Will
 13     you agree to do that?
 14             A.   Yes.
 15             Q.   Also, the court reporter is here,
 16     taking down everything that's said during the
 17     deposition.     So that we have a clean record, I
 18     just ask that you provide verbal responses for
 19    all of your answers.         Will you agree to do
 20     that?
 21             A    Yes.
 22             Q.   If you don't understand a question,
 23    will you agree that you will let me know and
 24    ask me to ask the question again or provide
 25    clarity to the question?


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 97 of 117



                        SARAH GOGO - 02/06/2019                      Page 8

  1           A.     Yes.
  2           Q.     Now, I don't expect that this
  3     deposition will take very long.            However, if
  4     at any time you need a break, that's fine.               I

  5     just ask that if a question is on the floor,
  6     if I've asked a question, that you answer that
  7     question before we take a break.            Will you
  8     agree to do that?
  9           A      Yes.
 10           Q.     Perfect.     Are you on any medications
 11     that would prohibit you from testifying
 12     truthfully and honestly today?
 13           A      No.
 14           Q.     Is there any other reason that you
 15     would not be able to testify truthfully and
 16     honestly today?
 17           A      No.
 18           Q.     Will you let me know anytime during
 19     this deposition if anything happens that would
 20     prohibit you from testifying truthfully and
 21     honestly today?
 22           A      Yes.
 23           Q.     Just a couple background questions.
 24     What is your current address?
 25           A.     12865 Kitchen House Way, Germantown,


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 98 of 117




                        SARAH GOGO - 02/06/2019                   Page 9

  1     Maryland     20874.
  2           Q.     And how long have you lived there?
  3           A.     A year.
  4           Q.     When did you begin working for The
  5     Med Team?

  6           A.     September 2016.

  7           Q.     Okay.     And what was your job title
  8     at the time of hire?

  9           A.     Director of HR.

 10           Q.     And "HR" meaning Human Resources?

11            A      Yes.
12            Q.     Did your job title change at all
13      during your tenure with The Med Team?

14            A      No.
15            Q.     And what were some of your
16      responsibilities as the Director of Human
17      Resources?
18            A.     Oversight of the HR function,
19      training of HR staff,       implementation of any
 20     executive policies, participating with
 21     leadership teams, some low-level employee
 22     relations, benefit administration.            All HR
 23     functions.
24            Q.     Did you ever receive any complaints
 25     from employees while you were the Director of


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 99 of 117




                        SARAH GOGO - 02/06/2019                     Page 10

  1     Human Resources?
  2             A.   No.
  3             Q.   No?
  4             A.   Unh-unh.

  5             Q.   What was the process,        I guess?     If

  6     you had received complaints from someone, an
  7     employee, what would have been your process to
  8     deal with that complaint?

  9             A.   I would notify the leadership,
10      executive leadership, Leslie and Ryan, and
11      also copy Nick in, and then recommend sending
12      it out to their attorney if it warranted it.

13              Q.   Do you currently work for The Med
14      Team?
15              A.   I do not.

16              Q.   And when was your last day of
17      employment with The Med Team?
18              A.   April 13, 2018.
19              Q.   Okay.     And are you currently

 20     employed?
21              A.   And who is your current employer?

 22             A.   I'm self-employed.
23              Q.   Self-employed?

 24             A.   Uh-huh.
 25             Q.   When you worked for The Med Team,


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 100 of 117




                        SARAH GOGO - 02/06/2019                   Page 11

  1     did you work out of the Reston, Virginia
  2     office?
  3             A.   That was my home base.
  4             Q.   That was your home base.             Okay.   But
  5     you traveled some in your role as the Director
  6     of Human Resources?
  7             A    Yes.
  8             Q.   Did you know the plaintiff Renee
  9     Richardson before you began working for The
 10     Med Team?
11              A    No.
12              Q.   Okay.        But you met her as a result
13      of your working for The Med Team?
14              A    Yes.
15              Q.   And do you recall when you met her?
16              A.   December.
                Q.
18              A.         17.
                Q.
 20     2017?
 21             A.   Yes.
 22                  Oh, no.        I   met her --    I    started
23      in 2016 with The Med Team, so I met her
 24     December 2016.
 25             Q.   '16.        And did you interact with her


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 101 of 117



                        SARAH GOGO - 02/06/2019                    Page 12

  1     frequently while you were employed by The Med
  2     Team?
  3             A.    No.
  4             Q.    And when you met her, did you first
  5     meet her face-to-face or was it over the
  6     e-mail or over the phone?
  7             A.    It was face-to-face.
  8             Q.    Okay.    Tell me about that
  9     face-to-face meeting.         Was it a meeting
 10     actually?
 11             A.    It was on a trip to Texas.          It was
 12     my initial training.         I visited San Antonio,
 13     Austin, and then the off ice where Renee
 14     worked.      So it was just a general go and see
 15     the workings of Med Team and to meet some of
 16     the staff and have them get to know me as
 17     well.
 18             Q.   Okay.     Did you meet with Ms.
 19     Richardson one-on-one during that time?
 20             A.    I did.
 21             Q.   And tell me about your conversation
 22     the one-on-one meeting with her.
 23             A.   It was basic.      We talked about her
 24     background, what it was like for her to work
 25     in the office; any things that she thought HR


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 102 of 117




                        SARAH GOGO - 02/06/2019                   Page 13

  1      could be doing better for her and her team,
  2      training needs.
  3             Q.   During that one-on-one meeting that
  4     occurred I guess in December of 2016 -- is
  5      that right?
  6             A.   Uh-huh.
  7             Q.    -- during that meeting did Ms.
  8     Richardson make any complaints to you of race
  9     discrimination?
 10             A.   No.
 11             Q.   During that meeting did Ms.
 12     Richardson make any complaints to you of
 13     harassment or a hostile work environment?
 14             A.   No.

 15             Q.   During that meeting did Ms.
 16     Richardson ever tell you that she felt that
 17     she was being treated unfairly because of her
 18     race?
 19             A.   No.

 20             Q.   If Ms. Richardson had told you that
 21     she felt that she was being treated unfairly
 22     because of her race or would suffer from
 23     discrimination or harassment, would you have
 24     followed the complaint procedure we discussed
 25     earlier?


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 103 of 117



                        SARAH GOGO - 02/06/2019                   Page 14

  1            A     Yes.
  2            Q.    Outside of that meeting --.
  3                  Was that your only face-to-face
  4     meeting with Ms. Richardson?
  5            A.    Yes.
  6            Q.    So December 2016 was the only time
  7     you met with her face-to-face?
  8            A.    Yes.
  9            Q.    Did you have other communications
 10     with her via phone and e-mail after that
 11     meeting?
 12            A.    No.
 13            Q.    No.    Okay.    So did Ms. Richardson
 14     ever call you or e-mail you with questions
 15     about anything after that meeting?
 16            A.    She claims to have e-mailed me but I
 17     didn't receive an e-mail.
 18            Q.    We'll talk about that in one second.
 19                  Outside of the meeting that you had
 20     with her in December of 2016, during any other
 21     time that you were employed by The Med Team
 22     did Ms. Richardson make any complaints to you
 23     of race discrimination?
 24           A      No.
 25            Q.    Outside of your one-on-one meeting


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 104 of 117




                        SARAH GOGO - 02/06/2019                  Page 15

  1     with her in December 2016, did Ms. Richardson
  2     make any complaints to you of harassment or
  3     hostile work environment?
  4            A.    No.
  5                   (The Richardson/Goga e-mail
  6                  dated 1/20/17 was marked
  7                  Gago Exhibit 1 for
  8                  identification.)
  9                  BY MS. GARNER:
 10            Q.    I'm going to hand you what I have
 11     marked as Exhibit 1 there.            There you go.
 12                  MS. GARNER:      Thomas, I sent you the
13      copy of the exhibit.         E-mailed it to you.
 14                  MR. CAMMACK:      I received it.
15                   MS. GARNER:      Okay.     Perfect.
 16                  MR. CAMMACK:      I received it.
17                   MS. GARNER:      Great.
 18                  BY MS. GARNER:
19             Q.    Ms. Gogo, do you recognize this
 20     document?     If you need time to read through
 21     it, you're more than welcome to take the time
 22     reading it.
23            A.      (Reading.)
 24                  I don't recognize it.
25             Q.    At the top it says from Renee


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 105 of 117




                        SARAH GOGO - 02/06/2019                  Page 16

  1     Richardson, sent on Friday, January 20, 2017,
  2     at 7:39 a.m., to Sarah Gogo.           Subject: NB
  3     Situation.
  4                  Did I read that correctly?

  5           A      Yes.
  6            Q.    Do you recall receiving a copy of
  7     this email in your Med Team e-mail in-box on
  8     January 20, 2017?

  9           A.     No, I don't recall that.
 10            Q.    While you were employed with The Med
 11     Team, did any other Med Team employee ever ask
 12     you if you received an e-mail from Ms.
13      Richardson in which she alleged race
 14     discrimination or a hostile work environment?

15            A.     Yes.
 16            Q.    And who asked you about that?
17            A.     Ryan, Chris, the CFO, and Nick.

 18            Q.    Do you recall when they asked you?
19            A.     It had to be this week, that week of

 20     January 18th.
 21           Q.     So sometime around January 20th or
 22     so is when they asked you about it?
 23           A.     I think so.
 24            Q.    Okay.    Do you recall if they asked
 25     you before Ms. Richardson was terminated?


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 106 of 117



                        SARAH GOGO - 02/06/2019                   Page 17

  1            A.     I don't recall that.
  2            Q.    Okay.    And what did they ask you?

  3            A.    They asked me if I had received an

  4     e-mail from her and I said no.            And they
  5     actually came in and looked at my e-mail
  6     account.     And I think maybe the IT director

  7     was there as well.        And they looked, searched,
  8     to see if I had actually received it.

  9            Q.    So they took your computer and they

 10     looked through          what you believe -- they

 11     looked through your files to see if you
 12     received an e-mail from Ms. Richardson?

 13            A     Yes.
 14            Q.    Okay.    And do you know if they found

 15     an e-mail from Ms. Richardson in which she
 16     made a complaint of race discrimination or
 17     hostile work environment?

 18            A.    I would say no, they didn't find it.

 19            Q.    Okay.    If you had received this

 20     e-mail which is marked as Exhibit 1, would you
 21     have followed the complaint procedure that we

 22     discussed earlier?
 23           A      Yes.
 24            Q.    Were you involved in the decision to
 25     terminate Ms. Richardson's employment with The


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 107 of 117



                        SARAH GOGO - 02/06/2019                   Page 18

  1     Med Team?
  2            A.    No.
  3            Q.    Did you make the decision to
  4     terminate Ms. Richardson's employment with The
  5     Med Team?
  6            A.    No.
  7            Q.    All right.      I'll pass the witness.
  8                  EXAMINATION BY COUNSEL FOR THE
  9                  PLAINTIFF
 10                  BY MR. CAMMACK:
 11            Q.    I'm sorry, Ms. Gogo.         I didn't hear
 12     what your response was when they asked if you
 13     had been questioned about the e-mail before or
 14     after termination.        You were questioned about
 15     the e-mail before or after termination?
 16            A.    I think it was before.          I don't
 17     recall exactly.
 18            Q.    So Ryan came to you and he was aware
 19     that she sent an e-mail claiming
 20     discrimination prior to her termination;
 21     correct?
 22           A      Yes.
 23                  MS. GARNER:      Objection.
 24     Mischaracterizes testimony.
 25                  BY MR. CAMMACK:


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 108 of 117




                        SARAH GOGO - 02/06/2019                  Page 19

  1            Q.    But that is your understanding, that
  2     they were looking for an e-mail claiming
  3     discrimination prior to her termination;
  4     correct?
  5            A.    They were looking for an e-mail from
  6     her to me.
  7            Q.    Okay.    I have no further questions.
  8     And as far as a copy of the video, I'll take
  9     one. Or if you e-mail me, I can sign whatever
10      you all need.
11                   MS. GARNER:      And we would like to
12      review and sign.
13                   VIDEO TECHNICIAN:        This concludes
14      the deposition of Sarah Gogo.            Going off the
15      record.     The time is 3:33 p.m.
16

17
18

19

 20

 21
22
 23

 24

 25


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 109 of 117




                        SARAH GOGO - 02/06/2019                  Page 20

  1     I have examined and read the

  2     foregoing 19 pages and find the

  3     answers contained therein with

  4     changes made by me,       if any,   to

  5     be true and correct.

  6

  7

  8                   Sarah Gago

  9

 10

ll

 12

13

 14

15

 16

17

 18

19

 20

21

 22

23

 24

 25


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 110 of 117




                        SARAH GOGO - 02/06/2019                  Page 21

  1                    CERTIFICATE OF REPORTER
  2           I, Sandria L. Cox, do hereby certify that
  3     the foregoing proceedings were taken by me in
  4     stenotype and thereafter reduced to transcript
  5     under my supervision; that said proceedings
  6     are a true record of the testimony given by
  7     said witness; that I am neither counsel for,
  8     related to, nor employed by any of the parties
  9     to the action in which these proceedings were
10      taken; and further, that I am not a relative
 11     or employee of any attorney or counsel
12      employed by the parties hereto, nor
13      financially or otherwise interested in the
14      outcome of the action.
15            Given under my hand this 13th day of
16      February, 2019.
17
18

19                                   Sandria L. Cox
 20                                  Court Reporter
21
22

23
 24

 25


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
        Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 111 of 117




                                       SARAH GOGO - 02/06/2019                                     il
                                5:11               Antonio
          Exhibits                                  5:8 12:12                           c
                            3:33
                             19:15                 anytime
Gogo1                                               8:18                    call
 4:1415:7,1117:20                                                            14:14
                                         5         April
                                                    10:18                   called
              1                                                              6:4
                            5:18-CV-151-FB         asked
                             5:9                    8:616:16,18,22,2417:3   Cammack
1                                                                            5:21 15:14, 1618:10,25
                                                    18:12
    15:7,1117:20
                                         6         attorney                 CFO
1/20/17                     -----··-·---
                                                                             16:17
                                                    10:12
 15:6
                            6                                               change
                                                   Austin
12865                           5:10                                         9:12
                                                    12:13
 8:25
                                                   aware                    Chris
13                                       7                                   16:17
                                                    18:18
 10:18
                                                                            Civil
16                          7:39
                                                                B            5:8
 11:25                       16:2
                                                                            claiming
17                                                 background                18:19 19:2
 11 :18                                  A
                                                    8:23 12:24
                                                                            claims
18th                        a.m.                   base                      14:16
 16:20                                              11 :3,4
                             16:2                                           clarity
                            able                   basic                     7:25
             2               8:15                   12:23
                                                                            clean
                            account                began                     7:17
20
                             17:6                   11 :9
 11:1716:1,8                                                                communications
                            Action                 begins                    14:9
2010
                             5:8                    5:2
 5:15                                                                       complaint
                            address                believe                   10:8 13:24 17:16,21
2016
                             8:24                   17:10
 9:6 11 :23,24 13:4 14:6,                                                   complaints
 20 15:1                    administration         benefit                   9:2410:6 13:8,12 14:22
                             9:22                   9:22                     15:2
2017
 11:20 16:1,8               agree                  Bennett                  computer
                             7:13,19,23 8:8         5:19                     17:9
2018
 10:18                      Akim                   better                   concludes
                             5:12                   13:1                     19:13
2019
 5:10                       alleged                bit                      conversation
                             16:13                  7:6                      12:21
20874
 9:1                        allow                  break                    copy
                             7:11                   8:4,7                    10:1115:1316:6 19:8
20th
 16:21                      answer                 business                 Corporate
                             7:12 8:6               5:5                      5:15
             3              answers                                         correct
                             7:10,19                                         18:21 19:4
3:21



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
        Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 112 of 117



                                SARAH GOGO        -    02/06/2019                               i2
correctly                17:16 18:20 19:3             exactly             Friday
 16:4                                                  18:17               16:1
                        discussed
counsel                  13:24 17:22                  examination         function
 5:17 6:5,8 18:8                                       6:4,8 18:8          9:18
                        District
couple                   5:6,7                        examined            functions
 8:23                                                  6:6                 9:23
                        Division
court                    5:8                          executive           further
 5:7,23 6:20 7:15                                      9:20 10:10           19:7
                        document
courtroom                15:20                        exhibit
 7:1                                                   15:7,11,1317:20                 G
                        doing
Cox                      5:5 13:1                     expect
 5:24                                                  8:2                Garner
                        don't                                              5:19 6:915:9,12, 15, 17,
current                  7:22 8:2 15:24 16:9          ---                  1818:2319:11
 8:24 10:21              17:1 18:16                                F
                                                                          general
currently               duly                                               12:14
 10:13,19                6:6                          face-to-face
                                                        12:5,7,9 14:3,7   Germantown
                                                                           8:25
              D                     E                 far
                                                        19:8              go
                                                                           12:1415:11
date                    e-mail                        February
 5:10                    12:614:10,14,1715:5           5:10               Go go
                         16:7,1217:4,5,12,15,20                            5:3 6:3,10 15:7,1916:2
dated                                                 felt                 18:1119:14
                         18:13,15,1919:2,5,9
 15:6                                                   13:16,21
                        e-mailed                                          going
day                                                   filed                7:8 15:10 19:14
                         14:1615:13
 10:16                                                  6:13
                        earlier                                           Graham
deal                                                  files                5:13
                         13:25 17:22
 10:8                                                   17:11
                        easier                                            Great
December                                              find                 15:17
                         7:7
 11:16,17,19,2413:4                                     17:18
 14:6,20 15:1           email                                             groundrules
                                                      fine                 7:5
                         16:7
decision                                                8:4
 17:24 18:3             employed                                          guess
                                                      finish
                         10:20 12:114:21 16:10                             10:5 13:4
defendant                                               7:12
 6:5,8                  employee
                                                      first                            H
                         9:2110:716:11
deposed                                                 6:6 7:8 12:4
 6:16,17,18             employees
                                                      floor               hand
                         9:25
deposition                                              8:5                15:10
 5:3,14 7:6,17 8:3,19   employer
                                                      followed            happens
 19:14                   10:21
                                                        13:2417:21         8:19
didn't                  employment
                                                      follows             harassment
 14:1717:1818:11         10:17 17:2518:4
                                                        6:7                13:13,23 15:2
director                environment
                                                      found               hear
 9:9,16,2511:517:6       13:13 15:3 16:14 17:17
                                                        17:14              18:11
discrimination          Epiq
                                                      frequently          hire
 13:9,23 14:23 16:14     5:24
                                                        12:1


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
        Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 113 of 117




                                     SARAH GOGO    -    02/06/2019                                     i3
  9:8                       job                        Mclean                   occurred
                              9:7,12                    5:15                     13:4
 home
  11:3,4                    Judy                       meaning                  office
                             5:19                       9:10                     11:212:13,25
honestly
 8:12,16,21                 jury                       Med                      Oh
                              7:2                       5:5,20 6:14,15 9:5,13    6:1911:22
hope                                                    10:13,17,2511:10,13,
 6:11                                                                           Okay
                                                        2312:1,1514:2116:7,
                                         K                                       6:20 9:710:1911:4,12
 hopefully                                              10,1118:1,5
                                                                                 12:8,1814:1315:15
  7:9                                                  Medical                   16:2417:2,14,1919:7
                            keep
hostile                      6:11                       5:4
                                                                                one-on-one
 13:13 15:3 16:14 17:17
                            Kitchen                    medications               12:19,22 13:3 14:25
House                        8:25                       8:10
                                                                                operator
 8:25
                            know                       meet                      5:12
HR                           7:23 8:18 11:812:16        12:5,15,18
                                                                                Outside
 9:9, 10, 18, 19,22 12:25    17:14                     meeting                   14:2, 19,25
Human                                                   12:9,2213:3,7,11,15
                                                                                Oversight
 9:10,1610:111:6                         L              14:2,4, 11, 15, 19,25
                                                                                 9:18
                                                       met
                            lawsuit                     11:12,15,19,22,2312:4                p
                              6:13                      14:7
I'll                        leadership                 Mischaracterizes         P-R-0-C-E-E-D-1-N-G-
 18:7 19:8                    9:21 10:9, 10             18:24                   s
l'M                         Leslie                     monitor                      5:1
  7:810:2215:1018:11         10:10                      5:11                    p.m.
l'VE                        little                                               5:1119:15
  8:6                         7:6                                  N            participating
identification              lived                                                9:20
  15:8                        9:2                      NB
                                                        16:2
                                                                                pass
implementation              long                                                 18:7
 9:19                         6:12 8:3 9:2             need
                                                        8:4 15:20 19:10
                                                                                penalty
in-box                      looked                                               6:23
  16:7                        17:5,7,10,11             needs
                                                                                Perfect
                                                        13:2
Incorporated                looking                                              8:10 15:15
 5:5,6 6:14                   19:2,5                   Nick
                                                        10:1116:17              perjury
initial                     low-level                                            6:23
  12:12                       9:21                     notify
                                                                                phone
                                                        10:9
interact                                                                         12:6 14:10
  11:25                                  M
                                                                   0            place
involved                                                                         5:15
  17:24                     marked
                             15:6,1117:20              oath                     plaintiff
                                                        6:22                     11:818:9
              J             Maryland
                             9:1                       Objection                please
                                                        18:23                    5:17,25
January                     matter
 16:1,8,20,21                5:3
                                                                                policies



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
         Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 114 of 117




                                  SARAH GOGO          - 02/06/2019                                 i4
  9:20                    15:19,24                                           suffer
 prior                   recommend
                                                                     s        13:22
  18:20 19:3              10:11                                              swear
                                                       San                    5:25
 procedure               record                         5:7 12:12
  13:24 17:21             7:1719:15                                          swore
                                                       Sandy                  6:21
 proceed                 relations                      5:24
  7:6                     9:22                                               sworn
                                                       Sarah                  6:1,6
 process                 Renee                          5:3 6:3 16:2 19:14
  10:5,7                  5:4,22 6:1311:8,19
                          12:13 15:25                  says                              T
prohibit                                                15:25
 8:11,20                 reporter
                          5:24,25 6:20 7:15            searched              take
provide                                                 17:7                  8:3,7 15:21 19:8
 7:10, 18,24             represent
                          5:18 6:15                    second                talk
                                                        14:18                  14:18
              Q          Resources
                          9:10,1710:111:6              see                   talked
                                                        12:1417:8,11           12:23
question                 response
 7:12,22,24,25 8:5,6,7    18:12                        self-employed         team
                                                        10:22,23               5:4,5,20 6:14,15 9:5,13
questioned               responses                                             10:14,17,2511:10,13,
 18:13,14                 7:18                         sending
                                                                              2312:2,1513:114:21
                                                        10:11
questions                responsibilities                                      16:7,1118:1,5
 7:9,10 8:2314:1419:7     9:16                         sent                  teams
                                                        15:12 16:118:19
                         Reston                                               9:21
             R            11 :1                        September
                                                                             TECHNICIAN
                                                        9:6
                         result                                               5:2,23 19:13
race                                                   series
                          11 :12                                             tell
 13:8,18,2214:2316:13                                   7:9
 17:16                   review                                                12:8,2113:16
                          19:12                        set
read                                                                         tenure
                                                        7:5
  15:20 16:4             Richardson                                            9:13
                          5:4,22 6:1311:9 12:19        sign
reading                                                                      terminate
                          13:8, 12, 16,20 14:4, 13,     19:9,12
  15:22,23                                                                     17:2518:4
                          2215:116:1,13,25             Situation
reason                    17:12,15                                           terminated
                                                        16:3
 8:14                                                                          16:25
                         Richardson's                  sorry
recall                    17:25 18:4                                         termination
                                                        18:11
 11:1516:6,9,18,2417:1                                                         18:14,15,20 19:3
                         Richardson/gogo               staff
 18:17                                                                       testified
                          15:5                          9:19 12:16
receive                                                                       6:6
                         Ridge                         started
  9:2414:17                                                                  testify
                          5:15                          7:411:22
received                                                                      8:15
 10:615:14,1616:12
                         right                         state
                           13:518:7                                          testifying
 17:3,8,12,19                                           5:18
                                                                               7:1 8:11,20
                         role                          States
receiving                                                                    testimony
                          11 :5                         5:6
 16:6                                                                         6:22 18:24
                         Ryan                          Subject
recognize                                                                    Texas
                          10:10 16:17 18:18             16:2


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 115 of 117




                                 SARAH GOGO - 02/06/2019              is
 5:712:11                understanding             working
                          19:1                      9:411:9,13
thank
  6:10                   unfairly                  workings
                          13:17,21                  12:15
things
  12:25                  Unh-unh
                          10:4                                   y
think
  16:23 17:6 18:16       United
                          5:6                      year
Thomas                                              9:3
 5:21 15:12
                                     v             you're
thought                                             6:21 15:21
  12:25
                         verbal
time                      7:18
  5:118:49:812:1914:6,
  2115:20,21 19:15       versus
                          5:4
title
  9:7,12                 video
                          5:2,11,12,14,2319:8,13
today
  5:12,24 6:11,22 7:1    Virginia
 8:12,16,21               5:1611:1

Today's                  visited
 5:10                     12:12

told                     voice-identify
  13:20                   5:17

top
 15:25                               w
training                 warranted
  9:19 12:12 13:2         10:12
traveled                 Way
  11:5                    8:25
treated                  We'll
  13:17,21                14:18
trip                     week
  12:11                   16:19
truthfully               welcome
  8:12,15,20              15:21
                         Western
             u            5:7

Uh-huh                   witness
 10:24 13:6               5:25 6:1,4 18:7

undersand                work
 6:25                     10:1311:112:2413:13
                          15:316:14 17:17
understand
 6:21 7:22               worked
                          10:25 12:14



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
                Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 116 of 117




         ' -~
           '
                                                                                                            "
      Renee Richardson

,-._From:                             Renee Richardson
     Sent:                           Friday, January 20, 2017 7:39 AM
     To:                             Sarah Gogo
     Subject:                        NB Situation

     Importance: .                   High   .


     Good Morning Sarah,

     I want to update you on the situation I emailed you about Wednesday, January 18, 2017. I met with Christina
     and Ms. Harvey in person; and Alan by speaker phone on Wednesday regarding the situation I emailed you
     about.

     The situation remains unresolved until Ms. Harvey meets with Elka. Sarah, given the current situation and past
     instances, I have always felt like Alan has never supported me or respected me in this position because I am a
     black woman. The reason I am expressing it now is because of the bias in this situation with Elka and another
     incident Christina informed me ofrecently, which I will discuss in the closing of my email.

  Although, I have not :worked closely with Ms. Harvey, I have always respected her and held her in high regard.
  However, after meeting with Ms. Harvey on Wednesday, I am still troubled by the handling of the situation and
  the allegations Elka has made against the staff in.the NB office. Ms. Harvey's questions to me, "Is it because
~ she's out of the office most of the time, the reason they don't want to work with her"? This type of questioning
  without proof, nor having witnessed her being treated inappropriately by others is something I cannot answer.
  This entire situation has defeated me and has created a hostile work environment, which has made me very
  uncomfortable. I am using the "open door communication policy'' to communicate with you, the HR Corporate
  Director, or someone who is willing to take an unbiased approach in resolving this matter.

    The last concern I have is regarding a written counseling against me regarding a self-reported incident that
    incurred a monetary fine against the company. I consulted with Christina regarding a case for guidance on how
    to handle what I considered to be Medicaid Fraud. After Christina reviewed the case, she instructed me to file
    an APS report which I did immediately. According to Christina, Alan informed her that I will be written up,
    despite her telling him that she gave me directions on how to handle my findings. I did the responsible thing by
    obtaining guidance from my superior on an issue. I should not be punished for instructions given to me by my
    direct boss. I only want to be treated fairly. Based on Alan's insistence that I be written up despite being aware
    that my actions were based on instructions given to me, reinforces my belief regarding his treatment towards
    me.

    I am following company policy regarding the open door policy. Also, I am only asking that the employees,
    including myself, to be treated with fairness, dignity, and respect.

    Respectfully,

    Renee                                                                                         EXHIBIT
~
    Renee Richardson
    Branch Manager
    MED TEAM, INC.
                                                                                                    I
    1423 N. Walnut Ave. # 102
                                                             1
                                                                         RICHARDSON, L. - 000484
                  Case 5:18-cv-00151-JKP Document 27 Filed 03/20/19 Page 117 of 117
                                                                                                                                                                 I I




            -- -~
     New Braunfels, TX 78130
     Office: 830·626·3525
     Fax: 830-629-2465
     E-mail: RRlchardson@medteam.com
~ Visit our new website: www.medlcalteam.com

     THE
     MEDICAL
     lfAM•  1'3...._   Care that matters, where It counts.
           '-     Ii Athome.
             'J
     CONFIDENTIALITY NOTICE: This electronic messega and sf/ contents contain Information which mayba privileged, conffdentlel orothatwlse protected
    from dlscfosure. The Information Is Intended to be for the sddmssee only. Ifyou are not the addressee, any dlsclosure1 copying, dfstrlbutlon or use of the
    contents of this message Is prohibited. Ifyou have racefved this electron/a messega In error. please notify us fmmedletefy and destroy the ot/glna/
    message wllhout retaining any copies. Any v/aws or opinions pf9Sented In this email are solely those of the author and do not necesssrny represent
    those of THE MEDICAL TEAM, /NC.· MED TSAM, INC. ·THE MEDICAL TSAM Personal Care Services· Catastrophic Care Solutions.




                                                                              2
                                                                                                  RICHARDSON, L. - 000485
